EXECUTION VERSION

 

EXHIBIT 10.1

 

$310,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

TIME WARNER TELECOM INC.,

 

TIME WARNER TELECOM HOLDINGS INC.,

as Borrower,

 

The Several Lenders from Time to Time Party Hereto,

as Lenders,

 

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent and Collateral Agent,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Documentation Agent

 

Dated as of November 3, 2005

 

WACHOVIA CAPITAL MARKETS, LLC and

LEHMAN BROTHERS INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

   DEFINITIONS    1

1.1.

   Defined Terms    1

1.2.

   Other Definitional Provisions    26

SECTION 2.

   AMOUNT AND TERMS OF COMMITMENTS    26

2.1.

   Revolving Commitments; Term Loan B Commitments; Additional Commitments;
Incremental Facilities    26

2.2.

   Procedure for Revolving Loan Borrowing    28

2.3.

   Repayment of Revolving Loans    28

2.4.

   Term Loan B Commitments    28

2.5.

   Repayment of Term Loan B Loans    29

2.6.

   Procedure for Term Loan B Loan Borrowing    29

2.7.

   Swingline Commitment    29

2.8.

   Procedure for Swingline Borrowing; Refunding of Swingline Loans    29

2.9.

   Commitment Fees, etc.    31

2.10.

   Optional Termination or Reduction of Revolving Commitments    31

2.11.

   Optional Prepayments    32

2.12.

   Mandatory Prepayments    32

2.13.

   Conversion and Continuation Options    33

2.14.

   Limitations on Eurodollar Loans    33

2.15.

   Interest Rates and Payment Dates    34

2.16.

   Computation of Interest and Fees    34

2.17.

   Inability to Determine Interest Rate    34

2.18.

   Pro Rata Treatment and Payments    35

2.19.

   Requirements of Law    37

2.20.

   Taxes    38

2.21.

   Indemnity    40

2.22.

   Change of Lending Office    40

2.23.

   Replacement of Lenders    40

2.24.

   Change of Control (Revolving Facility)    42

2.25.

   Change of Control (Term Loan B Facility)    42

SECTION 3.

   LETTERS OF CREDIT    42

3.1.

   L/C Commitment    42

3.2.

   Procedure for Issuance of Letter of Credit    43

3.3.

   Fees and Other Charges    43

3.4.

   L/C Participations    43

3.5.

   Reimbursement Obligation of the Borrower    44

3.6.

   Obligations Absolute    45

3.7.

   Letter of Credit Payments    45

3.8.

   Applications    45

 

i



--------------------------------------------------------------------------------

SECTION 4.

   REPRESENTATIONS AND WARRANTIES    45

4.1.

   Financial Condition    45

4.2.

   No Change    46

4.3.

   Existence; Compliance with Law    46

4.4.

   Power; Authorization; Enforceable Obligations    46

4.5.

   No Legal Bar    47

4.6.

   Litigation    47

4.7.

   No Default    47

4.8.

   Ownership of Property; Liens    47

4.9.

   Intellectual Property    47

4.10.

   Taxes    48

4.11.

   Federal Regulations    48

4.12.

   Labor Matters    48

4.13.

   ERISA    48

4.14.

   Investment Company Act; Other Regulations    49

4.15.

   Subsidiaries    49

4.16.

   Use of Proceeds    49

4.17.

   Environmental Matters    49

4.18.

   Accuracy of Information, etc.    50

4.19.

   Security Documents    50

4.20.

   Solvency    50

4.21.

   Priority Lien Debt    50

4.22.

   Financial Condition    51

4.23.

   No Change    51

4.24.

   Existence; Compliance with Law    51

4.25.

   Power; Authorization; Enforceable Obligations    52

4.26.

   No Legal Bar    52

4.27.

   Litigation    52

4.28.

   No Default    52

4.29.

   Ownership of Property; Liens    53

4.30.

   Intellectual Property    53

4.31.

   Taxes    53

4.32.

   Federal Regulations    53

4.33.

   Labor Matters    53

4.34.

   ERISA    53

4.35.

   Investment Company Act; Other Regulations    54

4.36.

   Subsidiaries    54

4.37.

   Use of Proceeds    54

4.38.

   Environmental Matters    54

4.39.

   Accuracy of Information, etc.    55

4.40.

   Security Documents    55

4.41.

   Solvency    56

4.42.

   Priority Lien Debt    56

SECTION 5.

   CONDITIONS PRECEDENT    56

5.1.

   Conditions to Effectiveness    56

5.2.

   Additional Conditions to the Initial Extension of Credit    58

5.3.

   Conditions to Each Extension of Credit Under the Revolving Facility    58

5.4.

   Conditions to Term Loan B Loans    59

 

ii



--------------------------------------------------------------------------------

SECTION 6.

   AFFIRMATIVE REVOLVING COVENANTS    60

6.1.

   Financial Statements    60

6.2.

   Certificates; Other Information    61

6.3.

   Payment of Obligations    62

6.4.

   Maintenance of Existence; Compliance    62

6.5.

   Maintenance of Property; Insurance    62

6.6.

   Inspection of Property; Books and Records; Discussions    62

6.7.

   Notices    63

6.8.

   Environmental Laws    63

SECTION 7.

   NEGATIVE REVOLVING COVENANTS    64

7.1.

   Financial Condition Covenants    64

7.2.

   Indebtedness    65

7.3.

   Liens    68

7.4.

   Fundamental Changes    70

7.5.

   Disposition of Property    70

7.6.

   Restricted Payments    71

7.7.

   Capital Expenditures    72

7.8.

   Investments    73

7.9.

   Optional Payments, Refinancings and Modifications of Certain Debt Instruments
   74

7.10.

   Transactions with Affiliates    74

7.11.

   Sales and Leasebacks    74

7.12.

   Changes in Fiscal Periods    75

7.13.

   Negative Pledge Clauses    75

7.14.

   Clauses Restricting Subsidiary Distributions    75

7.15.

   Lines of Business; Holding Company Status    75

7.16.

   Modifications to Time Warner Arrangements and Material Rights and Privileges
   76

SECTION 8.

   REVOLVING EVENTS OF DEFAULT    76

SECTION 9.

   TERM LOAN B LOAN COVENANTS    79

9.1.

   Defined Terms    79

9.2.

   Limitation on Indebtedness    79

9.3.

   Limitation on Restricted Payments    83

9.4.

   Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries    86

9.5.

   Limitation on the Issuance and Sale of Capital Stock of Restricted
Subsidiaries    88

9.6.

   Limitation on Issuances of Guarantees by Restricted Subsidiaries    88

9.7.

   Limitation on Transactions with Stockholders and Affiliates    89

9.8.

   Limitation on Liens    90

9.9.

   Limitation on Sale-Leaseback Transactions    90

9.10.

   Limitation on Asset Sales    90

9.11.

   Existence    90

9.12.

   Payment of Taxes and Other Claims    91

9.13.

   Maintenance of Properties and Insurance    91

9.14.

   Notice of Defaults    91

9.15.

   Financial Statements    92

 

iii



--------------------------------------------------------------------------------

9.16.

   Certificates    92

9.17.

   Waiver of Stay, Extension or Usury Laws    93

SECTION 10.

   TERM LOAN B LOAN EVENTS OF DEFAULT    93

SECTION 11.

   THE AGENTS    96

11.1.

   Appointment    96

11.2.

   Delegation of Duties    96

11.3.

   Exculpatory Provisions    96

11.4.

   Reliance by Administrative Agent and Collateral Agent    96

11.5.

   Notice of Default    97

11.6.

   Non-Reliance on Agents and Other Lenders    97

11.7.

   Indemnification    98

11.8.

   Agent in Its Individual Capacity    99

11.9.

   Successor Administrative Agent    99

11.10.

   Successor Collateral Agent    99

11.11.

   Syndication Agent and Documentation Agent    100

11.12.

   Confirmation    100

SECTION 12.

   MISCELLANEOUS    100

12.1.

   Amendments and Waivers    100

12.2.

   Notices    103

12.3.

   No Waiver; Cumulative Remedies    103

12.4.

   Survival of Representations and Warranties    104

12.5.

   Payment of Expenses and Taxes    104

12.6.

   Successors and Assigns; Participations and Assignments    105

12.7.

   Adjustments; Set-off    110

12.8.

   Counterparts    112

12.9.

   Severability    112

12.10.

   Integration    112

12.11.

  

GOVERNING LAW

   112

12.12.

   Submission To Jurisdiction; Waivers    112

12.13.

   Acknowledgments    113

12.14.

   Releases of Guarantees and Liens    113

12.15.

   Confidentiality    113

12.16.

   The Facilities    114

12.17.

  

WAIVERS OF JURY TRIAL

   115

 

iv



--------------------------------------------------------------------------------

ANNEX:

 

A Pricing Grid

 

SCHEDULES:

1.1A

  

Revolving Commitments

1.1B

  

Term Loan B Commitments

4.4

  

Consents, Authorizations, Filings and Notices

4.15

  

Subsidiaries

4.25

  

Consents, Authorizations, Filings and Notices

4.36

  

Subsidiaries

7.2(e)

  

Existing Indebtedness

7.3(f)

  

Existing Liens

7.10

  

Affiliate Transactions

EXHIBITS:

A

  

Form of Amended and Restated Guarantee and Collateral Agreement

B

  

Form of Revolving Compliance Certificate

C-1

  

Form of Revolving Closing Certificate

C-2

  

Form of Term Loan B Closing Certificate

D-1

  

Form of New Lender Supplement

D-2

  

Form of Increased Facility Activation Notice

E-1

  

Form of Revolving Assignment and Acceptance

E-2

  

Form of Term Loan B Assignment and Acceptance

F

  

Form of Exemption Certificate

G

  

Form of Intercompany Subordinated Note

H-1

  

Form of Revolving Note

H-2

  

Form of Term Loan B Note

I-1

  

Form of Prepayment Option Notice

I-2

  

Form of Change of Control Prepayment Option Notice

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 3, 2005, among TIME
WARNER TELECOM INC., a Delaware corporation (“TWTC”), TIME WARNER TELECOM
HOLDINGS INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement as lenders (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
syndication agent (in such capacity, the “Syndication Agent”), MORGAN STANLEY
SENIOR FUNDING, INC., as documentation agent (in such capacity, the
“Documentation Agent”), and LEHMAN COMMERCIAL PAPER INC. (“LCPI”), as
administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, certain of the Lenders, the Administrative Agent, and the
Collateral Agent are parties to the Existing Credit Agreement (such and other
capitalized terms having the meanings assigned to such terms in Section 1.1),
and, pursuant thereto, (i) the lenders party thereto extended commitments to the
Borrower, and (ii) the loan parties party thereto executed and delivered the
Existing Guarantee and Collateral Agreement;

 

WHEREAS, the Borrower has requested (i) that the Existing Credit Agreement be
amended and restated in its entirety pursuant to this Agreement and (ii) for the
Lenders to make available the credit facilities described herein; and

 

WHEREAS, (i) the Lenders are willing to amend and restate the Existing Credit
Agreement and to make the credit facilities described herein available to the
Borrower on the terms and subject to the conditions hereinafter set forth, and
(ii) the Loan Parties are willing to amend and restate the Existing Guarantee
and Collateral Agreement in its entirety and to confirm that the security
interests, Liens and the Guarantee Obligations granted under the Existing
Guarantee and Collateral Agreement remain in full force and effect and, to the
extent provided in the Guarantee and Collateral Agreement, guarantee and secure
the “Secured Obligations” (as therein defined);

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

SECTION 1. DEFINITIONS

 

1.1. Defined Terms. As used in this Agreement (subject, with respect to terms
used in Section 9 of this Agreement, to the provisions of Section 9.1), the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the sum of (i) the Federal Funds Effective Rate in effect on such day plus
(ii)  1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the prime lending
rate as set forth on the British Banking Association Telerate Page 5 (or such
other comparable publicly available page as may, in the reasonable opinion of
the Administrative Agent after notice to the Borrower, replace such page for the
purpose of displaying such rate if such rate no longer appears on the British
Bankers Association Telerate page 5), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available. Any change in the ABR due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be



--------------------------------------------------------------------------------

effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Accelerated Revolving Termination Date”: April 14, 2008.

 

“Administrative Agent”: as defined in the preamble hereto, together with any
successor thereto as provided in Section 11.09.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agent, the Collateral Agent and the Administrative Agent.

 

“Aggregate Revolving Exposure”: with respect to any Revolving Lender at any
time, the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated or have expired, the amount of such
Revolving Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Revolving Exposure Percentage”: with respect to any Revolving Lender
at any time, the ratio (expressed as a percentage) of such Revolving Lender’s
Aggregate Revolving Exposure at such time to the Aggregate Revolving Exposure of
all Revolving Lenders at such time.

 

“Aggregate Term Loan B Exposure”: with respect to any Term Loan B Lender at any
time, the aggregate unpaid principal amount of such Term Loan B Lender’s Term
Loan B Loans (or, if prior to the Term Loan B Funding Date, the amount of such
Term Loan B Lender’s Term Loan B Commitment then in effect.

 

“Aggregate Term Loan B Exposure Percentage”: with respect to any Term Loan B
Lender at any time, the ratio (expressed as a percentage) of such Term Loan B
Lender’s Aggregate Term Loan B Exposure at such time to the Aggregate Term Loan
B Exposure of all Term Loan B Lenders at such time.

 

“Agreement”: this Amended and Restated Credit Agreement, as amended (or amended
and restated), supplemented or otherwise modified from time to time.

 

“Annualized Consolidated EBITDA”: for any fiscal quarter of TWTC, an amount
equal to Consolidated EBITDA for such period multiplied by four.

 

“Applicable Margin”: with respect to the Revolving Loans, the Revolving
Applicable Margin and with respect to the Term Loan B Loans, the Term Loan B
Applicable Margin.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

2



--------------------------------------------------------------------------------

“Approved Fund”: with respect to any Lender that is a fund or similar investment
vehicle, any other fund or similar investment vehicle that is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Asset Sale”: any Disposition or series of related Dispositions of property of
TWTC, the Borrower, or any Restricted Subsidiary (excluding any such Disposition
of accounts or other receivables, inventory, or obsolete, surplus, or worn out
property, in each case to the extent not prohibited by this Agreement) to a
Person other than TWTC, the Borrower or any Subsidiary that yields net cash
proceeds to TWTC, the Borrower or such Restricted Subsidiary (as the case may
be) in excess of $5,000,000, it being understood and agreed that cash proceeds
from a Disposition shall be net of attorneys’ fees and expenses, accountants’
fees and expenses, investment banking fees and expenses, amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Disposition (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of all taxes paid or
reasonably estimated to be payable by TWTC, the Borrower, or any Subsidiary as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

 

“Assignee”: a Revolving Assignee or a Term Loan B Assignee.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that solely for the purpose of determining such Lender’s
Available Revolving Commitment pursuant to Section 2.9(a), (x) for each Lender
other than the Swingline Lender, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero and (y) for the Swingline
Lender, the aggregate principal amount of Swingline Loans then outstanding shall
be considered for the purpose of determining the Swingline Lender’s Available
Revolving Commitment.

 

“Benefitted Revolving Lender”: as defined in Section 12.7(a)(i).

 

“Benefitted Term Loan B Lender”: as defined in Section 12.7(a)(ii).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests (x) the Revolving Lenders to make Revolving Loans
hereunder and/or (y) the Term Loan B Lenders to make the Term Loan B Loans
hereunder.

 

“Business”: the business operated by TWTC or any of its Subsidiaries.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease)

 

3



--------------------------------------------------------------------------------

of fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) that should be
capitalized under GAAP on a consolidated balance sheet of such Person and its
Subsidiaries; provided, however that Capital Expenditures shall exclude
Investments.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person, other than a corporation, and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof or backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers acceptances having maturities of one year or less from
the date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000; (c) commercial paper of an issuer
rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) corporate debt securities with maturities of 18 months or less
from the date of acquisition and which are rated at least A3 by Moody’s or A1 by
S&P; or (h) shares of money market mutual or similar funds which invest
substantially in assets satisfying the requirements of clauses (a) through
(g) of this definition.

 

“Cash Management Obligations”: all obligations and liabilities (whether directly
or as a guarantor) of TWTC and its Subsidiaries arising under or in connection
with treasury, depositary, cash management, custodial, automated clearinghouse
or transfer of funds services or arrangements or similar services and
arrangements.

 

“Cash Pay Preferred Stock”: any class or series of Capital Stock of any Person
that by its terms or otherwise (i) is required to be redeemed prior to the date
(the “Expiration Date”) which is one year after the Initial Revolving
Termination Date (or, if extended, the final maturity date of the Revolving
Loans and the expiration of the Revolving Commitments hereunder), (ii) is
redeemable at the option of the holder of such class or series of Capital Stock
at any time prior to the Expiration Date, (iii) is

 

4



--------------------------------------------------------------------------------

convertible into or exchangeable for (unless solely at the option of such
Person) Capital Stock referred to in clause (i) or (ii) above or Indebtedness
having a scheduled maturity prior to the Expiration Date or that would require
cash payment of interest prior to the Expiration Date or (iv) provides for
payment of dividends (other than dividends payable solely in common stock or in
Non-Cash Pay Preferred Stock of TWTC) prior to the Expiration Date; provided,
that no Capital Stock of any Person shall constitute Cash Pay Preferred Stock as
a result of terms or provisions that give holders thereof the right to require
such Person to repurchase or redeem such Capital Stock upon the occurrence of
(x) a “change of control” (or similar event, however defined) or (y) the sale of
all or substantially all of such Person’s assets (or similar event, however
defined).

 

“Change of Control”: (i) (A) the Former Parent Companies as a group cease to
have the ability to elect a majority of the members of the Board of Directors of
TWTC (other than TWTC’s chief executive officer and independent directors;
provided, however, that independent directors shall be included in calculating
whether the foregoing majority requirement is satisfied if the directors
nominated by the Former Parent Companies do not constitute a majority of the
committee that selects the Board of Directors’ nominees for independent
directors) and (B) a “Person” or “group” (within the meaning of Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than the Former Parent Companies) has become the ultimate
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50% of the total voting power of TWTC’s voting stock, on a fully diluted
basis; (ii) individuals who on the Closing Date constitute the Board of
Directors of TWTC (together with any new directors whose election by such Board
of Directors or whose nomination by such Board of Directors for election by the
stockholders or members, as the case may be, of TWTC was approved by a vote of
at least two-thirds of the members of such Board of Directors then in office who
either were members of such Board of Directors on the Closing Date or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of such Board of Directors then
in office; or (iii) TWTC ceases to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of the Borrower free
and clear of all Liens (except Liens (x) created by the Guarantee and Collateral
Agreement and (y) securing the Second Lien Notes).

 

“Change of Control Prepayment Date”: as defined in Section 2.25(b).

 

“Change of Control Prepayment Notice”: as defined in Section 2.25(b).

 

“Change of Control Triggering Event”: the occurrence of both a Change of Control
and a Rating Decline.

 

“Closing Date”: February 20, 2004.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is created by (and remains in effect pursuant to) any Security
Document (unless otherwise expressly excluded pursuant to the Loan Documents);
it being understood and agreed that such property shall cease to be Collateral
for all purposes of this Agreement and each other Loan Document when such
property is released from such Lien in accordance with the provisions of this
Agreement or of such Security Document, including, without limitation,
Section 12.14 hereof.

 

“Collateral Agent”: as defined in the preamble hereto, together with any
successor thereto as provided in Section 11.10.

 

5



--------------------------------------------------------------------------------

“Commitment”: means, (x) in the case of a Revolving Lender, the Revolving
Commitment of such Revolving Lender, and (y) in the case of a Term Loan B
Lender, the Term Loan B Commitment of such Term Loan B Lender.

 

“Commitment Fee Rate”:  1/2 of 1% per annum.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that
together with the Borrower is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making or participating in Loans and other
extensions of credit hereunder which are otherwise required to be made by such
Lender and designated by such Lender in a written instrument executed by such
Lender and delivered to the Administrative Agent and the Borrower, subject to
the consent of the Administrative Agent and the Borrower (which consent, in each
case, shall not unreasonably be withheld); provided, that the designation by any
Lender of a Conduit Lender shall not relieve the designating Lender of any of
its obligations to fund or participate in a Loan or other extension of credit
under this Agreement if, for any reason, its Conduit Lender fails to fund any
such Loan (or any such participation, as the case may be), and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under or in connection
with this Agreement or any other Loan Document with respect to its Conduit
Lender; and provided, further, that (1) no Conduit Lender shall (a) be entitled
to receive any greater amount pursuant to Section 2.19, 2.20, 2.121 or 12.5 than
the designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment hereunder and (2) each Conduit Lender shall be subject to all of the
obligations as its designating Lender hereunder and each of the other Loan
Documents, including, without limitation, Sections 2.20, 2.22, 2.23, 12.7 and
12.15 hereof.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated October 2005, including all attachments, exhibits and supplements thereto
furnished to the Lenders on or prior to the Effective Date.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business), provided, that the amounts referred to in this clause
(e) shall not, in the aggregate, exceed $20,000,000 for any fiscal year of TWTC,
plus, in the case of such non-cash losses on sales of assets or any non-cash
losses on minority investments or investments in unconsolidated Subsidiaries,
$30,000,000 for the period from the Closing Date through the Revolving
Termination Date, (f) any non-cash asset impairment charges resulting from the
application of the statement on Accounting for the Impairment or Disposal of
Long-Lived Assets (SFAS 144) or similar accounting rules or policies, provided,
that the amounts referred to in this clause (f) shall not, in the aggregate, in
any fiscal year of TWTC (commencing with the 2005 fiscal year), exceed
$50,000,000 for such fiscal year; provided further, that (x) up to $50,000,000
of the fiscal year limit in clause (f), if not

 

6



--------------------------------------------------------------------------------

utilized in the fiscal year for which it is permitted, may be carried over for
use in the next succeeding fiscal year and (y) for purposes of applying the
limit in clause (f), any amounts referred to in this clause (f) shall be deemed
added to “Consolidated EBITDA”, first, in respect of amounts permitted for such
fiscal year as provided above and, second, in respect of amounts carried over
from the prior fiscal year pursuant to clause (x) of this proviso, and (g) any
non-cash compensation expenses solely related to stock-based compensation;
provided, that, to the extent any non-cash expense under this clause
(g) subsequently requires any cash disbursement, such non-cash expense will be
subtracted from Consolidated EBITDA; and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest income and (b) any extraordinary, unusual or non-recurring income
or gains (other than any reciprocal compensation income or gains to the extent
included in operating income), including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of TWTC and its
Subsidiaries for such period with respect to all outstanding Indebtedness (and
cash dividends on Cash Pay Preferred Stock) of TWTC and its Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements, less any net receipts in respect of Hedge Agreements, to
the extent such net costs are allocable to such period in accordance with GAAP
and less interest income and capitalized interest).

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of TWTC and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of TWTC or is
merged into or consolidated with TWTC or any of its Subsidiaries, (b) the income
(or deficit) of any Person (other than a Subsidiary of TWTC) in which TWTC or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by TWTC or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of TWTC to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

 

“Consolidated Net Senior Secured Debt”: at any date, the excess of
(i) Consolidated Senior Secured Debt at such date over (ii) the aggregate amount
of cash and Cash Equivalents reflected on a consolidated balance sheet of TWTC
at such date in excess of $50,000,000.

 

“Consolidated Net Total Debt”: at any date, the excess of (i) Consolidated Total
Debt at such date over (ii) the aggregate amount of cash and Cash Equivalents
reflected on a consolidated balance sheet of TWTC at such date in excess of
$50,000,000.

 

“Consolidated Senior First Lien Secured Leverage Ratio”: at any date, the ratio
of (a) Consolidated Net Senior Secured Debt on such date to (b) Annualized
Consolidated EBITDA for the most recent complete fiscal quarter of TWTC.

 

“Consolidated Senior Secured Debt”: at any date, the aggregate principal amount
of all Senior Secured Indebtedness (other than, in the case of contingent
obligations of the type described in

 

7



--------------------------------------------------------------------------------

clause (f) of the definition of “Indebtedness”, any such obligations not
constituting L/C Obligations (i.e., L/C Obligations shall be included in the
calculation of Consolidated Senior Secured Debt)) of TWTC and its Subsidiaries
at such date taken as a whole, determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than, in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations) of TWTC and its Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Leverage Ratio”: at any day, the ratio of (a) Consolidated
Net Total Debt on such date to (b) Annualized Consolidated EBITDA for the most
recent complete fiscal quarter of TWTC.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Current Liquidity”: on any date, the sum of (i) the aggregate amount of cash
and Cash Equivalents that would be reflected on a consolidated balance sheet of
TWTC and its Subsidiaries prepared as of such date in accordance with GAAP and
(ii) the aggregate amount of Available Revolving Commitments of all Lenders on
such date (provided that such amount shall be deemed to be zero if a Default has
occurred and is continuing on such date).

 

“Default”: an event which constitutes both (x) a Revolving Default and (y) a
Term Loan B Default.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
including pursuant to an exchange for other property, but shall not, when used
with respect to the definition of “Asset Sale”, include the creation or grant of
a security interest, mortgage or other Lien. The terms “Dispose” and “Disposed
of” shall have correlative meanings.

 

“Documentation Agent”: as defined in the preamble hereto.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of TWTC organized under the laws of any
jurisdiction within the United States.

 

“Effective Date”: the date specified by the Administrative Agent in a notice to
each of the parties hereto as the date on or as of which each of the conditions
precedent set forth in Section 5.1 shall have been satisfied, which date shall
not be later than November 30, 2005 (or such later date as the Borrower, the
Administrative Agent and the Required Lenders shall agree).

 

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as relating to
exposure to Materials of Environmental Concern) or the environment.

 

8



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

    Eurodollar Base Rate


--------------------------------------------------------------------------------

        1.00 - Eurocurrency Reserve Requirements    

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”: an event which constitutes both (x) a Revolving Event of
Default and (y) a Term Loan B Event of Default.

 

“Exchange”: any exchange of operating assets for other operating assets in a
Permitted Line of Business and, subject to the last sentence of this definition,
of comparable value and use to those assets being exchanged, including
(a) exchanges involving the transfer or acquisition (or both transfer and
acquisition) of Capital Stock of a Person so long as 100% of the Capital Stock
of such Person is transferred or acquired, as the case may be, and (b) fiber
capacity and network swaps. It is understood and agreed that exchanges of the
kind described above as to which a portion of the consideration paid or received
is in the form of cash shall nevertheless constitute “Exchanges” for the
purposes of this Agreement so long as the aggregate consideration received by
any Subsidiary of TWTC in connection with such exchange represents fair market
value for the assets and cash being transferred by TWTC and

 

9



--------------------------------------------------------------------------------

its Subsidiaries (as determined in good faith by TWTC’s Board of Directors,
whose determination shall be conclusive).

 

“Existing Credit Agreement”: the Credit Agreement, dated as of February 20,
2004, as heretofore amended, modified or supplemented, among TWTC, the Borrower,
the lenders parties thereto, the syndication agent and co-documentation agents
named therein, and Lehman Commercial Paper Inc., as administrative agent and
collateral agent.

 

“Existing Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement, dated as of February 20, 2004, between TWTC, the Borrower, each
subsidiary guarantor party thereto, and Lehman Commercial Paper Inc., as
collateral agent.

 

“Existing TWTC Senior Notes”: the collective reference to (a) the 2008 Senior
Notes and (b) the 2011 Senior Notes.

 

“Expiration Date”: as defined in the definition of the term “Cash Pay Preferred
Stock”.

 

“Facility”: each of (a) the Term Loan B Commitments and the Term Loan B Loans
made thereunder (the “Term Loan B Facility”) and (c) the Revolving Commitments
and the extensions of credit made thereunder (the “Revolving Facility”).

 

“FCC”: the Federal Communications Commission and any successor thereto.

 

“FCC License”: any community antenna relay service, broadcast auxiliary license,
earth station registration, business radio, microwave or special safety radio
service license issued by the FCC pursuant to the Communications Act of 1934, as
amended.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Foreign Subsidiary”: any Subsidiary of TWTC (whether now or hereafter existing
or acquired) that is not a Domestic Subsidiary.

 

“Former Parent Companies”: Time Warner Inc., Advance/Newhouse Partnership and
the Affiliates of each of the foregoing.

 

“Funding Office”: the office of the Administrative Agent specified in
Section 12.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Sections 4.1 and 4.22. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then TWTC and the Administrative Agent

 

10



--------------------------------------------------------------------------------

agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating TWTC’s financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made. Until such time as such an amendment shall have been executed and
delivered by TWTC, the Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Gross Consolidated Senior First Lien Secured Leverage Ratio”: at any date, the
ratio of (a) Consolidated Senior Secured Debt on such date to (b) Annualized
Consolidated EBITDA for the most recent complete fiscal quarter of TWTC.

 

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, to be executed and delivered by TWTC, the Borrower and
each Subsidiary Guarantor, substantially in the form of Exhibit A, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by TWTC or any

 

11



--------------------------------------------------------------------------------

of its Subsidiaries providing for protection against fluctuations in interest
rates, currency exchange rates, commodity prices or the exchange of nominal
interest obligations, either generally or under specific contingencies.

 

“High Yield Indentures”: the collective reference to the 2014 Senior Note
Indenture and the Second Lien Note Indenture.

 

“High Yield Notes”: the collective reference to the 2014 Senior Notes and the
Second Lien Notes.

 

“Immaterial Subsidiary”: any Subsidiary designated as an “Immaterial Subsidiary”
by the Borrower in a written notice to the Administrative Agent which, when
considered together with all other Immaterial Subsidiaries previously so
designated by the Borrower which have not lost their designation as an
“Immaterial Subsidiary” under the terms of the proviso below, have assets whose
book value is not greater than 5% of the book value of the consolidated assets
of TWTC and its Subsidiaries as shown on the most recent financial statements
furnished by the Borrower to the Revolving Lenders under Section 6.1 or to the
Term Loan B Lenders under Section 9.15; provided, however, that, any Subsidiary
designated as an Immaterial Subsidiary under the method described above shall
continue to be an Immaterial Subsidiary unless and until (a) the Borrower
provides written notice to the Administrative Agent that such Immaterial
Subsidiary shall no longer constitute an Immaterial Subsidiary or (b) the
financial statements of the Borrower furnished to the Revolving Lenders under
Section 6.1 or to the Term Loan B Lenders under Section 9.15 at any time after
the designation of such Subsidiary as an Immaterial Subsidiary shall demonstrate
that, in the aggregate, Subsidiaries designated by the Borrower as Immaterial
Subsidiaries have assets whose book value is greater than 5% of the book value
of the consolidated assets of TWTC and its Subsidiaries as reflected on such
newly delivered financial statements and, in such circumstance, the Borrower
shall promptly select one or more Immaterial Subsidiaries to be designated as
not being Immaterial Subsidiaries such that the 5% threshold described above
would no longer be violated and any Subsidiary so selected by the Borrower shall
cease to be an Immaterial Subsidiary for all purposes of this Agreement and the
other Loan Documents and shall promptly become a party to the Guarantee and
Collateral Agreement and the Intercreditor Agreement in accordance with, and
shall take such other actions as required by, Section 5.10 of the Guarantee and
Collateral Agreement, unless and until such Subsidiary is re-designated as an
Immaterial Subsidiary as provided above.

 

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit D-2.

 

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

 

“Incremental Facility”: as defined in Section 2.1(c).

 

“Incremental Loans”: as defined in Section 2.1(c).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such

 

12



--------------------------------------------------------------------------------

property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
or in respect of acceptances, letters of credit, surety bonds or similar
arrangements, (g) all obligations of such Person with respect to Cash Pay
Preferred Stock, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Sections 7.2, 8(e) and 10(d) only, all obligations of such Person in respect of
derivative transactions (including, without limitation, Hedge Agreements). For
purposes of this definition, the principal amount of any Cash Pay Preferred
Stock shall be deemed to be its liquidation value. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Indentures”: the collective reference to the 2008 Senior Note Indenture, the
2011 Senior Note Indenture, the 2014 Senior Note Indenture and the Second Lien
Note Indenture.

 

“Initial Revolving Funding Date”: the first date on which both (a) the
conditions precedent set forth in Section 5.2 shall have been satisfied or
waived and (b) the Borrower shall have received the proceeds of an extension of
credit under the Revolving Facility requested hereunder.

 

“Initial Revolving Termination Date”: February 20, 2009.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercompany Subordinated Note”: a promissory note of the Borrower or a Wholly
Owned Subsidiary Guarantor, substantially in the form of Exhibit G.

 

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of February 20,
2004, among the Collateral Agent, the Second Lien Trustee, TWTC, the Borrower
and the Subsidiary Guarantors from time to time party thereto, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December while such Loan is outstanding and, with respect to
Revolving Loans, the Revolving Termination Date and with respect to Term Loan B
Loans, the Term Loan B Termination Date, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each

 

13



--------------------------------------------------------------------------------

day during such period that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than (x) any Revolving Loan that is an ABR Loan
and (y) any Swingline Loan), the date of any repayment or prepayment made in
respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing, continuation or conversion date, as the case may
be, with respect to such Eurodollar Loan and ending one, two, three or six (or,
with the consent of all Revolving Lenders (in the case of a Revolving Loan) or
all Term Loan B Lenders (in the case of a Term Loan B Loan), nine or twelve)
months thereafter, as selected by the Borrower in its notice of borrowing,
notice of continuation or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six (or, with the consent of all Revolving Lenders (in the
case of a Revolving Loan) or all Term Loan B Lenders (in the case of a Term Loan
B Loan), nine or twelve) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period for a Revolving Loan that
would extend beyond the Revolving Termination Date or an Interest Period for a
Term Loan B Loan that would extend beyond the date final payment is due on the
Term Loan B Loans, as the case may be;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Investments”: for purposes of Section 7, as defined in Section 7.8 and, for
purposes of Section 9, as defined in Section 9.1.

 

“Issuing Lender”: any Revolving Lender that has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not unreasonably be delayed or withheld) as an “Issuing Lender” hereunder,
in each case in its capacity as issuer of any Letter of Credit.

 

“Joint Lead Arrangers”: the collective reference to Wachovia Bank, National
Association and Lehman Brothers Inc.

 

“L/C Commitment”: $25,000,000.

 

14



--------------------------------------------------------------------------------

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“LCPI”: as defined in the preamble hereto.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Intercreditor
Agreement and the Notes.

 

“Loan Parties”: TWTC, the Borrower and each Subsidiary Guarantor; it being
expressly understood and agreed that (i) from and after the date that a
Subsidiary Guarantor has been released, whether pursuant to Section 12.14 or
otherwise, such Person shall not thereafter be considered a Loan Party for
purposes of this Agreement or any other Loan Document, and (ii) the final
proviso to the definitions of “Subsidiary Guarantor” and “Specified Subsidiary”
shall be applicable with respect to each Incremental Facility including, without
limitation, the Term Loan B Facility.

 

“Majority Facility Lenders”: at any time, (i) the Required Revolving Lenders and
(ii) the Required Term Loan B Lenders.

 

“Mandatory Prepayment Date”: as defined in Section 2.12(b).

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of TWTC and its Subsidiaries taken
as a whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent, the
Collateral Agent or any Lender hereunder or thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

15



--------------------------------------------------------------------------------

“Moody’s”: Moody’s Investors Service, Inc.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when, and to the extent, received), net of all
attorneys’ fees and expenses, accountants’ fees and expenses, investment banking
fees and expenses, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of all taxes paid or reasonably
estimated to be payable as a result thereof and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of all attorneys’ fees and expenses, investment banking fees and
expenses, accountants’ fees and expenses, underwriting discounts and commissions
and other customary fees and expenses actually incurred in connection therewith.

 

“New Lender”: as defined in Section 2.1(d).

 

“New Lender Supplement”: as defined in Section 2.1(d).

 

“Non-Cash Pay Preferred Stock”: any preferred stock of a Person that does not
qualify as Cash Pay Preferred Stock.

 

“Non-Excluded Taxes”: as defined in Section 2.20(a).

 

“Non-U.S. Lender”: as defined in Section 2.20(d).

 

“Notes”: the Revolving Notes and the Term Loan B Loan Notes, collectively.

 

“Obligations”: the collective reference to (a) the unpaid principal of and
interest on (including interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent or to any Lender (or,
in the case of Hedge Agreements, any Affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Hedge Agreement
entered into with any Lender or any Affiliate of any Lender or any other
document made, delivered or given in connection herewith or therewith, and
(b) all Cash Management Obligations owed to any Lender or any Affiliate of any
Lender, in each case, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent or
to any Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the

 

16



--------------------------------------------------------------------------------

execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Participant”: a Revolving Participant or a Term Loan B Participant.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisitions”: any acquisition, by merger, consolidation, purchase or
otherwise, by TWTC, the Borrower or any of their respective Subsidiaries of
assets or Capital Stock of a Person or division or line of business of a Person
so long as (a) no Revolving Default or Revolving Event of Default shall have
occurred and be continuing or would result therefrom and (b) TWTC shall be in
pro forma compliance with the covenants contained in Section 7.1, if, as and to
the extent then in effect.

 

“Permitted Line of Business”: as defined in Section 7.15(a).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Option Notice”: as defined in Section 2.12(b).

 

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

“Prime Rate”: as defined in the definition of “ABR”.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: the facilities and properties owned, leased or operated by TWTC or
any of its Subsidiaries.

 

“Rating Categories”: (a) with respect to S&P, any of the following categories:
BB, B, CCC, CC, C and D (or equivalent successor categories); (b) with respect
to Moody’s, any of the following categories: Ba, B, Caa, Ca, C and D (or
equivalent successor categories); and (c) the equivalent of any such category of
S&P or Moody’s used by another rating agency. In determining whether the rating
of the High Yield Notes has decreased by one or more gradations, gradations
within Rating Categories (+ and – for S&P; 1, 2 and 3 for Moody’s; or the
equivalent gradations for another rating agency) shall be taken into account
(e.g., with respect to S&P, a decline in a rating from BB+ to BB, as well as
from BB- to B+, will constitute a decrease of one gradation).

 

“Rating Decline”: (i) a decrease of one or more gradations (including gradations
within Rating Categories as well as between Rating Categories) in the rating of
the 2014 Senior Notes or the Second Lien Notes by both Moody’s and S&P or (ii) a
withdrawal of the rating of the 2014 Senior Notes or the Second Lien Notes by
both Moody’s and S&P, in each case directly as a result of a Change of Control;
provided, however, that such decrease or withdrawal occurs on, or within 45 days
following, the

 

17



--------------------------------------------------------------------------------

date of public notice of the occurrence of a Change of Control or of the
intention by the Borrower, TWTC or a stockholder of the Borrower or TWTC, as
applicable, to effect a Change of Control, which period shall be extended so
long as the rating of the 2014 Senior Notes or the Second Lien Notes relating to
the Change of Control as noted by the rating agency is under publicly announced
consideration for downgrade by the applicable rating agency.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
TWTC or any of its Subsidiaries.

 

“Refinancing”: with respect to any Indebtedness, any refinancing, refunding,
renewal or extension thereof. The term “Refinance” shall have the correlative
meaning.

 

“Refunded Swingline Loans”: as defined in Section 2.8(b).

 

“Refunding Date”: as defined in Section 2.8(c).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, (i) the
portion (if any) of the aggregate Net Cash Proceeds received by TWTC or any of
its Subsidiaries in connection therewith that have not been applied to prepay
the Term Loan B Loans pursuant to Section 2.12(a) as a result of the delivery of
a Reinvestment Notice minus (ii) any amounts invested during the period
commencing 6 months prior to such Reinvestment Event and ending on the date of
such Reinvestment Event in property and assets of a nature or type or that are
used in a business (or in one or more Persons having property and assets of a
nature or type, or engaged in a business) similar or related to the nature and
type of the property and assets of, or the business of, TWTC or any Subsidiary
thereof on the date of such Reinvestment Event.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer of
TWTC following the receipt by TWTC or any Subsidiary thereof of Net Cash
Proceeds from one or more Asset Sales or a Recovery Events stating that (x) no
Term Loan B Event of Default has occurred and is continuing at the date of such
notice and (y) TWTC or a Subsidiary thereof intends and expects to use within 12
months of such Asset Sale or Recovery Event all or a specified portion of the
Net Cash Proceeds received from such Asset Sale(s) or Recovery Event(s) to
purchase or otherwise acquire, or to make an Investment in, property and assets
(other than current assets) of a nature or type or that are used in a business
(or in one or more Persons having property and assets of a nature or type, or
engaged in a business) similar or related to the nature and type of the property
and assets of, or the business of, TWTC and its Subsidiaries on the date of such
purchase, acquisition, or Investment (as determined in good faith by TWTC’s
Board of Directors, whose determination shall be conclusive).

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
excess, if any, of (i) the Reinvestment Deferred Amount relating thereto over
(ii) the aggregate amount expended by TWTC or any Subsidiary thereof during the
period commencing with such Reinvestment Event and ending twelve months after
such Reinvestment Event.

 

18



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the date
occurring one year after such Reinvestment Event.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loan B Loans then
outstanding (or, prior to the Term Loan B Funding Date, the Term Loan B
Commitments then in effect) and (ii) the Total Revolving Commitments then in
effect or, if the Revolving Commitments have been terminated or have expired,
the Total Revolving Extensions of Credit then outstanding.

 

“Required Revolving Lenders”: at any time, the holders of more than 50% of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
terminated, the holders of more than 50% of the Total Revolving Extensions of
Credit then outstanding.

 

“Required Term Loan B Lenders”: at any time, the holders of more than 50% of the
Term Loan B Loans then outstanding (or, prior to the Term Loan B Funding Date,
the holders of more than 50% of the Term Loan B Commitments then in effect).

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, treasurer, chief
financial officer or chief accounting officer of TWTC or the Borrower, as
applicable, but in any event, with respect to financial matters, the chief
financial officer of TWTC or the Borrower, as applicable.

 

“Restricted Payments”: for purposes of Section 7, as defined in Section 7.6 and,
for purposes of Section 9, as defined in Section 9.3.

 

“Restricted Subsidiary”: as defined in the Second Lien Note Indenture as in
effect on the Effective Date, without giving effect to any amendment, supplement
or other modification without the consent of the Required Term Loan B Lenders.

 

“Revolving Adjustment Date”: as defined in the Pricing Grid.

 

“Revolving Applicable Margin”: means, for any day, the applicable rate per annum
set forth in the Pricing Grid.

 

“Revolving Assignee”: as defined in Section 12.6(c)(i).

 

“Revolving Assignment and Acceptance”: an Assignment and Acceptance,
substantially in the form of Exhibit E-1.

 

“Revolving Assignor”: as defined in Section 12.6(c)(i).

 

19



--------------------------------------------------------------------------------

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and to make or to participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Acceptance pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $110,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Compliance Certificate”: a certificate duly executed by a Responsible
Officer of TWTC substantially in the form of Exhibit B.

 

“Revolving Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Revolving Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Facility”: as defined in the definition of the term “Facility”.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.1(a).

 

“Revolving Notes”: the collective reference to any promissory note,
substantially in the form of Exhibit H-1, evidencing one or more Revolving
Loans, as any such note may be amended, extended or otherwise modified from time
to time.

 

“Revolving Participant”: as defined in Section 12.6(b)(i).

 

“Revolving Participant Register”: as defined in Section 12.6(b)(i).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

 

“Revolving Register”: as defined in Section 12.6(d)(i).

 

20



--------------------------------------------------------------------------------

“Revolving Termination Date”: (a) the Initial Revolving Termination Date or
(b) if any of the 2008 Senior Notes remain outstanding on April 14, 2008, the
Accelerated Revolving Termination Date.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Lien Note Indenture”: the Indenture, dated as of February 20, 2004,
between TWTC, the Borrower, certain of their respective affiliates, and the
Second Lien Trustee relating to the Second Lien Notes, together with all
instruments and other agreements entered into by TWTC or any of its affiliates
in connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 7.9.

 

“Second Lien Notes”: the Second Priority Senior Secured Floating Rate Notes due
2011 of the Borrower issued on or after the Closing Date.

 

“Second Lien Trustee”: Wells Fargo Bank, National Association, as trustee for
the holders of the Second Lien Notes, and any successor thereto in such
capacity.

 

“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) all other security documents (including mortgages or
deeds of trust) hereafter delivered by a Loan Party to the Collateral Agent
granting a first priority Lien on any property of such Loan Party to secure
(inter alia) the Obligations and/or certain other Indebtedness or obligations
secured on a pari passu basis with the Obligations and (c) the Intercreditor
Agreement.

 

“Senior Secured Indebtedness”: of any Person at any date, any Indebtedness of
such Person that (a) is not contractually subordinated to the Indebtedness under
this Agreement and the other Loan Documents and (b) is secured by a first
priority Lien on all or substantially all of the assets of such Person.

 

“Shell Subsidiary”: any Subsidiary of TWTC (x) that is a “shell” company having
(a) assets (either directly or through any Subsidiary or other Capital Stock)
with an aggregate value not exceeding $10,000 and (b) no business or operations
or (y) that satisfies the requirements of clause (x)(a) above and is in the
process of being liquidated or wound up in a voluntary liquidation.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise” after giving effect to the expected value
of rights of indemnity, contribution and subrogation, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured after giving effect to the
expected value of rights of indemnity, contribution and subrogation, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as

 

21



--------------------------------------------------------------------------------

they mature after giving effect to the expected value of rights of indemnity,
contribution and subrogation. For purposes of this definition, (i) ”debt” means
liability on a “claim”, and (ii) ”claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

 

“S&P”: Standard & Poor’s Ratings Services.

 

“Specified Change of Control”: a “Change of Control”, or like event, as defined
in either High Yield Indenture (or any indenture governing any Refinancing of
the Existing TWTC Senior Notes or the High Yield Notes or any indenture
governing any Refinancing of any such refinancing Indebtedness).

 

“Specified Subsidiary”: Time Warner Telecom of Arizona LLC, Time Warner Telecom
of Georgia, L.P., Time Warner Telecom-NY L.P., Time Warner Telecom of New
Jersey, L.P., Time Warner Telecom of Hawaii, L.P., Time Warner Telecom of
Indiana, L.P. and Time Warner Telecom of the Mid-South L.L.C., and any other
Subsidiary formed or acquired after the Closing Date and identified as a
“Specified Subsidiary” by TWTC in a written notice to the Administrative Agent
and for which the approvals of any Governmental Authority or of any third party
(other than TWTC or a Subsidiary) required (x) to permit TWTC or a Subsidiary to
pledge the Capital Stock of such Subsidiary under the Guarantee and Collateral
Agreement and/or (y) to permit such Subsidiary to become a party to the
Guarantee and Collateral Agreement and the Intercreditor Agreement are unable to
be obtained within 30 days following the formation or acquisition thereof;
provided, that if (and for so long as) any such Subsidiary shall become and be a
party to the Guarantee and Collateral Agreement, it shall cease to be a
“Specified Subsidiary”; and provided, further, that notwithstanding the
foregoing, a Subsidiary that would have been a “Specified Subsidiary” but for
the operation of the foregoing proviso shall, with respect to any Incremental
Facility and the liabilities and obligations of the Loan Parties thereunder and
in connection therewith, nevertheless remain a “Specified Subsidiary” (and shall
not be a “Subsidiary Guarantor”) with respect to such Incremental Facility until
the earlier to occur of (i) such Specified Subsidiary’s receipt of all necessary
consents, approvals, and authorizations from any Governmental Authority as are
required to enable such Specified Subsidiary to guarantee the “Secured
Obligations” (under and as defined in the Guarantee and Collateral Agreement)
pursuant to Section 2 of the Guarantee and Collateral Agreement and to secure
the “Secured Obligations” (as so defined) pursuant to Section 3 thereof, and
(ii) the 180th day (or such greater number of days as the Administrative Agent
may agree) next following the effective date of such Incremental Facility.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of TWTC.

 

“Subsidiary Guarantor”: each Subsidiary of TWTC other than (a) the Borrower,
(b) any Foreign Subsidiary, (c) any Shell Subsidiary, (d) any Immaterial
Subsidiary and (e) any Specified Subsidiary; provided, that a Subsidiary shall
not be deemed to be a “Subsidiary Guarantor” until and

 

22



--------------------------------------------------------------------------------

unless it has become a party to the Guarantee and Collateral Agreement and the
Intercreditor Agreement and shall cease to be a “Subsidiary Guarantor” from and
after the date that it has been released, whether pursuant to Section 12.14 or
otherwise; and provided, further, that notwithstanding the foregoing, a
Specified Subsidiary that would have become a “Subsidiary Guarantor” as a result
of the operation of the foregoing proviso shall, with respect to any Incremental
Facility and the liabilities and obligations of the Loan Parties thereunder and
in connection therewith, nevertheless remain a “Specified Subsidiary” (and shall
not be a “Subsidiary Guarantor”) with respect to such Incremental Facility until
the earlier to occur of (i) such Specified Subsidiary’s receipt of all necessary
consents, approvals, and authorizations from any Governmental Authority as are
required to enable such Specified Subsidiary to guarantee the “Secured
Obligations” (under and as defined in the Guarantee and Collateral Agreement)
pursuant to Section 2 of the Guarantee and Collateral Agreement and to secure
the “Secured Obligations” (as so defined) pursuant to Section 3 thereof, and
(ii) the 180th day (or such other later day as the Administrative Agent may
agree) next following the effective date of such Incremental Facility.

 

“Supermajority Revolving Lenders”: at any time, the holders of more than 66 2/3%
of the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the holders of more than 66 2/3% of the Total
Revolving Extensions of Credit then outstanding.

 

“Supermajority Term Loan B Lenders”: at any time, the holders of more than 66
2/3% of the Term Loan B Loans then outstanding (or, if prior to the Term Loan B
Funding Date, the holders of more than 66 2/3% of the Term Loan B Commitments
then in effect).

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.7 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.

 

“Swingline Lender”: LCPI, in its capacity as the lender of Swingline Loans.

 

“Swingline Loans”: as defined in Section 2.7.

 

“Swingline Participation Amount”: as defined in Section 2.8(c).

 

“Syndication Agent”: as defined in the preamble hereto.

 

“Term Loan B Adjustment Date”: as defined in the Pricing Grid.

 

“Term Loan B Applicable Margin”: means, for any day, the applicable rate per
annum set forth in the Pricing Grid for Term Loan B Loans; provided that prior
to the first Term Loan B Adjustment Date occurring after the Effective Date,
such applicable rate shall be (a) in the case of ABR Loans, 1.50%, and (b) in
the case of Eurodollar Loans, 2.50%.

 

“Term Loan B Assignee”: as defined in Section 12.6(c)(ii).

 

“Term Loan B Assignment and Acceptance”: an Assignment and Acceptance,
substantially in the form of Exhibit E-2.

 

“Term Loan B Assignor”: as defined in Section 12.6(c)(ii).

 

“Term Loan B Change of Control Prepayment Amount”: as defined in
Section 2.25(b).

 

23



--------------------------------------------------------------------------------

“Term Loan B Collateral Base Date”: the 180th day (or such other later day as
the Administrative Agent may agree) after the Effective Date.

 

“Term Loan B Commitment”: as to any Lender, the obligation of such Lender, if
any, to make Term Loan B Loans in an aggregate principal not to exceed the
amount set forth under the heading “Term Loan B Commitment” opposite such
Lender’s name on Schedule 1.1B or in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original amount of the Total Term Loan B
Commitments is $200,000,000.

 

“Term Loan B Default”: any of the events specified in Section 10, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Term Loan B Event of Default”: any of the events specified in Section 10,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Term Loan B Facility”: as defined in the definition of the term “Facility”.

 

“Term Loan B Funding Date”: the first date on which both (a) the conditions
precedent set forth in Section 5.3 shall have been satisfied or waived and
(b) the Borrower shall have received the proceeds of the Term Loan B Loans
requested hereunder, in each case which shall be within 35 Business Days of the
Effective Date.

 

“Term Loan B Lender”: each Lender that has a Term Loan B Commitment or that
holds Term Loan B Loans.

 

“Term Loan B Loans”: as defined in Section 2.4.

 

“Term Loan B Loan Notes”: the collective reference to any promissory note,
substantially in the form of Exhibit H-2, evidencing one or more Term Loan B
Loans, as any such note may be amended, extended or otherwise modified from time
to time.

 

“Term Loan B Participant”: as defined in Section 12.6(b)(ii).

 

“Term Loan B Participant Register”: as defined in Section 12.6(b)(ii).

 

“Term Loan B Percentage”: as to any Term Loan B Lender at any time, the
percentage which such Lender’s Term Loan B Commitment then constitutes of the
aggregate Term Loan B Commitments (or, at any time after the Term Loan B Funding
Date, the percentage which the aggregate principal amount of such Lender’s Term
Loan B Loans then outstanding constitutes of the aggregate principal amount of
the Term Loan B Loans).

 

“Term Loan B Prepayment Amount”: as defined in Section 2.12(b).

 

“Term Loan B Register”: as defined in Section 12.6(b)(ii).

 

“Term Loan B Termination Date”: November 30, 2010; provided that the Term Loan B
Termination Date shall be extended to November 30, 2012 if, on or before
November 30, 2010, the 2011 Senior Notes and the Second Lien Notes are
Refinanced to a maturity date no earlier than November 30, 2013.

 

24



--------------------------------------------------------------------------------

“Time Warner Arrangements”: the collective reference to the capacity license of
optical fibers and other property from Time Warner Cable, the facilities lease
and the trade name license agreement between TWTC and Time Warner Inc. and its
affiliates.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”: any Assignee or Participant.

 

“2008 Senior Note Indenture”: the Indenture, dated as of July 21, 1998, between
Time Warner Telecom LLC and Time Warner Telecom Inc. (as predecessors in
interest to TWTC) and The Chase Manhattan Bank (as predecessor in interest to
JPMorgan Chase Bank, N.A.), as Trustee, relating to TWTC’s 2008 Senior Notes,
together with all instruments and other agreements entered into by TWTC or any
of its affiliates in connection therewith, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 7.9.

 

“2008 Senior Notes”: the 9 3/4% Senior Notes due 2008 of TWTC.

 

“2011 Senior Note Indenture”: the Indenture, dated as of January 29, 1001,
between TWTC and The Chase Manhattan Bank (as predecessor in interest to
JPMorgan Chase Bank, N.A.), as Trustee, relating to TWTC’s 2011 Senior Notes,
together with all instruments and other agreements entered into by TWTC or any
of its affiliates in connection therewith, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 7.9.

 

“2011 Senior Notes”: the 10 1/8% Senior Notes due 2011 of TWTC.

 

“2014 Senior Note Indenture”: the Indenture, dated as of February 20, 2004,
between TWTC, the Borrower, certain of their respective affiliates, and Wells
Fargo Bank, National Association, as Trustee, relating to the Borrower’s 2014
Senior Notes, together with all instruments and other agreements entered into by
TWTC or any of its affiliates in connection therewith, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.9.

 

“2014 Senior Notes”: the Borrower’s 9-14% Senior Notes due 2014 issued on or
after the Closing Date.

 

“TWTC”: as defined in the preamble hereto.

 

“TWTC Guarantee”: the Guarantee of TWTC of the Obligations of the Borrower with
respect to the Term Loan B Loans pursuant to the Guarantee and Collateral
Agreement.

 

“TWTC Subsidiary Guarantee”: the Guarantee of the Subsidiary Guarantors of the
Obligations of the Borrower with respect to the Term Loan B Loans pursuant to
the Guarantee and Collateral Agreement.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

25



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of TWTC.

 

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or in any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to TWTC, the Borrower and their respective Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not so defined, shall have the respective meanings given to them
under GAAP, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), and (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1. Revolving Commitments; Term Loan B Commitments; Additional Commitments;
Incremental Facilities. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding (other than any such L/C Obligations to be concurrently repaid with
the proceeds of a Revolving Loan) and (ii) the aggregate principal amount of the
Swingline Loans then outstanding (other than any such Swingline Loan to be
concurrently repaid with the proceeds of a Revolving Loan), does not exceed the
amount of such Lender’s Revolving Commitment. During the Revolving Commitment
Period the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13.

 

26



--------------------------------------------------------------------------------

(b) The Borrower and any one or more Revolving Lenders (including New Lenders)
may, with the consent of the Administrative Agent (such consent not unreasonably
to be delayed, conditioned or withheld), at any time and from time to time after
the Closing Date, agree that such Revolving Lenders shall obtain or increase the
amount of their Revolving Commitments by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase and (ii) the applicable Increased Facility Closing Date.
Notwithstanding the foregoing, without the consent of the Required Revolving
Lenders, (i) no more than five Increased Facility Closing Dates may be selected
by the Borrower during the term of this Agreement (and, for this purpose, the
Effective Date shall constitute one of such five dates) and (ii) after giving
effect to any borrowings under the additional Revolving Commitments provided
herein, the Gross Consolidated Senior First Lien Secured Leverage Ratio,
calculated on a pro forma basis as of the last day of the most recently ended
fiscal quarter of TWTC for which financial statements have been furnished under
Section 6 of this Agreement, shall not exceed 1.50 to 1.0. No Lender shall have
any obligation to participate in any increase described in this paragraph unless
it agrees in writing to do so in its sole discretion. In addition, without the
consent of the Majority Facility Lenders, the aggregate amount of all additional
Revolving Commitments provided under this Section 2.1(b) (together with all
Incremental Facilities provided under Section 2.1(c) below) shall not exceed
$310,000,000.

 

(c) As an alternative or in addition to Section 2.1(b) above, the Borrower and
any one or more Lenders (including New Lenders) may, with the consent of the
Administrative Agent (such consent not unreasonably to be delayed, conditioned
or withheld), at any time and from time to time after the Closing Date, agree
that such Lenders shall make one or more term loan facilities (each, an
“Incremental Facility”; the loans thereunder, the “Incremental Loans”) available
to the Borrower. Each Incremental Facility may be documented by a supplement to
this Agreement signed by TWTC, the Borrower, the Administrative Agent and the
Lenders party thereto. Notwithstanding the foregoing, without the consent of the
Required Lenders, (i) the Incremental Loans shall not have a stated maturity
prior to the Revolving Termination Date then in effect and (ii) after giving
effect to any Incremental Facility and the borrowings contemplated thereunder,
(x) no Revolving Default or Revolving Event of Default shall have occurred and
be continuing, (y) TWTC shall be in pro forma compliance with the covenants
contained in Section 7.1 to the extent such covenants are then in effect and
(z) the Gross Consolidated Senior First Lien Secured Leverage Ratio, calculated
on a pro forma basis as of the last day of the most recently ended fiscal
quarter of TWTC for which financial statements have been furnished under
Section 6 of this Agreement, shall not exceed 1.50 to 1.0. No Lender shall have
any obligation to participate in an Incremental Facility unless it agrees in
writing to do so in its sole discretion. In addition, without the consent of the
Majority Facility Lenders, the aggregate amount of all Incremental Facilities
(together with the amount of any additional Revolving Commitments provided under
Section 2.1(b) above) shall not exceed $310,000,000. For the avoidance of doubt,
it is understood and agreed that the Term Loan B Facility shall constitute an
Incremental Facility for all purposes hereunder and under the other Loan
Documents.

 

(d) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (such consent not
unreasonably to be delayed, conditioned or withheld), elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.1(b) or 2.1(c) shall execute a

 

27



--------------------------------------------------------------------------------

New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit D-1 (with such additions, deletions and other modifications to
such form as may be required properly to identify the applicable Incremental
Facility and the rights and obligations of the New Lender (as hereinafter
defined) thereunder and in connection therewith, it being expressly understood
and agreed that such additions, deletions and modifications shall be
satisfactory to the Administrative Agent (such approval not unreasonably to be
delayed, conditioned or withheld) and the Borrower), whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

 

(e) Unless otherwise agreed by the Administrative Agent, if Revolving Loans are
then outstanding and the Borrower wishes to borrow under the additional
Revolving Commitments provided under Section 2.1(b), the Borrower shall repay
all Revolving Loans then outstanding and reborrow under the Revolving
Commitments then in effect (after giving effect to such additional Revolving
Commitments) on a pro rata basis.

 

2.2. Procedure for Revolving Loan Borrowing. In order to effect a borrowing
under the Revolving Facility, the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 2:00 P.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective lengths
of the initial Interest Period therefor. Each borrowing shall be in an aggregate
amount equal to (w) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $5,000,000, such lesser amount) and (x) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.8. Upon receipt of such notice the Administrative
Agent shall promptly notify each Revolving Lender thereof. Not later than 12:00
Noon, New York City time, on the Borrowing Date requested by the Borrower, each
Revolving Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Revolving Loan to
be made by such Revolving Lender. The Administrative Agent shall promptly credit
the account of the Borrower on the books of such office of the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders, in each case in immediately available funds.

 

2.3. Repayment of Revolving Loans.(a) The Borrower shall repay all outstanding
Revolving Loans on the Revolving Termination Date.

 

(b) If on any date the Total Revolving Extensions of Credit exceed the Total
Revolving Commitments then in effect, the Borrower shall, on such date, repay
outstanding Revolving Loans and/or cash collateralize Letters of Credit so that
the Total Revolving Extensions of Credit do not exceed the Total Revolving
Commitments then in effect.

 

2.4. Term Loan B Commitments. Subject to the terms and conditions hereof, each
Term Loan B Lender severally agrees to make a term loan (collectively, the “Term
Loan B Loans”) under the Term Loan B Facility to the Borrower on the Term Loan B
Funding Date in an amount not to exceed the amount of the Term Loan B Commitment
of such Lender. The Term Loan B Loans may from time to

 

28



--------------------------------------------------------------------------------

time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.6 and 2.13.

 

2.5. Repayment of Term Loan B Loans. On the last day of each March, June,
September, and December of each year, commencing March 31, 2006, and until the
Term Loan B Termination Date, the Borrower shall repay the outstanding Term Loan
B Loans in an amount equal to 1/4 of 1% of the original aggregate principal
amount of the Term Loan B Loans. The Borrower shall repay all remaining
outstanding Term Loan B Loans on the Term Loan B Termination Date.

 

2.6. Procedure for Term Loan B Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 2:00 P.M., New York City time, (a) three Business
Days prior to the Term Loan B Funding Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the Term Loan B Funding Date, in the case of ABR
Loans) requesting that the Term Loan B Lenders make the Term Loan B Loans on the
Term Loan B Funding Date and specifying (i) the amount and Type of Term Loan B
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective lengths of the initial Interest Period
therefor. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Loan B Lender thereof. Not later than 12:00 Noon, New York City
time, on the Borrowing Date requested by the Borrower each Term Loan B Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Term Loan B Loan or Term Loan B
Loans to be made by such Term Loan B Lender. The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Loan B Lenders in immediately available funds.

 

2.7. Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if (a) after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof, or (b) the conditions set forth in Section 5.4 are
not satisfied. Swingline Loans shall be ABR Loans only.

 

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

 

2.8. Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of

 

29



--------------------------------------------------------------------------------

Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall promptly make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds (unless in the notice of borrowing the Borrower
gives instructions that the funds shall be wired to another account, in which
case the funds shall be so wired to the designated account prior to 3:00 P.M.,
New York City time).

 

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

 

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.8(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.8(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.8(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender

 

30



--------------------------------------------------------------------------------

is required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.8(b) and to purchase participating interests pursuant to
Section 2.8(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Revolving Default or a Revolving Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5 (other than Section 5.3); (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

2.9. Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Closing Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December prior to, and on, the Revolving Termination Date,
commencing on the first of such dates to occur after the date hereof.

 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Term Loan B Lender a commitment fee for the period from and including the
Effective Date to but not including the earlier to occur of (i) the Term Loan
Funding Date and (ii) the termination of the Term Loan B Commitments, computed
at the Commitment Fee Rate on the average daily amount of the Term Loan B
Commitment of such Term Loan B Lender during the period for which payment is
made, payable on the earlier to occur of such dates.

 

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

 

2.10. Optional Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon notice (or, when accompanied by a prepayment of ABR
Loans or Eurodollar Loans, not less than one or three Business Days’ notice,
respectively) to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce ratably and
permanently the Revolving Commitments then in effect. For purposes of the
Existing Credit Agreement (x) accrued and unpaid commitment fees to the
Effective Date shall be payable on December 31, 2005 and (y) the notice referred
to in the first sentence of Section 2.10 of the Existing Credit Agreement with
respect to the reduction of the Revolving Commitments referred to therein shall
not be required with respect to the transactions contemplated by this Agreement
to occur on the Effective Date.

 

31



--------------------------------------------------------------------------------

2.11. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.17. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

 

2.12. Mandatory Prepayments. (a) If on any date TWTC, the Borrower or any
Subsidiary shall receive Net Cash Proceeds in excess of $20,000,000 from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied, pursuant
to Section 2.12(b), toward the prepayment of the Term Loan B Loans of each Term
Loan B Lender that accepts an offer of such prepayment as set forth in
Section 2.12(b). If a Reinvestment Notice has been delivered with respect to a
Reinvestment Event, then on the relevant Reinvestment Prepayment Date an amount
equal to the Reinvestment Prepayment Amount with respect to such Reinvestment
Event shall be applied toward the prepayment of the Term Loan B Loans of each
Term Loan B Lender that accepts an offer of such prepayment as set forth in
Section 2.12(b). Any prepayments of the Term Loan B Loans of each Term Loan B
Lender that accepts an offer of such prepayment shall be made prior to the time
when the Borrower is required to make an “Offer to Purchase” (as defined in the
Second Lien Note Indenture) pursuant to Section 4.11(c) of the Second Lien Note
Indenture.

 

(b) With respect to the amount of any mandatory prepayment described in
Section 2.12(a) (such amount, the “Term Loan B Prepayment Amount”), the Borrower
will, on the date specified in Section 2.12(a) for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Term Loan B
Lender a notice (each, a “Prepayment Option Notice”). As promptly as practicable
after receiving such notice from the Borrower, the Administrative Agent will
send to each Term Loan B Lender a Prepayment Option Notice, which shall be in
the form of Exhibit I-1, and shall include an offer by the Borrower to prepay on
the date (each a “Mandatory Prepayment Date”) that is 5 Business Days after the
date of the Prepayment Option Notice, the relevant Term Loan B Loans of such
Term Loan B Lender by an amount equal to the portion of the Term Loan B
Prepayment Amount indicated in such Term Loan B Lender’s Prepayment Option
Notice as being applicable to such Term Loan B Lender’s Term Loan B Loans. On
the Mandatory Prepayment Date, (i) the Borrower shall pay to the Administrative
Agent for the account of the relevant Term Loan B Lenders the aggregate amount
necessary to prepay that portion of the outstanding relevant Term Loan B Loans
in respect of which such Term Loan B Lenders have accepted prepayment as
described above and the Borrower shall be entitled to retain the remaining
portion of the Term Loan B Prepayment Amount not accepted by the relevant Term
Loan B Lenders.

 

32



--------------------------------------------------------------------------------

(c) Amounts to be applied in connection with prepayments made as so accepted by
the Term Loan B Lenders pursuant to Section 2.12(b) shall be applied to the
prepayment of the Term Loan B Loans in accordance with Section 2.18(c). The
application of any prepayment pursuant to Section 2.12 shall be made, first, to
ABR Loans and, second, to Eurodollar Loans. Each prepayment of the Term Loan B
Loans under Section 2.12 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.

 

2.13. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that (i) no ABR Loan which is a Revolving Loan may be
converted into a Eurodollar Loan which is a Revolving Loan when any Revolving
Event of Default has occurred and is continuing and the Administrative Agent or
the Required Revolving Lenders have determined in its or their sole discretion
not to permit such conversions and (ii) no ABR Loan which is a Term Loan B Loan
may be converted into a Eurodollar Loan which is a Term Loan B Loan when any
Term Loan B Event of Default has occurred and is continuing and the
Administrative Agent or the Required Term Loan B Lenders have determined in its
or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that (i) no
Eurodollar Loan which is a Revolving Loan may be continued as such when any
Revolving Event of Default has occurred and is continuing and the Administrative
Agent or the Required Revolving Lenders have determined in its or their sole
discretion not to permit such continuations and (ii) no Eurodollar Loan which is
a Term Loan B Loan may be continued as such when any Term Loan B Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Term Loan B Lenders have determined in its or their sole discretion not
to permit such continuations, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice, the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

2.14. Limitations on Eurodollar Loans. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than 10 Eurodollar
Tranches shall be outstanding at any one time.

 

33



--------------------------------------------------------------------------------

2.15. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate then applicable to
ABR Loans plus 2%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.16. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15.

 

2.17. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

34



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Required
Revolving Lenders or the Required Term Loan B Lenders, as the case may be, that
the Eurodollar Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) either the Borrower may withdraw any request for a borrowing
of Eurodollar Loans or any Eurodollar Loans requested to be made on the first
day of such Interest Period shall be made as ABR Loans, (y) any Revolving Loans
or Term Loan B Loans, as the case may be. that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Revolving Loans or Eurodollar Term
Loan B Loans, as the case may be, shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

 

2.18. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Revolving Lenders hereunder, each payment by the Borrower on account of any
commitment fee payable with respect to the Revolving Commitments and any
reduction of the Revolving Commitments of the Revolving Lenders shall be made
pro rata according to the respective Revolving Percentages of the relevant
Revolving Lenders. Each borrowing by the Borrower from the Term Loan B Lenders
hereunder, each payment by the Borrower on account of any commitment fee payable
with respect to the Term Loan B Commitments and any reduction of the Term Loan B
Commitments of the Term Loan B Lenders shall be made pro rata according to the
respective Term Loan B Percentages of the relevant Term Loan B Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loan B Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loan B
Loans then held by the Term Loan B Lenders (except as otherwise provided in
Sections 2.12(b) and 2.25(b)). The amount of each principal prepayment of the
Term Loan B Loans of any Term Loan B Lender shall be applied to reduce ratably
the then remaining installments of the Term Loan B Loans of such Term Loan B
Lender based upon the then remaining principal amounts thereof. Amounts repaid
or prepaid on account of the Term Loan B Loans may not be reborrowed.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Revolving Lenders (in the case of a payment made pursuant to the
Revolving Facility) or the Term Loan B Lenders (in the case of a payment made
pursuant to the Term Loan B Facility), at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Revolving Lenders (in the

 

35



--------------------------------------------------------------------------------

case of a payment made pursuant to the Revolving Facility) or the Term Loan B
Lenders (in the case of a payment made pursuant to the Term Loan B Facility)
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e) (i) Unless the Administrative Agent shall have been notified in writing by
any Revolving Lender prior to a borrowing under the Revolving Facility that such
Revolving Lender will not make the amount that would constitute its share of
such borrowing available to the Administrative Agent, the Administrative Agent
may assume that such Revolving Lender is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Revolving Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Revolving Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Revolving Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Revolving Lender’s share of
such borrowing is not made available to the Administrative Agent by such
Revolving Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum then applicable to ABR Loans, on demand, from the
Borrower (it being understood and agreed that any payment by the Borrower
pursuant to the foregoing shall be without prejudice to its rights against any
defaulting Revolving Lender.

 

(ii) Unless the Administrative Agent shall have been notified in writing by any
Term Loan B Lender prior to a borrowing under the Term Loan B Facility that such
Term Loan B Lender will not make the amount that would constitute its share of
such borrowing available to the Administrative Agent, the Administrative Agent
may assume that such Term Loan B Lender is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Term Loan B Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Term Loan B Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Term Loan B Lender with respect to any amounts owing under this paragraph shall
be conclusive in the absence of manifest error. If such Term Loan B Lender’s
share of such borrowing is not made available to the Administrative Agent by
such Term Loan B Lender within three Business Days of such Borrowing Date, the
Administrative Agent

 

36



--------------------------------------------------------------------------------

shall also be entitled to recover such amount with interest thereon at the rate
per annum then applicable to ABR Loans, on demand, from the Borrower (it being
understood and agreed that any payment by the Borrower pursuant to the foregoing
shall be without prejudice to its rights against any defaulting Term Loan B
Lender).

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Revolving Lenders (in the case of payment made pursuant to the
Revolving Facility) or the Term Loan B Lenders (in the case of a payment made
pursuant to the Term Loan B Facility) their respective pro rata shares of a
corresponding amount. If such payment is not made to the Administrative Agent by
the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each
Revolving Lender (in the case of payment made pursuant to the Revolving
Facility) or each Term Loan B Lenders (in the case of a payment made pursuant to
the Term Loan B Facility) to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 

2.19. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.20 and
changes in the rate of tax on the overall net income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost actually incurred or reduced amount actually received;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than 90 days prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such 90-day

 

37



--------------------------------------------------------------------------------

period shall be extended to include the period of such retroactive effect. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly (and, in any event, within three months) notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender for such reduction; provided that the
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than 90 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such 90-day period shall be extended to include the
period of such retroactive effect.

 

(c) A certificate, setting forth a reasonably detailed explanation as to the
reason for any additional amounts payable pursuant to this Section, as to any
additional amounts payable pursuant to this Section submitted by any Lender to
the Borrower (with a copy to the Administrative Agent) shall be conclusive in
the absence of manifest error. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

2.20. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent, the Collateral Agent or any Lender as a result of a
present or former connection between the Administrative Agent, the Collateral
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent,
the Collateral Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Administrative
Agent, the Collateral Agent or any Lender hereunder, the amounts so payable to
the Administrative Agent, the Collateral Agent or such Lender shall be increased
to the extent necessary to yield to the Administrative Agent, the Collateral
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any

 

38



--------------------------------------------------------------------------------

Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d) or (e) of this Section or (ii) that are
United States withholding taxes imposed on amounts payable to such Lender at the
time the Lender becomes a party to this Agreement, except as, and to the extent
that ,such Lender’s assignor (if any) was entitled, at the time of assignment,
to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the Collateral Agent or the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent, the Collateral Agent and the Lenders for any incremental
taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and

 

39



--------------------------------------------------------------------------------

in such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

(f) If any payee receives a refund of any Non-Excluded Taxes or Other Taxes paid
by the Borrower under this Section 2.20, which refund in the sole judgment of
such payee is allocable to such payment, such payee shall promptly pay over to
the Borrower the amount of such refund, net of all out-of-pocket expenses of
such payee; provided, however, that the Borrower, upon the request of such
payee, agrees to repay the amount paid over to the Borrower to such payee in the
event such Lender, the Collateral Agent or the Administrative Agent is required
to repay such refund.

 

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.21. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, as the case may
be, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.22. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19 or 2.20(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans and other extensions of credit affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.19 or 2.20(a).

 

2.23. Replacement of Lenders. (a) The Borrower shall be permitted to replace any
Revolving Lender that (x) requests reimbursement for amounts owing pursuant to
Section 2.19 or 2.20(a) or (y) defaults in its obligation to make Revolving
Loans (or, in the case of the Swingline Lender, Swingline Loans or, in the case
of the Issuing Lender, defaults in its obligation to issue Letters of Credit)
hereunder, with a replacement financial institution or other entity; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Revolving Event of Default shall have occurred and be

 

40



--------------------------------------------------------------------------------

continuing at the time of such replacement, (iii) prior to any such replacement,
such Revolving Lender shall not have eliminated, after requested to do so by the
Borrower, the continued need for payment of amounts owing pursuant to
Section 2.19 or 2.20(a), (iv) the replacement financial institution or other
entity shall purchase, at par, all Revolving Loans and other amounts owing to
such replaced Revolving Lender on or prior to the date of replacement, (v) the
Borrower shall be liable to such replaced Revolving Lender under Section 2.21 if
any Eurodollar Loan owing to such replaced Revolving Lender shall be purchased
other than on the last day of the Interest Period relating thereto, (vi) the
replacement financial institution or other entity, if not already a Revolving
Lender, shall be reasonably satisfactory to the Administrative Agent (such
approval not unreasonably to be delayed or withheld), (vii) the replaced
Revolving Lender shall be obligated to make such replacement in accordance with
the provisions of Section 12.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.19 or 2.20(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Revolving
Lender shall have against the replaced Revolving Lender.

 

(b) The Borrower shall be permitted to replace any Term Loan B Lender that
(x) requests reimbursement for amounts owing pursuant to Section 2.19 or 2.20(a)
or (y) defaults in its obligation to make Term Loan B Loans hereunder, with a
replacement financial institution or other entity; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Term Loan B
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Term Loan B Lender shall
not have eliminated, after requested to do so by the Borrower, the continued
need for payment of amounts owing pursuant to Section 2.19 or 2.20(a), (iv) the
replacement financial institution or other entity shall purchase, at par, all
Term Loan B Loans and other amounts owing to such replaced Term Loan B Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Term Loan B Lender under Section 2.21 if any Eurodollar Loan owing to
such replaced Term Loan B Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution or other entity, if not already a Term Loan B Lender, shall be
reasonably satisfactory to the Administrative Agent (such approval not
unreasonably to be delayed or withheld), (vii) the replaced Term Loan B Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 12.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Term Loan B
Lender shall have against the replaced Term Loan B Lender.

 

(c) If, in connection with any proposed amendment, modification, waiver or
termination pursuant to Section 12.1 (a “Proposed Change”) the consent of at
least two-thirds of the required vote is obtained, but the consent of one or
more Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in this clause (c) being referred to as a
“Non-Consenting Lender”), then, one or more Persons who have consented to such
Proposed Change and are designated by the Borrower (which for purposes of this
Section 2.23(c) shall not be the Borrower or any of its Affiliates) and
reasonably acceptable to the Administrative Agent (such acceptance not
unreasonably to be withheld or delayed) shall have the right (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting

 

41



--------------------------------------------------------------------------------

Lenders agree that they shall, upon the Borrower’s request, sell and assign to
such Person(s), all of the Loans and Commitments of such Non-Consenting Lenders
for an amount equal to the principal balance of all Loans held by the
Non-Consenting Lenders and all accrued and unpaid interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated at
par pursuant to a Revolving Assignment and Assumption or a Term Loan B
Assignment and Assumption, as the case may be.

 

2.24. Change of Control (Revolving Facility). Upon the occurrence of a Change of
Control Triggering Event or a Specified Change of Control, (i) the Borrower
shall not have any right to request an extension of credit under the Revolving
Facility and (ii) at the request of the Required Revolving Lenders (or of the
Administrative Agent acting at the request or with the consent of the Required
Revolving Lenders), (a) the Borrower shall immediately repay all extensions of
credit under the Revolving Facility then outstanding under this Agreement and
the other Loan Documents and (b) all Revolving Commitments shall immediately
terminate, without other or further action by any Person.

 

2.25. Change of Control (Term Loan B Facility). (a) Upon the occurrence of a
Change of Control Triggering Event, the Borrower shall immediately prepay all
outstanding Term Loan B Loans of each Term Loan B Lender that requests such
prepayment in accordance with Section 2.25(b).

 

(b) With respect to the amount of any prepayment described in Section 2.25(a)
(such amount, the “Term Loan B Change of Control Prepayment Amount”), the
Borrower will, in lieu of applying such amount to the prepayment of Term Loan B
Loans as provided in paragraph 2.12(c), on the date specified in Section 2.25(a)
for such prepayment, give the Administrative Agent telephonic notice (promptly
confirmed in writing) requesting that the Administrative Agent prepare and
provide to each Term Loan B Lender a notice (each, a “Change of Control
Prepayment Option Notice”) as described below. As promptly as practicable after
receiving such notice from the Borrower, the Administrative Agent will send to
each Term Loan B Lender a Change of Control Prepayment Option Notice, which
shall be in the form of Exhibit I-2, and shall include an offer by the Borrower
to prepay on the date (each a “Change of Control Prepayment Date”) that is 10
Business Days after the date of the Change of Control Prepayment Option Notice,
the relevant Term Loan B Loans of such Term Loan B Lender by an amount equal to
the portion of the Term Loan B Change of Control Prepayment Amount indicated in
such Term Loan B Lender’s Change of Control Prepayment Option Notice as being
applicable to such Term Loan B Lender’s Term Loan B Loans. On the Change of
Control Prepayment Date, (i) the Borrower shall pay to the relevant Term Loan B
Lenders the aggregate amount necessary to prepay that portion of the outstanding
relevant Term Loan B Loans in respect of which such Term Loan B Lenders have
accepted prepayment as described above and the Borrower shall be entitled to
retain the remaining portion of the Term Loan B Change of Control Prepayment
Amount not accepted by the relevant term Loan B Lenders.

 

SECTION 3. LETTERS OF CREDIT

 

3.1. L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing

 

42



--------------------------------------------------------------------------------

Lender; provided that the Issuing Lender shall not issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars, (ii) have a face amount of at least $500,000 (unless
otherwise agreed by the Issuing Lender) and (iii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five Business Days prior to the Revolving Termination Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

 

(b) The Issuing Lender shall not issue any Letter of Credit hereunder if
(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law
or (ii) the conditions set forth in Section 5.4 are not satisfied.

 

3.2. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower or at its direction promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

3.3. Fees and Other Charges. (a) The Borrower will pay a fee on the undrawn
portion of all outstanding Letters of Credit at a per annum rate equal to the
Revolving Applicable Margin then in effect with respect to Eurodollar Loans,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to the Issuing Lender for its own account a fronting fee of 0.25% per
annum on the undrawn and unexpired amount of each Letter of Credit, payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4. L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under each
Letter of Credit issued hereunder and the amount of each draft paid by the
Issuing Lender thereunder. Each L/C Participant unconditionally

 

43



--------------------------------------------------------------------------------

and irrevocably agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent, for the account of the
Issuing Lender, upon demand at the Administrative Agent’s Funding Office (and
thereafter the Administrative Agent shall promptly pay to the Issuing Lender) an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.

 

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent, for the account of the Issuing Lender, pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit is not paid to the Issuing Lender
within three Business Days after the date such payment is due, the Issuing
Lender shall so notify the Administrative Agent, who shall notify such L/C
Participant and such L/C Participant shall pay to the Administrative Agent, for
the account of the Issuing Lender on demand (and thereafter the Administrative
Agent shall promptly pay to the Issuing Lender) an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not made available
to the Administrative Agent, for the account of the Issuing Lender, by such L/C
Participant within three Business Days after the date such payment is due, the
Administrative Agent on behalf of the Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans. A
certificate the Administrative Agent submitted on behalf of the Issuing Lender
submitted to any L/C Participant with respect to any such amounts owing under
this Section shall be conclusive in the absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant its pro rata share of such payment in accordance with
Section 3.4(a), the Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by the Issuing Lender), or any payment of interest
on account thereof, the Issuing Lender will distribute to the Administrative
Agent, for the account of such L/C Participant (and thereafter the
Administrative Agent shall promptly pay such L/C Participant), its pro rata
share thereof; provided, however, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Administrative Agent, for the
account of the Issuing Lender (and thereafter the Administrative Agent shall
promptly pay to the Issuing Lender), the portion thereof previously distributed
by the Issuing Lender.

 

3.5. Reimbursement Obligation of the Borrower. Unless otherwise agreed by the
Issuing Lender and the Required Lenders, the Borrower agrees to reimburse the
Issuing Lender on each date on which the Issuing Lender notifies the Borrower of
the date and amount of a draft presented under any Letter of Credit and paid by
the Issuing Lender for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment. Each such payment shall be made to the Issuing
Lender at its address for notices specified herein in lawful money of the United
States and in immediately available funds. Interest shall be payable

 

44



--------------------------------------------------------------------------------

on any and all amounts remaining unpaid by the Borrower under this Section from
the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full at the rate set forth in
(i) until the second Business Day following the date of the applicable drawing,
Section 2.15(b) and (ii) thereafter, Section 2.15(c).

 

3.6. Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions resulting from the gross negligence or
willful misconduct of the Issuing Lender. The Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

 

3.7. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.8. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

(A) Representations and Warranties with respect to the Revolving Commitments.

 

To induce the Administrative Agent and the Revolving Lenders to enter into this
Agreement and to induce the Revolving Lenders to make the Revolving Loans and
issue or participate in the Letters of Credit, TWTC (as to itself and its
Subsidiaries) and the Borrower (as to itself and its Subsidiaries) hereby
severally represent and warrant to the Administrative Agent, the Collateral
Agent and each Revolving Lender that:

 

4.1. Financial Condition. The audited consolidated balance sheet of TWTC as at
December 31, 2004, and the related consolidated statements of income and of cash
flows for the fiscal

 

45



--------------------------------------------------------------------------------

year ended on such date, reported on by and accompanied by an unqualified report
from Ernst & Young LLP, present fairly the consolidated financial condition of
TWTC as at such date, and the consolidated results of its operations and its
consolidated cash flows for the fiscal year then ended. The unaudited
consolidated balance sheet of TWTC as at September 30, 2005, and the related
unaudited consolidated statements of income and cash flows for the nine-month
period ended on such date, present fairly the consolidated financial condition
of TWTC as at such date, and the consolidated results of its operations and its
consolidated cash flows for the nine-month period then ended (subject to normal
year-end adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). TWTC and its
Subsidiaries do not have any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2004 to and
including the Effective Date there has been no Disposition by TWTC or any of its
Subsidiaries of any material part of its business or property.

 

4.2. No Change. Since December 31, 2004, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3. Existence; Compliance with Law. Each of TWTC and its Subsidiaries (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority under its
constitutive documents, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that any failure to have such power,
authority or right, as the case may be, could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect, (c) is duly qualified as a
foreign corporation, partnership or limited liability company, as the case may
be, and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that the failure to be so
qualified, could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4. Power; Authorization; Enforceable Obligations. Each Loan Party will have
the power and authority under its constitutive documents, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party prior to
the execution of any such Loan Documents, subject, in the case of a Subsidiary
Guarantor or a Specified Subsidiary, to the final proviso to each such
definition. The Borrower has the power and authority under its constitutive
documents, and the legal right, to obtain extensions of credit under the
Revolving Commitments. Each Loan Party will have taken all necessary
organizational action under its constitutive documents to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
prior to the execution of any such Loan Documents, subject, in the case of a
Subsidiary Guarantor or a Specified Subsidiary, to the final proviso to each
such definition. The Borrower has taken all necessary organizational action
under its constitutive documents to authorize the extensions of credit under the
Revolving Commitments on the terms and conditions of this Agreement. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents by or
on behalf of the Loan Parties, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices shall be obtained or made and shall be in full force and effect within
180 days (or such greater

 

46



--------------------------------------------------------------------------------

number of days as the Administrative Agent may agree) of the Effective Date
(except that no such filings will have been obtained or made with respect to
certain real and personal property excluded from the Collateral under the
Security Documents) and (ii) the filings referred to in Section 4.19. This
Agreement has been, and each other Loan Document as of its date will be, duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
under the Revolving Commitments and the use of the proceeds of the Revolving
Loans will not violate any Requirement of Law or any Contractual Obligation of
TWTC or any of its Subsidiaries and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens permitted under Section 7.3 and other than the potential
violation of any Contractual Obligation which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect). No
Requirement of Law or Contractual Obligation applicable to TWTC or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.

 

4.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of TWTC or
the Borrower, threatened by or against TWTC or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

 

4.7. No Default. Neither TWTC nor any of its Subsidiaries is in default under or
with respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Revolving Default
or Revolving Event of Default has occurred and is continuing.

 

4.8. Ownership of Property; Liens. Each of TWTC and its Subsidiaries has title
in fee simple to, or a valid leasehold interest (or a license or an indefeasible
right of use) in, all its real property, and good title to, or a valid leasehold
interest (or a license or an indefeasible right of use) in, all its other
property, and none of such property is subject to any Lien except (x) as
permitted by Section 7.3 and (y) for any immaterial defects in title.

 

4.9. Intellectual Property. TWTC and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted except (a) certain licenses relating to certain
trademarks, tradenames and similar Intellectual Property owned by Time Warner,
Inc. may be withdrawn at the election of Time Warner, Inc. and (b) certain minor
imperfections and other adverse interests which could not reasonably be expected
to have a Material Adverse Effect may exist with respect to certain Intellectual
Property. To the knowledge of TWTC or the Borrower, no claim has been asserted
and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property that could reasonably be expected to have a Material Adverse Effect,
nor does TWTC or any of its Subsidiaries know of any valid basis for any such
claim. The use of Intellectual Property by TWTC and its Subsidiaries does not

 

47



--------------------------------------------------------------------------------

infringe on the rights of any Person to the extent or in a manner that could
reasonably be expected to have Material Adverse Effect.

 

4.10. Taxes. Each of TWTC and its Subsidiaries has filed or caused to be filed
all Federal, state and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith and with respect to which reserves in conformity with GAAP have been
provided on the books of TWTC or its Subsidiaries, as the case may be); no tax
Lien has been filed, and, to the knowledge of TWTC and the Borrower, no material
claim is being asserted, with respect to any such tax, fee or other charge.

 

4.11. Federal Regulations. No part of the proceeds of any Revolving Loans, and
no other extensions of credit under the Revolving Commitments, will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Revolving Lender (acting through the Administrative
Agent), the Borrower will furnish to the Administrative Agent for the account of
each Revolving Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

4.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against TWTC or any of its Subsidiaries pending or, to the
knowledge of TWTC or the Borrower, threatened; (b) hours worked by and payment
made to employees of TWTC and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from TWTC or any of its Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of TWTC or the relevant Subsidiary.

 

4.13. ERISA. Neither a Reportable Event with respect to a Plan which, if
terminated, would result in material liability nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan, other than a standard
termination pursuant to Section 4041(b) of ERISA, has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period, in either
case with respect to which the Borrower has any outstanding liability. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA which has not been satisfied as of the Effective Date, and neither
the Borrower nor any Commonly Controlled Entity would to the knowledge of the
Borrower become subject to any material liability under ERISA if the Borrower or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent.

 

48



--------------------------------------------------------------------------------

4.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board and certain laws and regulations regulating utilities) that limits its
ability to incur Indebtedness.

 

4.15. Subsidiaries. Schedule 4.15 sets forth, as of the Effective Date, the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party, and there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary of TWTC, except as
created by the Loan Documents or the security documents relating to the Second
Lien Notes.

 

4.16. Use of Proceeds. The proceeds of the Revolving Loans, the Swingline Loans
and the Letters of Credit shall be used for general corporate purposes of TWTC,
the Borrower and their respective Subsidiaries.

 

4.17. Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

 

(a) the Properties do not contain any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute a violation of,
or could reasonably be expected to give rise to liability under, any
Environmental Law;

 

(b) neither TWTC nor any of its Subsidiaries has received any written notice of
any violation, alleged violation, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does TWTC or the Borrower have knowledge
that any such notice will be received or is being threatened;

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of TWTC or the Borrower, threatened, under any
Environmental Law to which TWTC or any Subsidiary is or will be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders
outstanding under any Environmental Law with respect to the Properties or the
Business;

 

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of TWTC or any Subsidiary in connection with the Properties or otherwise in
connection with the

 

49



--------------------------------------------------------------------------------

Business, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws; and

 

(f) the Properties and all operations at the Properties or otherwise in respect
to the Business are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws.

 

4.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Revolving Lenders, or any of them,
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, contained as of the date such statement, information,
document or certificate was so furnished (or, in the case of the Confidential
Information Memorandum, as of the Effective Date), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, when taken as a whole and in conjunction
with TWTC’s public filings and disclosures, not misleading. The projections
contained in the materials referenced above were based upon good faith estimates
and assumptions believed by management of TWTC to be reasonable at the time
made, it being recognized by the Revolving Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Effective Date, there is no fact known to any Loan
Party that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in TWTC’s public filings and
disclosures, in the other Loan Documents, in the Confidential Information
Memorandum or in any other documents, certificates and statements furnished
prior to the Effective Date by or on behalf of any Loan Party to the
Administrative Agent and the Revolving Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 

4.19. Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Collateral Agent a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof. In the case
of the pledged stock described in the Guarantee and Collateral Agreement, when
stock certificates representing such pledged stock (together with blank
assignments) are delivered to the Collateral Agent (or the Collateral Agent
otherwise obtains control thereof under the UCC) (and for so long as they are
held by the Collateral Agent in the State of New York), and in the case of the
other Collateral (other than that which is required to be perfected by
possession or control) described in the Guarantee and Collateral Agreement, when
Uniform Commercial Code financing statements and other filings specified on
Schedule 3 to the Guarantee and Collateral Agreement in appropriate form are
filed in the offices specified on Schedule 3 to the Guarantee and Collateral
Agreement, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof to the extent
perfection may be accomplished by the filing of such Uniform Commercial Code
financing statements and other filings, as security for the Secured Obligations,
in each case prior and superior in right to any other Person (except Liens
permitted by Section 7.3).

 

4.20. Solvency. Except for any Shell Subsidiaries, each Loan Party is, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be and will continue to be, Solvent.

 

4.21. Priority Lien Debt. The Obligations constitute (i) “Priority Lien Debt”
(or any other term having a similar meaning) of the Borrower under and as
defined in the High Yield Indentures (and any indenture governing any
Refinancing of the Existing Senior Notes or the High Yield Notes, if

 

50



--------------------------------------------------------------------------------

applicable, and any indenture governing any Refinancing of any such refinancing
Indebtedness, if applicable) and (ii) “First Priority Obligations” under and as
defined in the Intercreditor Agreement. The obligations of each Subsidiary
Guarantor under the Guarantee and Collateral Agreement constitute (i) “Priority
Lien Debt” (or any other term having a similar meaning) of such Subsidiary
Guarantor under and as defined in the High Yield Indentures (and any indenture
governing any Refinancing of the Existing Senior Notes or the High Yield Notes,
if applicable, and any indenture governing any Refinancing of any such
refinancing Indebtedness, if applicable) and (ii) “First Priority Obligations”
under and as defined in the Intercreditor Agreement.

 

(B) Representations and Warranties with respect to the Term Loan B Commitments.

 

To induce the Administrative Agent and the Term Loan B Lenders to enter into
this Agreement and to induce the Term Loan B Lenders to make the Term Loan B
Loans, TWTC (as to itself and its Subsidiaries) and the Borrower (as to itself
and its Subsidiaries) hereby severally represent and warrant to the
Administrative Agent, the Collateral Agent and each Term Loan B Lender that:

 

4.22. Financial Condition. The audited consolidated balance sheet of TWTC as at
December 31, 2004, and the related consolidated statements of income and of cash
flows for the fiscal year ended on such date, reported on by and accompanied by
an unqualified report from Ernst & Young LLP, present fairly the consolidated
financial condition of TWTC as at such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended. The
unaudited consolidated balance sheet of TWTC as at September 30, 2005, and the
related unaudited consolidated statements of income and cash flows for the
nine-month period ended on such date, present fairly the consolidated financial
condition of TWTC as at such date, and the consolidated results of its
operations and its consolidated cash flows for the nine-month period then ended
(subject to normal year-end adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). TWTC and its Subsidiaries do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2004 to and
including the Effective Date there has been no Disposition by TWTC or any of its
Subsidiaries of any material part of its business or property.

 

4.23. No Change. Since December 31, 2004, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.24. Existence; Compliance with Law. Each of TWTC and its Subsidiaries (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority under its
constitutive documents, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that any failure to have such power,
authority or right, as the case may be, could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect, (c) is duly qualified as a
foreign corporation, partnership or limited liability company, as the case may
be, and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that the failure to be so
qualified, could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

4.25. Power; Authorization; Enforceable Obligations. Each Loan Party will have
the power and authority under its constitutive documents, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party prior to
the execution of any such Loan Documents, subject, in the case of a Subsidiary
Guarantor or a Specified Subsidiary, to the final proviso to each such
definition. The Borrower has the power and authority under its constitutive
documents, and the legal right, to obtain extensions of credit under the Term
Loan B Commitments. Each Loan Party will have taken all necessary organizational
action under its constitutive documents to authorize the execution, delivery and
performance of the Loan Documents to which it is a party prior to the execution
of any such Loan Documents, subject, in the case of a Subsidiary Guarantor or a
Specified Subsidiary, to the final proviso to each such definition. The Borrower
has taken all necessary organizational action under its constitutive documents
to authorize the extensions of credit under the Term Loan B Commitments on the
terms and conditions of this Agreement. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents by or on behalf of
the Loan Parties, except (i) consents, authorizations, filings and notices
described in Schedule 4.25, which consents, authorizations, filings and notices
shall be obtained or made and shall be in full force and effect within 180 days
(or such greater number of days as the Administrative Agent may agree) of the
Effective Date (except that no such filings will have been obtained or made with
respect to certain real and personal property excluded from the Collateral under
the Security Documents) and (ii) the filings referred to in Section 4.40. This
Agreement has been, and each other Loan Document as of its date will be, duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.26. No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
under the Term Loan B Commitments and the use of the proceeds of the Term Loan B
Loans will not violate any Requirement of Law or any Contractual Obligation of
TWTC or any of its Subsidiaries and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens permitted under Section 7.3 and other than the potential
violation of any Contractual Obligation which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect). No
Requirement of Law or Contractual Obligation applicable to TWTC or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.

 

4.27. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of TWTC or
the Borrower, threatened by or against TWTC or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

 

4.28. No Default. Neither TWTC nor any of its Subsidiaries is in default under
or with respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Term Loan B Default
or Term Loan B Event of Default has occurred and is continuing.

 

52



--------------------------------------------------------------------------------

4.29. Ownership of Property; Liens. Each of TWTC and its Subsidiaries has title
in fee simple to, or a valid leasehold interest (or a license or an indefeasible
right of use) in, all its real property, and good title to, or a valid leasehold
interest (or a license or an indefeasible right of use) in, all its other
property, and none of such property is subject to any Lien except (x) as
permitted by Section 7.3 and (y) for any immaterial defects in title.

 

4.30. Intellectual Property. TWTC and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted except (a) certain licenses relating to certain
trademarks, tradenames and similar Intellectual Property owned by Time Warner,
Inc. may be withdrawn at the election of Time Warner, Inc. and (b) certain minor
imperfections and other adverse interests which could not reasonably be expected
to have a Material Adverse Effect may exist with respect to certain Intellectual
Property. To the knowledge of TWTC or the Borrower, no claim has been asserted
and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property that could reasonably be expected to have a Material Adverse Effect,
nor does TWTC or any of its Subsidiaries know of any valid basis for any such
claim. The use of Intellectual Property by TWTC and its Subsidiaries does not
infringe on the rights of any Person to the extent or in any manner that could
reasonably be expected to have a Material Adverse Effect.

 

4.31. Taxes. Each of TWTC and its Subsidiaries has filed or caused to be filed
all Federal, state and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith and with respect to which reserves in conformity with GAAP have been
provided on the books of TWTC or its Subsidiaries, as the case may be); no tax
Lien has been filed, and, to the knowledge of TWTC and the Borrower, no material
claim is being asserted, with respect to any such tax, fee or other charge.

 

4.32. Federal Regulations. No part of the proceeds of any Term Loan B Loans, and
no other extensions of credit under the Term Loan B Commitments, will be used
for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Term Loan B Lender (acting through
the Administrative Agent), the Borrower will furnish to the Administrative Agent
for the account of each Term Loan B Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.33. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against TWTC or any of its Subsidiaries pending or, to the
knowledge of TWTC or the Borrower, threatened; (b) hours worked by and payment
made to employees of TWTC and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from TWTC or any of its Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of TWTC or the relevant Subsidiary.

 

4.34. ERISA. Neither a Reportable Event with respect to a Plan which, if
terminated, would result in material liability nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has

 

53



--------------------------------------------------------------------------------

complied in all material respects with the applicable provisions of ERISA and
the Code. No termination of a Single Employer Plan, other than a standard
termination pursuant to Section 4041(b) of ERISA, has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period, in either
case with respect to which the Borrower has any outstanding liability. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA which has not been satisfied as of the Effective Date, and neither
the Borrower nor any Commonly Controlled Entity would to the knowledge of the
Borrower become subject to any material liability under ERISA if the Borrower or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent.

 

4.35. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board and certain laws and regulations regulating utilities) that limits its
ability to incur Indebtedness.

 

4.36. Subsidiaries. Schedule 4.36 sets forth, as of the Effective Date, the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party, and there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary of TWTC, except as
created by the Loan Documents or the security documents relating to the Second
Lien Notes.

 

4.37. Use of Proceeds. The proceeds of the Term Loan B Loans shall be used for
capital expenditures and general corporate purposes. Following the Effective
Date, and after giving effect to the Term Loan B Loans and the application of
the proceeds thereof, TWTC intends to call for redemption and thereupon redeem,
$200,000,000 of the 2008 Senior Notes.

 

4.38. Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

 

(a) the Properties do not contain any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute a violation of,
or could reasonably be expected to give rise to liability under, any
Environmental Law;

 

(b) neither TWTC nor any of its Subsidiaries has received any written notice of
any violation, alleged violation, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does TWTC or the Borrower have knowledge
that any such notice will be received or is being threatened;

 

54



--------------------------------------------------------------------------------

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of TWTC or the Borrower, threatened, under any
Environmental Law to which TWTC or any Subsidiary is or will be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders
outstanding under any Environmental Law with respect to the Properties or the
Business;

 

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of TWTC or any Subsidiary in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws; and

 

(f) the Properties and all operations at the Properties or otherwise in respect
to the Business are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws.

 

4.39. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Term Loan B Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the Effective Date), any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein, when taken as a whole and in
conjunction with TWTC’s public filings and disclosures, not misleading. The
projections contained in the materials referenced above were based upon good
faith estimates and assumptions believed by management of TWTC to be reasonable
at the time made, it being recognized by the Term Loan B Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Effective Date, there is no fact known to any Loan
Party that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in TWTC’s public filings and
disclosures, in the other Loan Documents, in the Confidential Information
Memorandum or in any other documents, certificates and statements furnished
prior to the Effective Date by or on behalf of any Loan Party to the
Administrative Agent and the Term Loan B Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 

4.40. Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Collateral Agent a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof. In the case
of the pledged stock described in the Guarantee and Collateral Agreement, when
stock certificates representing such pledged stock (together with blank

 

55



--------------------------------------------------------------------------------

assignments) are delivered to the Collateral Agent (or the Collateral Agent
otherwise obtains control thereof under the UCC) (and for so long as they are
held by the Collateral Agent in the State of New York), and in the case of the
other Collateral (other than that which is required to be perfected by
possession or control) described in the Guarantee and Collateral Agreement, when
Uniform Commercial Code financing statements and other filings specified on
Schedule 3 to the Guarantee and Collateral Agreement in appropriate form are
filed in the offices specified on Schedule 3 to the Guarantee and Collateral
Agreement, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof to the extent
perfection may be accomplished by the filing of such Uniform Commercial Code
financing statements and other filings, as security for the Secured Obligations,
in each case prior and superior in right to any other Person (except Liens
permitted by Section 7.3).

 

4.41. Solvency. Except for any Shell Subsidiaries, each Loan Party is, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be and will continue to be, Solvent.

 

4.42. Priority Lien Debt. The Obligations constitute (i) “Priority Lien Debt”
(or any other term having a similar meaning) of the Borrower under and as
defined in the High Yield Indentures (and any indenture governing any
Refinancing of the Existing Senior Notes or the High Yield Notes, if applicable,
and any indenture governing any Refinancing of any such refinancing
Indebtedness, if applicable) and (ii) “First Priority Obligations” under and as
defined in the Intercreditor Agreement. The obligations of each Subsidiary
Guarantor under the Guarantee and Collateral Agreement constitute (i) “Priority
Lien Debt” (or any other term having a similar meaning) of such Subsidiary
Guarantor under and as defined in the High Yield Indentures (and any indenture
governing any Refinancing of the Existing Senior Notes or the High Yield Notes,
if applicable, and any indenture governing any Refinancing of any such
refinancing Indebtedness, if applicable) and (ii) “First Priority Obligations”
under and as defined in the Intercreditor Agreement.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1. Conditions to Effectiveness. This Agreement shall become effective on and
as of the first date on which the following conditions precedent shall have been
satisfied (or waived):

 

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Collateral
Agent, TWTC, the Borrower, the “Required Lenders” under and as defined in the
Existing Credit Agreement and each Person listed on Schedule 1.1B.

 

(b) Guarantee and Collateral Agreement. The Administrative Agent shall have
received the Guarantee and Collateral Agreement, executed and delivered by TWTC,
the Borrower and each then-existing Subsidiary Guarantor (including the
Specified Subsidiaries party to the Existing Guarantee and Collateral
Agreement), it being understood and agreed that, insofar as the Revolving
Facility and the Revolving Extensions of Credit are concerned, regulatory
approvals to enable the Specified Subsidiaries party to the Guarantee and
Collateral Agreement to guarantee the Secured Obligations (as therein defined)
and to pledge and grant a security interest in Collateral have been obtained and
are in full force and effect as of the Effective Date, but that, insofar as the
Term Loan B Facility is concerned, such approvals have not been received but are
pending as of the Effective Date.

 

56



--------------------------------------------------------------------------------

(c) Intercreditor Agreement. The Administrative Agent shall have received the
Intercreditor Agreement, executed and delivered by the Collateral Agent, the
Second Lien Trustee, TWTC, the Borrower and each then-existing Subsidiary
Guarantor.

 

(d) Approvals. All material governmental and third party approvals necessary or,
in the reasonable discretion of the Administrative Agent, advisable in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect (except that no such approvals will have been
obtained with respect to any Specified Subsidiary or with respect to certain
real and personal property excluded from the Collateral under the Security
Documents by the terms thereof).

 

(e) Revolving Closing Certificate. The Administrative Agent shall have received,
with a counterpart for each Revolving Lender, a certificate of each
then-existing Loan Party, dated the Effective Date, substantially in the form of
Exhibit C-1, with appropriate insertions and attachments.

 

(f) Term Loan B Closing Certificate. The Administrative Agent shall have
received, with a counterpart for each Term Loan B Lender, a certificate of each
then-existing Loan Party, dated the Effective Date, substantially in the form of
Exhibit C-2, with appropriate insertions and attachments.

 

(g) Lien Searches. The Collateral Agent shall have received the results of a
recent Uniform Commercial Code lien search in each relevant jurisdiction with
respect to the assets owned by TWTC, the Borrower and any then-existing
Subsidiary Guarantor as of the Effective Date, and such search shall reveal no
liens on any of the assets of TWTC, the Borrower and any then-existing
Subsidiary Guarantor except for liens permitted by Section 7.3 or discharged on
or prior to the Effective Date pursuant to documentation reasonably satisfactory
to the Collateral Agent.

 

(h) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall have
received (i) the certificates representing the shares of Capital Stock to be
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated indorsement for each such certificate executed in blank by an
appropriate person and (ii) each promissory note (if any) to be pledged to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement, endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof, it being understood and agreed that, insofar as
the Revolving Facility and the Revolving Extensions of Credit are concerned,
regulatory approvals to enable the Specified Subsidiaries party to the Guarantee
and Collateral Agreement to pledge and grant a security interest in Collateral
have been obtained and are in full force and effect as of the Effective Date,
but that, insofar as the Term Loan B Facility is concerned, such approvals have
not been received but are pending as of the Effective Date.

 

(i) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent a perfected Lien on
the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall be in proper form for filing, registration or recordation.

 

57



--------------------------------------------------------------------------------

(j) Insurance. The Collateral Agent shall have received insurance certificates
satisfying the requirements of Section 5.2(b) of the Guarantee and Collateral
Agreement.

 

(k) Fees. The Lenders, the Collateral Agent and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
(with reasonable supporting documentation) have been presented (including, if so
invoiced, the reasonable and documented fees and expenses of legal counsel), on
or before the Effective Date.

 

(l) Financial Statements. The Revolving Lenders shall have received the
financial statements referred to in Section 4.1 and the Term Loan B Lenders
shall have received the financial statements referred to in Section 4.22.

 

(m) Other Documents. The Administrative Agent or the Collateral Agent shall have
received such other documents or materials (including, without limitation,
additional lien searches) as the Administrative Agent or the Collateral Agent
shall reasonably request

 

For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender shall be deemed to have consented to, approved or been
satisfied with each document, condition or other matter required thereunder to
be consented to, approved by or satisfactory to the Lenders unless the
Administrative Agent shall have received notice from such Lender prior to the
Effective Date specifying its objection thereto (unless such objection shall
have been withdrawn or satisfied and the Administrative Agent shall have
received notice from such Lender thereof). The Administrative Agent shall notify
the Borrower upon satisfaction (or, as herein provided, waiver) of the
conditions precedent to the Effective Date having occurred.

 

5.2. Additional Conditions to the Initial Extension of Credit. The agreement of
each applicable Lender to make the first extension of credit under this
Agreement (whether under the Revolving Facility or the Term Loan B Facility, or
both) is subject to the satisfaction (or waiver), prior to or concurrently with
the making of such extension of credit, of the following condition precedent
that the Administrative Agent shall have received the following executed legal
opinions:

 

(a) the legal opinion of Faegre & Benson LLP, counsel to TWTC and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent ; and

 

(b) the legal opinion of Paul B. Jones, Esq., general counsel of TWTC and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent .

 

For purposes of determining compliance with the conditions specified in
Section 5.2, each Lender shall be deemed to have consented to, approved or been
satisfied with each document, condition or other matter required thereunder to
be consented to, approved by or satisfactory to the Lenders unless the
Administrative Agent shall have received notice from such prior to the
applicable Borrowing Date (or other date on which credit is first extended
hereunder) specifying its objection thereto (unless such objection shall have
been withdrawn or satisfied and the Administrative Agent shall have received
notice from such Lender thereof). The Administrative Agent shall notify the
Borrower upon satisfaction (or, as herein provided, waiver) of the conditions
precedent to the first extension of credit hereunder having occurred.

 

5.3. Conditions to Each Extension of Credit Under the Revolving Facility. The
agreement of each Revolving Lender to make each (including the initial)
extension of credit requested to

 

58



--------------------------------------------------------------------------------

be made by it under the Revolving Facility is subject to the satisfaction (or
waiver), prior to or concurrently with the making of such extension of credit,
of the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party to the Revolving Lenders in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except to the extent that any such
representation and warranty relates solely to an earlier date, in which case it
shall have been true and correct in all material respects on and as of such
earlier date.

 

(b) No Revolving Default. No Revolving Default or Revolving Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

Each borrowing (but excluding any borrowing of Revolving Loans made to refinance
Swingline Loans or to refinance draws under Letters of Credit) by and issuance
of a Letter of Credit on behalf of the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 5.3 have been satisfied (or
waived).

 

The conditions precedent contained in this Section 5.3 are for the sole and
exclusive benefit of the Revolving Lenders and shall not inure to the benefit of
the Term Loan B Lenders (or their successors or permitted assigns) and such
conditions precedent may only be amended, modified, supplemented or waived by
the Required Revolving Lenders and without notice to, or the consent of, the
Term Loan B Lenders (or their successors or permitted assigns).

 

5.4. Conditions to Term Loan B Loans. The agreement of each Term Loan B Lender
to make any Term Loan B Loan requested to be made by it on any date is subject
to the satisfaction (or waiver), prior to or concurrently with the making of
such Term Loan B Loan on the Term Loan B Funding Date, the following conditions
precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party to the Term Loan B Lenders in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except to the extent that any such
representation and warranty relates solely to an earlier date, in which case it
shall have been true and correct in all material respects on and as of such
earlier date.

 

(b) No Term Loan B Default. No Term Loan B Default or Term Loan B Event of
Default shall have occurred and be continuing on such date or after giving
effect to the extensions of credit requested to be made on such date.

 

The borrowing of the Term Loan B Loans hereunder shall constitute a
representation and warranty by the Borrower as of the Term Loan B Funding Date
that the conditions contained in this Section 5.4 have been satisfied (or
waived).

 

The conditions precedent contained in this Section 5.4 are for the sole and
exclusive benefit of the Term Loan B Lenders and shall not inure to the benefit
of the Revolving Lenders (or their successors or permitted assigns) and such
conditions precedent may only be amended, modified, supplemented or waived by
the Required Term Loan B Lenders and without notice to, or the consent of, the
Revolving Lenders (or their successors or permitted assigns).

 

59



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE REVOLVING COVENANTS

 

The affirmative covenants contained in this Section 6 are for the sole and
exclusive benefit of the Revolving Lenders and shall not inure to the benefit of
the Term Loan B Lenders (or their successors or permitted assigns) and such
affirmative covenants may only be amended, modified, supplemented or waived by
the Required Revolving Lenders and without notice to, or the consent of, the
Term Loan B Lenders (or their successors or permitted assigns). Subject to the
foregoing, TWTC (as to itself and its Subsidiaries) and the Borrower (as to
itself and its Subsidiaries) hereby severally agree that, so long as the
Revolving Commitments remain in effect, any Letter of Credit remains outstanding
or any Revolving Loan or other amount is owing to any Revolving Lender, the
Collateral Agent or the Administrative Agent hereunder, each of TWTC and the
Borrower shall and shall cause each of its respective Subsidiaries to:

 

6.1. Financial Statements. Furnish to the Administrative Agent for duplication
and distribution to the Revolving Lenders:

 

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year of TWTC, a copy of the audited consolidated balance sheet of TWTC
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by Ernst &Young LLP or
other independent certified public accountants of nationally recognized
standing; and

 

(b) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of TWTC, the
unaudited consolidated balance sheet of TWTC and its consolidated Subsidiaries
as at the end of such quarter and the related unaudited consolidated statements
of income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end adjustments).

 

All such financial statements, together with the notes thereto, shall be
complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

 

Any financial statement required to be delivered pursuant to this Section 6.1
shall be deemed to have been delivered on the date on which TWTC posts such
financial statement on its website on the Internet at www.twtelecom.com or when
such financial statement is posted on the SEC’s website on the Internet at
www.sec.gov; provided that TWTC shall give notice of any such posting to the
Administrative Agent (who shall then give notice of any such posting to the
Revolving Lenders); provided, further, that TWTC shall deliver paper copies of
any financial statement referred to in this Section 6.1 to the Administrative
Agent if the Administrative Agent or any Revolving Lender requests TWTC to
deliver such paper copies until written notice to cease delivering such paper
copies is given by the Administrative Agent.

 

60



--------------------------------------------------------------------------------

6.2. Certificates; Other Information. Furnish to the Administrative Agent for
duplication and distribution to the Revolving Lenders (or, in the case of clause
(f), to the relevant Revolving Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Revolving Default or
Revolving Event of Default, except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed in all material respects all of its covenants
and other agreements, and satisfied every condition, contained in this Agreement
and the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Revolving Default or Revolving Event of Default except as specified in such
certificate and (ii) in the case of quarterly or annual financial statements,
(x) a Revolving Compliance Certificate containing all information and
calculations necessary for determining compliance by TWTC and its Subsidiaries
with the provisions of this Agreement for the benefit of the Revolving Lenders
referred to therein as of the last day of the fiscal quarter or fiscal year of
TWTC, as the case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a listing of any Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Effective Date);

 

(c) as soon as available, and in any event no later than 50 days after the end
of each fiscal year of TWTC, a detailed consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of TWTC and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions believed by TWTC to be reasonable at the time made and that such
Responsible Officer has no reason to believe that such Projections are incorrect
or misleading in any material respect (it being recognized by the Revolving
Lenders that such opinions, projections and forecasts as to any future event or
state of affairs are not to be viewed as factual information and that actual
results during the period or periods covered by any such opinion, projection or
forecast may differ from the opinions and projected or forecast results);

 

(d) no later than 5 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any Indenture (or any indenture governing any
Refinancing of the Existing TWTC Senior Notes or the High Yield Notes or any
indenture governing any Refinancing of any such refinancing Indebtedness);

 

61



--------------------------------------------------------------------------------

(e) within five days after the same are sent, copies of all financial statements
and reports that TWTC or the Borrower sends to the holders of any class of its
debt securities or public equity securities and, within five days after the same
are filed, copies of all financial statements and reports that TWTC or the
Borrower may make to, or file with, the SEC; and

 

(f) promptly, such additional financial and other information as any Revolving
Lender may from time to time reasonably request through the Administrative
Agent.

 

Any delivery required to be made pursuant to Section 6.2(e) shall be deemed to
have been made on the date on which TWTC posts such delivery on its website on
the Internet at www.twtelecom.com or when such delivery is posted on the SEC’s
website on the Internet at www.sec.gov; provided that TWTC shall give notice of
any such posting to the Administrative Agent (who shall then give notice of any
such posting to the Revolving Lenders); provided, further, that TWTC shall
deliver paper copies of any delivery referred to in Section 6.2(e) to the
Administrative Agent if the Administrative Agent or any Revolving Lender
requests TWTC to deliver such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent.

 

6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
TWTC or its Subsidiaries, as the case may be.

 

6.4. Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its corporate existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5. Maintenance of Property; Insurance (a) Keep all material property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its material property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

 

6.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Revolving Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time, upon reasonable notice and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of TWTC and its Subsidiaries with officers and employees of TWTC
and its Subsidiaries and, from and after the occurrence and during the
continuance of a Revolving Event of Default, with its independent certified
public accountants.

 

62



--------------------------------------------------------------------------------

6.7. Notices. Promptly give notice to the Administrative Agent of:

 

(a) the occurrence of any Revolving Default or Revolving Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of TWTC
or any of its Subsidiaries or (ii) litigation, investigation or proceeding that
may exist at any time between TWTC or any of its Subsidiaries and any
Governmental Authority, that in either case could reasonably be expected to have
a Material Adverse Effect;

 

(c) any litigation or proceeding affecting TWTC or any of its Subsidiaries
(i) in which the amount involved is $5,000,000 or more and not covered by
insurance, (ii) in which injunctive or similar relief is sought or (iii) which
relates to any Loan Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure by the
Borrower or any Commonly Controlled Entity to make any required contribution to
a Plan, the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; provided that in the case of either
clause (i) or (ii) above, such event or events could reasonably be expected to
result in liability in excess of $5,000,000;

 

(e) the occurrence of any event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral; and

 

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action TWTC or the relevant Subsidiary proposes to take
with respect thereto.

 

6.8. Environmental Laws. (a) Comply in all material respects with, and use its
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use its reasonable
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that the same are being

 

63



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and the pendency of such
proceedings could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 7. NEGATIVE REVOLVING COVENANTS

 

The negative covenants contained in this Section 7 are for the sole and
exclusive benefit of the Revolving Lenders and shall not inure to the benefit of
the Term Loan B Lenders (or their successors or permitted assigns) and such
negative covenants may only be amended, modified, supplemented or waived by the
Required Revolving Lenders and without notice to, or the consent of, the Term
Loan B Lenders (or their successors or permitted assigns). Subject to the
foregoing, TWTC (as to itself and its Subsidiaries) and the Borrower (as to
itself and its Subsidiaries) hereby severally agree that, so long as the
Revolving Commitments remain in effect, any Letter of Credit remains outstanding
or any Revolving Loan or other amount is owing to any Revolving Lender, the
Collateral Agent or the Administrative Agent hereunder, each of TWTC and the
Borrower shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly:

 

7.1. Financial Condition Covenants.

 

(a) Consolidated Senior First Lien Secured Leverage Ratio. Permit the
Consolidated Senior First Lien Secured Leverage Ratio as of the last day of any
fiscal quarter of TWTC to exceed 1.00 to 1.0.

 

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the last day of any fiscal quarter of TWTC set forth below to exceed
the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

  

Consolidated Total
Leverage Ratio

--------------------------------------------------------------------------------

March 31, 2004

  

    6.25 to 1.0

June 30, 2004 – September 30, 2004

  

    6.00 to 1.0

December 31, 2004 – March 31, 2005

  

    5.75 to 1.0

June 30, 2005 – September 30, 2005

  

    5.50 to 1.0

December 31, 2005

  

    5.25 to 1.0

March 31, 2006 – December 31, 2008

  

    5.00 to 1.0

 

64



--------------------------------------------------------------------------------

(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of TWTC ending
with any fiscal quarter set forth below to be less than the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Quarter

--------------------------------------------------------------------------------

  

Consolidated Interest
Coverage Ratio

--------------------------------------------------------------------------------

March 31, 2004 – June 30, 2004

  

    1.25 to 1.0

September 30, 2004 – March 31, 2005

  

    1.50 to 1.0

June 30, 2005 – December 31, 2005

  

    1.75 to 1.0

March 31, 2006 – December 31, 2008

  

    2.00 to 1.0

 

Notwithstanding anything to the contrary herein, the covenants contained in this
Section 7.1 shall only apply when there are extensions of credit (including,
without limitation, any Revolving Loans, Letters of Credit or Swingline Loans)
outstanding under the Revolving Facility; provided, that upon the making of any
such extension of credit, TWTC and the Borrower shall be in compliance with the
covenants contained in this Section 7.1 as of the end of the immediately
preceding fiscal quarter for which financial statements have been furnished
under Section 6 of this Agreement and immediately after giving effect to such
extension of credit (and to the application of the proceeds thereof).

 

7.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) unsecured Indebtedness of the Borrower to any Subsidiary and of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary;

 

(c) unsecured Indebtedness of any Subsidiary to TWTC that arises from the making
of payments by TWTC to a third party on behalf of the Borrower or its
Subsidiaries related to ordinary course expenses of the Borrower and its
Subsidiaries;

 

(d) Guarantee Obligations incurred in the ordinary course of business (i) by the
Borrower or any other Subsidiary of TWTC of obligations of any Wholly Owned
Subsidiary Guarantor and (ii) by TWTC of obligations of its Subsidiaries with
respect to (x) such Subsidiaries’ real estate leases or (y) such Subsidiaries’
obligations under agreements with municipalities or building entry agreements,
in each case entered into in the ordinary course of business;

 

(e) Indebtedness outstanding on the Effective Date and listed on Schedule
7.2(e), together with any Refinancings thereof (other than in respect of the
Existing TWTC Senior Notes, which Refinancings shall be governed by
Section 7.9), so long as there is no additional obligor with respect thereto and
without shortening the maturity thereof or increasing the principal amount
thereof, except to the extent of fees and expenses incurred in connection with
any such Refinancing;

 

65



--------------------------------------------------------------------------------

(f) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $30,000,000 at any one time outstanding;

 

(g) Hedge Agreements (i) with any Lender or any Affiliate of any Lender and
(ii) with any Person other than a Lender or any Affiliate of any Lender so long
as the aggregate obligations under all such Hedge Agreements with such other
Persons (measured in terms of termination value) do not exceed $25,000,000 at
any one time outstanding, and in each case so long as such Hedge Agreements are
not entered into for speculative purposes;

 

(h) Cash Management Obligations incurred in the ordinary course of business;

 

(i) Indebtedness of any Subsidiary acquired in connection with any Investment
permitted pursuant to Section 7.8(i), provided that (i) no Revolving Default or
Revolving Event of Default has occurred and is continuing or would result
therefrom, (ii) such Indebtedness existed at the time such Person became a
Subsidiary and was not incurred in anticipation thereof, (iii) no Person other
than such Subsidiary becomes an obligor in respect of such Indebtedness and
(iv) the aggregate amount of such Indebtedness in excess of $20,000,000 shall
constitute usage of the basket provided in Section 7.8(i) unless and until such
Subsidiary becomes a Wholly Owned Subsidiary Guarantor, at which time such
Indebtedness of such Subsidiary in excess of $20,000,000 shall no longer be
permitted to remain outstanding and shall no longer constitute usage of such
basket;

 

(j) unsecured Indebtedness consisting of guaranties of loans made to officers,
directors or employees of TWTC or of any Subsidiary of TWTC in an aggregate
amount which, when added to the outstanding principal amount of loans and
advances made pursuant to Section 7.8(d), shall not exceed $5,000,000 at any one
time outstanding;

 

(k) unsecured Indebtedness of TWTC (or of a Subsidiary) to the Borrower or any
other Subsidiary in connection with dividends, distributions or advancements
made pursuant to clause (b), (c), (d), (e), (f) or (g) of Section 7.6;

 

(l) unsecured Indebtedness of the Borrower or of any Wholly Owned Subsidiary
Guarantor to TWTC; provided that if a Default shall have occurred and be
continuing, and the Required Revolving Lenders, acting through the
Administrative Agent, shall so request, all such Indebtedness promptly shall be
evidenced by one or more Intercompany Subordinated Notes of the Borrower or such
Wholly Owned Subsidiary Guarantor, as the case may be;

 

(m) unsecured trade accounts payable of TWTC, the Borrower or any of their
respective Subsidiaries incurred in the ordinary course of business and not more
than 120 days past due (but excluding any Indebtedness for borrowed money);

 

(n) reimbursement obligations of TWTC, the Borrower or any of their respective
Subsidiaries incurred in the ordinary course of business related to performance
bonds posted in connection with the installation of fiber facilities and similar
activities in an aggregate amount not to exceed $30,000,000 at any one time
outstanding;

 

66



--------------------------------------------------------------------------------

(o) (i) Indebtedness of the Borrower in respect of the High Yield Notes in an
aggregate principal amount not to exceed $440,000,000 and (ii) Guarantee
Obligations of TWTC and any Subsidiary Guarantor in respect of such
Indebtedness;

 

(p) letters of credit incurred in the ordinary course of business in an
aggregate amount which, when added to the aggregate amount of L/C Obligations
then outstanding, shall not exceed $25,000,000;

 

(q) (i) Indebtedness of the Borrower in an aggregate principal amount not to
exceed $360,000,000 at any one time outstanding, so long as (a) no Revolving
Default or Revolving Event of Default has occurred and is continuing or would
result therefrom, (b) the Net Cash Proceeds thereof shall be (x) used to
Refinance, in whole or in part, the Existing TWTC Senior Notes (or any
refinancing Indebtedness thereof) in accordance with Section 7.9 or (y) retained
by the Borrower in order to effectuate a substantially concurrent redemption or
repurchase of any Existing TWTC Senior Notes (or any refinancing Indebtedness
thereof) in accordance with the last sentence of Section 7.9 (provided that, in
the case of this clause (y), such Indebtedness shall meet the criteria of
refinancing Indebtedness described in Section 7.9(a)) and (c) after giving
effect to the incurrence of such Indebtedness, TWTC shall be in pro forma
compliance with the covenants contained in Section 7.1 to the extent such
covenants are then in effect; and (ii) Guarantee Obligations of TWTC and any
Subsidiary Guarantor in respect of such Indebtedness;

 

(r) unsecured Indebtedness of TWTC (but not any Subsidiary of TWTC) so long as
(i) no Revolving Default or Revolving Event of Default has occurred and is
continuing or would result therefrom, (ii) the Net Cash Proceeds thereof shall
be (x) used to Refinance, in whole or in part, the Existing TWTC Senior Notes or
the High Yield Notes (or any refinancing Indebtedness thereof) in accordance
with Section 7.9 or (y) retained by TWTC in order to effectuate a substantially
concurrent redemption or repurchase of any Existing TWTC Senior Notes or any
High Yield Notes (or any refinancing Indebtedness thereof) in accordance with
the last sentence of Section 7.9 (provided that, in the case of this clause (y),
such Indebtedness shall meet the criteria of refinancing Indebtedness described
in Section 7.9(a)) and (iii) after giving effect to the incurrence of such
Indebtedness, TWTC shall be in pro forma compliance with the covenants contained
in Section 7.1 to the extent such covenants are then in effect;

 

(s) (i) Indebtedness of the Borrower so long as (a) no Revolving Default or
Revolving Event of Default has occurred and is continuing or would result
therefrom, (b) the Net Cash Proceeds thereof shall be (x) used to Refinance, in
whole or in part, the High Yield Notes (or any refinancing Indebtedness thereof)
in accordance with Section 7.9 or (y) retained by the Borrower in order to
effectuate a substantially concurrent redemption or repurchase of any High Yield
Notes (or any refinancing Indebtedness thereof) in accordance with the last
sentence of Section 7.9 (provided that, in the case of this clause (y), such
Indebtedness shall meet the criteria of refinancing Indebtedness described in
Section 7.9(a)) and (c) after giving effect to the incurrence of such
Indebtedness, TWTC shall be in pro forma compliance with the covenants contained
in Section 7.1 to the extent such covenants are then in effect; and
(ii) Guarantee Obligations of TWTC and any Subsidiary Guarantor in respect of
such Indebtedness;

 

67



--------------------------------------------------------------------------------

(t) unsecured Indebtedness of TWTC (but not any Subsidiary of TWTC) in an
aggregate principal amount not to exceed $350,000,000 at any one time
outstanding, so long as (i) no Revolving Default or Revolving Event of Default
has occurred and is continuing or would result therefrom, (ii) such Indebtedness
shall not mature prior to the date that is one year after the Initial Revolving
Termination Date, (iii) the Net Cash Proceeds thereof shall be contributed to
the Borrower as either equity or debt to the extent TWTC has cash and Cash
Equivalents in excess of $25,000,000 in the aggregate (provided that to the
extent contributed as debt, such debt shall be evidenced by an Intercompany
Subordinated Note, if otherwise required to be so evidenced pursuant to
Section 7.2(l)) and (iv) after giving effect to the incurrence of such
Indebtedness, TWTC shall be in pro forma compliance with the covenants contained
in Section 7.1 to the extent such covenants are then in effect; and

 

(u) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$30,000,000 at any one time outstanding.

 

7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of TWTC, the Borrower or their respective
Subsidiaries, as the case may be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

 

(d) deposits (i) to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business and (ii) to cash collateralize letters of credit
incurred in the ordinary course of business in an amount not to exceed
$25,000,000 in the aggregate;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of TWTC, the Borrower or any of their respective
Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(e), provided that no such Lien is spread
to cover any additional property after the Closing Date (other than after
acquired title in or on such property and proceeds of the existing collateral in
accordance with the instrument

 

68



--------------------------------------------------------------------------------

creating such Lien) and that the amount of Indebtedness secured thereby is not
increased, except to the extent of fees and expenses incurred in connection with
any Refinancings of such Indebtedness;

 

(g) Liens (including extensions and renewals thereof) upon real or personal
property acquired after February 20, 2004; provided, however, that (a) such Lien
is created solely for the purpose of securing Indebtedness incurred pursuant to
Section 7.2(f), to finance the cost (including the cost of design, development,
acquisition, construction, installation, improvement, transportation or
integration and all transaction costs relating to the foregoing) of the item of
property or assets subject thereto and such Lien is created prior to, at the
time of, or within six months after the later of the acquisition, the completion
of construction, or the commencement of full operation of such property, (b) the
principal amount of the Indebtedness secured by such Lien does not exceed 100%
of such cost and (c) any such Lien shall not extend to or cover any property or
assets other than such item of property or assets and any improvements on such
item;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by TWTC, the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(j) Liens on the property or assets of a Person which becomes a Subsidiary after
the date hereof securing Indebtedness permitted by Section 7.2(i), provided that
(i) such Liens existed at the time such Person became a Subsidiary and were not
created in anticipation thereof, (ii) any such Lien is not expanded to cover any
property or assets of such Person after the time such Person becomes a
Subsidiary (other than after acquired title in or on such property and proceeds
of the existing collateral in accordance with the instrument creating such
Lien), (iii) the amount of Indebtedness secured thereby is not increased, and
(iv) neither (x) the aggregate outstanding principal amount of the obligations
secured thereby nor (y) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to all
relevant Subsidiaries) $20,000,000 at any one time;

 

(k) Liens on assets of TWTC, the Borrower and any Subsidiary Guarantor securing
the Second Lien Notes; provided that the Collateral Agent has a first priority
Lien on such assets pursuant to the Security Documents (including, without
limitation, the Intercreditor Agreement);

 

(l) Liens on assets of TWTC, the Borrower and any Subsidiary Guarantor securing
Indebtedness permitted by Section 7.2(q); provided that the Collateral Agent has
a first priority Lien on such assets pursuant to the Security Documents
(including, without limitation, the Intercreditor Agreement);

 

(m) Liens on assets of TWTC, the Borrower and any Subsidiary Guarantor securing
Indebtedness permitted by Section 7.2(s); provided that (i) the Collateral Agent
has a first priority Lien on such assets pursuant to the Security Documents
(including, without limitation, the Intercreditor Agreement) and (ii) the
aggregate outstanding

 

69



--------------------------------------------------------------------------------

principal amount of the Indebtedness secured thereby does not exceed
$240,000,000 at any one time; and

 

(n) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to TWTC and all
Subsidiaries) $5,000,000 at any one time.

 

7.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

 

(a) any Subsidiary of TWTC may be merged or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided
that the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation);

 

(b) any Subsidiary of TWTC may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Wholly Owned
Subsidiary Guarantor; and

 

(c) any Shell Subsidiary may be dissolved.

 

7.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or issue or sell any shares of its Capital Stock to any
Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business; the Disposition of
cash and Cash Equivalents for fair value; the license of intellectual property
in the ordinary course of business; and leases and subleases with respect to
excess capacity and not materially interfering with the ordinary conduct of
business;

 

(c) Dispositions permitted by Section 7.4(b);

 

(d) Dispositions of assets of TWTC or any Subsidiary to any other Subsidiary
having a fair market value not to exceed $5,000,000 in the aggregate for any
fiscal year of TWTC;

 

(e) the sale or issuance of TWTC’s common stock or preferred stock (including in
each case convertible stock subject to the specific restriction on convertible
stock below) to any Person, provided that (i) the Net Cash Proceeds thereof
shall be (x) used to redeem or repurchase Indebtedness to the extent permitted
under Section 7.9 or (y) contributed to the Borrower as either equity or debt to
the extent TWTC has cash and Cash Equivalents in excess of $25,000,000 in the
aggregate (provided that to the extent contributed as debt, such debt shall be
evidenced by an Intercompany Subordinated Note, if otherwise required to be so
evidenced pursuant to Section 7.2(l)), (ii) if such issuance relates to
convertible stock, the Net Cash Proceeds thereof shall be used only to redeem

 

70



--------------------------------------------------------------------------------

or repurchase Indebtedness of TWTC to the extent permitted under Section 7.9 and
(iii) if such preferred stock constitutes Cash Pay Preferred Stock, it shall be
issued in compliance with Section 7.2;

 

(f) the sale or issuance of any Subsidiary’s Capital Stock to TWTC, the Borrower
or any Wholly Owned Subsidiary Guarantor;

 

(g) any Exchange by TWTC and its Subsidiaries, provided that (i) on the date of
such Exchange, no Revolving Default or Revolving Event of Default shall have
occurred and be continuing or would result therefrom, (ii) the assets received
in connection with such Exchange shall be received by a Wholly Owned Subsidiary
Guarantor and (iii) in the event that any cash consideration is paid or received
by TWTC or any of its Subsidiaries in connection with such Exchange, then
(a) the payment of any such cash is permitted by Section 7.7 or Section 7.8(i),
as applicable and in accordance with GAAP, and (b) the Disposition related to
the receipt of any such cash is permitted by Section 7.5(h); and

 

(h) the Disposition of other property having a fair market value not to exceed
(as to TWTC and all Subsidiaries) $50,000,000 in the aggregate for any fiscal
year of TWTC.

 

7.6. Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock or Non-Cash Pay Preferred Stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of TWTC or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, or make any payment on account of any
advance or loan made by TWTC or any Subsidiary, whether in cash or property or
in obligations of TWTC or any Subsidiary (collectively, “Restricted Payments”),
except that:

 

(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor;

 

(b) so long as no Revolving Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower or any other Subsidiary may
pay dividends (or make distributions or advancements) to TWTC to permit TWTC to
purchase TWTC’s common stock or common stock options from present or former
officers or employees of TWTC, the Borrower or any other Subsidiary upon the
death, disability or termination of employment of such officer or employee,
provided, that the aggregate amount of payments under this Section 7.6(b) after
the Closing Date (net of any proceeds received by TWTC and contributed to the
Borrower after the Closing Date in connection with resales of any common stock
or common stock options so purchased) shall not exceed $5,000,000;

 

(c) the Borrower or any other Subsidiary may pay dividends (or make
distributions or advancements) to TWTC for the purpose of enabling TWTC to make
scheduled interest payments (or, if applicable, dividends) in respect of any
Indebtedness of TWTC incurred pursuant to Section 7.2(t), provided that (i) no
Revolving Default or Revolving Event of Default shall have occurred and be
continuing or would result

 

71



--------------------------------------------------------------------------------

therefrom and (ii) each such payment shall be made no earlier than three
Business Days prior to the date the relevant interest payment or dividend
payment, as the case may be, is due;

 

(d) the Borrower or any other Subsidiary may pay dividends (or make
distributions or advancements) to TWTC for the purpose of enabling TWTC (i) to
redeem or repurchase any of the Existing TWTC Senior Notes in accordance with
the last sentence of Section 7.9 or (ii) to make scheduled interest payments
(or, if applicable, dividends) in respect of the Existing TWTC Senior Notes (or
any Indebtedness of TWTC incurred pursuant to Section 7.2(r) to Refinance the
Existing TWTC Senior Notes or the High Yield Notes (or any refinancing
Indebtedness thereof)) and other Indebtedness of TWTC that is senior and is
incurred pursuant to Section 7.2(t), provided that (a) no Revolving Default
under Section 8(a) or 8(e)(i) or (ii) or Revolving Event of Default shall have
occurred and be continuing or would result therefrom and (b) each such payment
shall be made no earlier than three Business Days prior to the date the relevant
interest payment or dividend payment, as the case may be, is due;

 

(e) so long as no Revolving Default or Revolving Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower or any other
Subsidiary may pay dividends (or make distributions or advancements) to TWTC for
the purpose of enabling TWTC to finance Investments permitted by Section 7.8(g)
in an aggregate amount not to exceed the amount of Net Cash Proceeds previously
contributed to the Borrower from any issuance or sale of TWTC’s common stock or
Non-Cash Pay Preferred Stock;

 

(f) so long as no Revolving Default or Revolving Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower or any other
Subsidiary may pay dividends (or make distributions or advancements) to TWTC to
permit TWTC to make payments to a third party on behalf of the Borrower or its
Subsidiaries related to ordinary course expenses of the Borrower and its
Subsidiaries; and

 

(g) the Borrower or any other Subsidiary may pay dividends (or make
distributions or advancements) to TWTC to permit TWTC to (i) pay customary
corporate overhead expenses incurred in the ordinary course of business and
(ii) pay any taxes that are due and payable by TWTC and the Borrower or any of
their respective Subsidiaries as part of a consolidated group.

 

7.7. Capital Expenditures. For any fiscal year in which the Revolving Facility
has been utilized, in whole or in part, make or commit to make any Capital
Expenditure, except Capital Expenditures of TWTC and its Subsidiaries in the
ordinary course of business not exceeding for any fiscal year of TWTC set forth
below the dollar amount set forth below opposite such fiscal year:

 

Fiscal Year

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

2004

   $ 250,000,000

2005

   $ 250,000,000

2006

   $ 375,000,000

2007

   $ 375,000,000

2008

   $ 375,000,000

 

72



--------------------------------------------------------------------------------

provided, whether or not the foregoing covenant shall have been in effect, that
(i) up to $150,000,000 of any such amount referred to above, if not so expended
in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year, (ii) up to $25,000,000 of any
such amount referred to above may be carried back for expenditure in the
immediately preceding fiscal year and (iii) Capital Expenditures made pursuant
to this Section 7.7 during any fiscal year shall be deemed made, first, in
respect of amounts carried over from the prior fiscal year pursuant to subclause
(i) above, second, in respect of amounts permitted for such fiscal year as
provided above and, third, in respect of amounts carried back from the next
succeeding fiscal year pursuant to subclause (ii) above.

 

7.8. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) Investments in Cash Equivalents (provided that to the extent an existing
investment in Cash Equivalents ceases to qualify as such, TWTC and its
Subsidiaries shall have 10 days to reinvest such amount in Cash Equivalents);

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to officers, directors or employees of TWTC or any
Subsidiary in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for TWTC or any
Subsidiary which, when added to the outstanding principal amount of Indebtedness
incurred pursuant to Section 7.2(j), shall not exceed $5,000,000 at any one time
outstanding;

 

(e) intercompany Investments (i) by TWTC or any Subsidiary in the Borrower or
any Person that, prior to such investment, is a Wholly Owned Subsidiary
Guarantor and (ii) by TWTC (or a Subsidiary) in any Subsidiary in connection, in
the case of this clause (ii), with Indebtedness incurred under Section 7.2(c) or
7.2(k);

 

(f) Investments by the Borrower or any other Subsidiary in TWTC in connection
with dividends, distributions or advancements made pursuant to clauses (b), (c),
(d), (e), (f) or (g) of Section 7.6;

 

(g) Investments by TWTC in any Person that is or concurrently therewith becomes
a Wholly Owned Subsidiary Guarantor (i) in an aggregate amount equal to the Net
Cash Proceeds received from any issuance or sale of TWTC’s common stock or
Non-Cash Pay Preferred Stock or (ii) to the extent the consideration therefor
consists solely of Capital Stock of TWTC, provided, that (a) no Revolving
Default or Revolving Event of Default shall have occurred and be continuing or
would result therefrom and (b) TWTC shall be in pro forma compliance with the
covenants contained in Section 7.1 to the extent such covenants are then in
effect;

 

(h) Investments which constitute Permitted Acquisitions made on or after the
Effective Date by TWTC or any of its Subsidiaries in any Person; provided, that
the

 

73



--------------------------------------------------------------------------------

aggregate amount (valued at cost) of all Permitted Acquisitions shall not, in
the aggregate exceed, $250,000,000; and

 

(i) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $75,000,000 during the term of this Agreement.

 

7.9. Optional Payments, Refinancings and Modifications of Certain Debt
Instruments. (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to the High Yield Notes, the Existing
TWTC Senior Notes or other Indebtedness of TWTC permitted by Section 7.2(t) (or
with respect to any Indebtedness incurred to Refinance any of the foregoing or
any Indebtedness incurred to Refinance any such refinancing Indebtedness), other
than with the proceeds of (i) a substantially concurrent Refinancing that (x) is
on terms not materially less favorable to the Lenders than the Indebtedness
being refinanced, (y) matures no earlier than the date that is one year after
the Initial Revolving Termination Date and (z) is in an aggregate principal
amount not in excess of the aggregate principal amount of the Indebtedness being
refinanced except to the extent of fees and expenses incurred in connection with
any such Refinancing or (ii) any sale or issuance of TWTC’s common stock or
preferred stock pursuant to Section 7.5(e); (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the High Yield Notes, the Existing TWTC
Senior Notes or other Indebtedness of TWTC permitted by Section 7.2(t) (or of
any Indebtedness incurred to Refinance any of the foregoing or any Indebtedness
incurred to Refinance any such refinancing Indebtedness) in any manner
materially adverse to the Lenders; or (c) designate any Indebtedness (other than
the Secured Obligations) as (i) “Priority Lien Debt” (or any other term having a
similar meaning) for the purposes of either High Yield Indenture (or any
indenture governing any Refinancing of the Existing TWTC Senior Notes or the
High Yield Notes, if applicable, or any indenture governing any Refinancing of
any such refinancing Indebtedness, if applicable) or (ii) “First Priority
Obligations” for the purposes of the Intercreditor Agreement. Notwithstanding
the foregoing, TWTC and the Borrower may redeem or repurchase any of the
Existing TWTC Senior Notes (or any refinancing Indebtedness thereof) and the
High Yield Notes (or any refinancing Indebtedness thereof), respectively;
provided that (i) no Revolving Default or Revolving Event of Default has
occurred and is continuing or would result therefrom, (ii) no Revolving Loans
shall be outstanding at the time of such repurchase or redemption or after
giving effect thereto and (iii) immediately after giving effect thereto (and to
the payment of any amounts required to be paid in connection therewith),
(x) TWTC shall be in pro forma compliance with the covenants contained in
Section 7.1 to the extent such covenants are then in effect and (y) Current
Liquidity shall not be less than $300,000,000.

 

7.10. Transactions with Affiliates. Other than as set forth on Schedule 7.10,
enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than TWTC, the Borrower or
any Wholly Owned Subsidiary Guarantor) unless such transaction is (a) otherwise
permitted under this Agreement or the other Loan Documents, (b) in the ordinary
course of business of TWTC, the Borrower or such Subsidiary, as the case may be,
and (c) upon fair and reasonable terms no less favorable to TWTC, the Borrower
or such Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.

 

7.11. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by TWTC or any Subsidiary of real or personal property that has
been or is to be sold or transferred by TWTC or such Subsidiary to such Person
or to any other Person to whom funds have been or are to be advanced by such
Person on the security of such property or rental obligations of TWTC or

 

74



--------------------------------------------------------------------------------

such Subsidiary, other than any sale and leaseback transaction involving
properties acquired after the Closing Date and permitted by Section 7.3(g).

 

7.12. Changes in Fiscal Periods. Permit the fiscal year of TWTC or the Borrower
to end on a day other than December 31 or change TWTC’s or the Borrower’s method
of determining fiscal quarters.

 

7.13. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of TWTC or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, other than
(a) this Agreement and the other Loan Documents, (b) the Time Warner
Arrangements, (c) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (d) any
agreements governing any Investment in any joint venture or partnership that
limit the ability to grant a security interest in the Capital Stock of such
joint venture or partnership so long as such Capital Stock is pledged to the
Collateral Agent in an indirect manner reasonably satisfactory to the Collateral
Agent, (e) customary restrictions entered into in the ordinary course of
business with respect to Intellectual Property that limit the ability to grant a
security interest in such Intellectual Property, (f) any agreements governing
any leasehold interest (including any rights of way, colocation agreements and
other similar such interests in real estate, and agreements existing on the
Closing Date granting or otherwise providing for an indefeasible right of use in
fiber or conduits or providing for joint construction or marketing of fiber or
conduits) or building entry agreements that limit the ability to grant a
security interest in such leasehold interest or building entry agreements,
(g) agreements with customers for the provision of services that limit the
ability to grant a security interest in such agreements (but not amounts
receivable or any money or other amounts due or to become due or other right of
payment resulting from those agreements) and (h) the Indentures (or any
indenture governing any Refinancing of the Existing TWTC Senior Notes or the
High Yield Notes or any indenture governing any Refinancing of any such
refinancing Indebtedness).

 

7.14. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower or of TWTC to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, TWTC, the Borrower or any other Subsidiary of TWTC,
(b) make loans or advances to, or other Investments in, TWTC, the Borrower or
any other Subsidiary of TWTC or (c) transfer any of its assets to TWTC, the
Borrower or any other Subsidiary of TWTC, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions existing under the High Yield
Indentures on and as of the Closing Date (or any indenture governing any
Refinancing of the Existing TWTC Senior Notes or the High Yield Notes or any
indenture governing any Refinancing of any such refinancing Indebtedness) and
(iii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary.

 

7.15. Lines of Business; Holding Company Status.(a) Enter into any business,
either directly or through any Subsidiary, except for the design, development,
construction, installation, integration, management or provision of any
telecommunications business, including voice, video, Internet and data
transmission products, services and systems, fiber network construction and
sales and any business reasonably related to the foregoing (each, a “Permitted
Line of Business”).

 

75



--------------------------------------------------------------------------------

(b) In the case of TWTC, (i) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than those incidental to its ownership of cash and Cash Equivalents and
Indebtedness and the Capital Stock of other Persons or (ii) own, lease, manage
or otherwise operate any properties or assets (including cash and Cash
Equivalents) for any period greater than two consecutive days other than
(1) cash and Cash Equivalents in an amount not to exceed $25,000,000 in the
aggregate and (2) the ownership of shares of Capital Stock of other Persons;
provided that, TWTC may continue to conduct administrative and management
oversight and headquarters functions (including, without limitation, maintaining
its leases of office space existing on the Closing Date).

 

7.16. Modifications to Time Warner Arrangements and Material Rights and
Privileges. Amend, supplement, or otherwise modify the terms and conditions of
any of the Time Warner Arrangements or any material rights and privileges
(including, without limitation, FCC and local regulatory licenses) in any manner
materially adverse to the Lenders.

 

SECTION 8. REVOLVING EVENTS OF DEFAULT

 

The provisions contained in this Section 8 are for the sole and exclusive
benefit of the Revolving Lenders and shall not inure to the benefit of the Term
Loan B Lenders (or their successors or permitted assigns) and such provisions
may only be amended, modified, supplemented or waived by the Required Revolving
Lenders and without notice to, or the consent of, the Term Loan B Lenders (or
their successors or permitted assigns). Subject to the foregoing, if any of the
following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Revolving Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Revolving Loan or Reimbursement
Obligation, or any other amount payable to a Revolving Lender hereunder or under
any other Loan Document, in either case with respect to the Revolving Facility,
within five days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b) any representation or warranty made or deemed made to a Revolving Lender by
any Loan Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished to a Revolving
Lender by it, in either case with respect to the Revolving Facility or the
Revolving Lenders, at any time under or in connection with this Agreement or any
such other Loan Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made; or

 

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
TWTC and the Borrower only), Section 6.7(a) or Section 7 of this Agreement or
Sections 5.5 and 5.7(b) of the Guarantee and Collateral Agreement, and, if no
extensions of credit under the Revolving Facility are then outstanding
hereunder, such default shall continue unremedied for a period of 10 days; or

 

76



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 (or, if no extensions of credit under the
Revolving Facility are then outstanding hereunder, 60) days after notice to the
Borrower from the Administrative Agent or the Required Revolving Lenders; or

 

(e) TWTC or any of its Subsidiaries (other than a Shell Subsidiary or an
Immaterial Subsidiary) shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Revolving Loans) on the scheduled or original due date, whichever is later, with
respect thereto (giving effect to any applicable grace periods); or (ii) default
in making any payment of any interest on any such Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other default shall occur or exist, the effect of which default is to cause, or,
if any extensions of credit under the Revolving Facility are then outstanding
hereunder, to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
a Revolving Event of Default unless, at such time, one or more defaults of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $10,000,000; or

 

(f) (i) TWTC, the Borrower or any of their respective Subsidiaries (other than a
Shell Subsidiary or an Immaterial Subsidiary) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
TWTC, the Borrower or any of their respective Subsidiaries (other than a Shell
Subsidiary or an Immaterial Subsidiary) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against TWTC, the
Borrower or any of their respective Subsidiaries (other than a Shell Subsidiary
or an Immaterial Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against TWTC, the Borrower or any of their respective Subsidiaries
(other than a Shell Subsidiary or an Immaterial Subsidiary) any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) TWTC, the Borrower or any of their respective
Subsidiaries (other than a

 

77



--------------------------------------------------------------------------------

Shell Subsidiary or an Immaterial Subsidiary) shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) TWTC, the
Borrower or any of their respective Subsidiaries (other than a Shell Subsidiary
or an Immaterial Subsidiary) shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Revolving Lenders, likely to result in
the termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Revolving Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition other than in the
ordinary course shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Revolving Lenders, reasonably be expected to have a Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against TWTC, the Borrower
or any of their respective Subsidiaries (other than a Shell Subsidiary or an
Immaterial Subsidiary) involving in the aggregate a liability (to the extent
(i) not paid by insurance or (ii) as to which no reasonable expectation of
insurance coverage exists) of $20,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof; or

 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(other than as a result of an act or omission of the Collateral Agent); or

 

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k) any of the Time Warner Arrangements (other than the trade name license
agreement between TWTC and Time Warner Inc. and its affiliates) shall cease, for
any reason, to be in full force and effect or any Loan Party or any Affiliate of
any Loan Party shall so assert (other than any expiration of any of the Time
Warner Arrangements in accordance with its terms that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect);

 

78



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is a Revolving Event of Default
specified in clause (i) or (ii) of paragraph (f) above with respect to the
Borrower, automatically the Revolving Commitments shall immediately terminate
and the Revolving Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Revolving Event of Default, either or both of the following actions
may be taken: (i) with the consent of the Required Revolving Lenders, the
Administrative Agent may, or upon the request of the Required Revolving Lenders,
the Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Revolving
Lenders, the Administrative Agent may, or upon the request of the Required
Revolving Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

SECTION 9. TERM LOAN B LOAN COVENANTS

 

The covenants contained in this Section 9 are for the sole and exclusive benefit
of the Term Loan B Lenders and shall not inure to the benefit of the Revolving
Lenders (or their successors or permitted assigns) and such covenants may only
be amended, modified, supplemented or waived by the Required Term Loan B Lenders
and without notice to, or the consent of, the Revolving Lenders (or their
successors or permitted assigns).

 

9.1. Defined Terms. Unless otherwise noted in this Section 9, terms used in this
Section 9 have the meanings ascribed to such terms in the Second Lien Note
Indenture as in effect on the Effective Date, without giving effect to any
amendment, supplement or other modification without the consent of the Required
Term Loan B Lenders.

 

9.2. Limitation on Indebtedness. (a) The Borrower and TWTC jointly and severally
agree that the Borrower and TWTC shall not, and shall not permit any Restricted
Subsidiary of the Borrower or TWTC to, Incur any Indebtedness (for the avoidance
of doubt, as defined in the Second Lien Note Indenture) (other than the Second
Lien Notes and the 2014 Senior Notes, and any notes exchanged therefor under the
Second Lien Note Indenture and the 2014 Senior Note Indenture, and any other

 

79



--------------------------------------------------------------------------------

Indebtedness existing on February 20, 2004; provided that the Borrower or TWTC
may Incur Indebtedness if, after giving effect to the Incurrence of such
Indebtedness and the receipt and application of the proceeds therefrom (i) in
the case of TWTC Incurring Indebtedness, the Consolidated Leverage Ratio of TWTC
would be greater than zero and less than 6.0 to 1, and (ii) in the case of the
Borrower Incurring Indebtedness, the Consolidated Leverage Ratio of the Borrower
would be greater than zero and less than 4.5 to 1.

 

(b) Notwithstanding the foregoing, the Borrower, TWTC and any Restricted
Subsidiary (except as specified below) may Incur each and all of the following:

 

(i) Indebtedness Incurred under Credit Agreements outstanding at any time in an
aggregate principal amount not to exceed $300 million;

 

(ii) Indebtedness owed (A) to the Borrower or TWTC evidenced by a promissory
note or (B) to any Restricted Subsidiary; provided, however, that any event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any subsequent transfer of such Indebtedness (other than to the
Borrower, TWTC or another Restricted Subsidiary) shall be deemed, in each case,
to constitute an Incurrence of such Indebtedness not permitted by this clause
(ii);

 

(iii) Indebtedness issued in exchange for, or the net proceeds of which are used
to refinance or refund, then outstanding Indebtedness (other than Indebtedness
Incurred under clause (i), (ii), (iv), (viii), (ix) or (xii) of this paragraph
(b)) and any refinancings thereof in an amount not to exceed the amount so
refinanced or refunded (plus premiums, accrued interest, fees and expenses);
provided, however, that Indebtedness the proceeds of which are used to refinance
or refund the Term Loan B Loans (as defined in this Agreement) or Indebtedness
that is pari passu with, or subordinated in right of payment to, the Term Loan B
Loans shall only be permitted under this clause (iii) if (A) in case the Term
Loan B Loans, the TWTC Guarantee (as defined in this Agreement) or the TWTC
Subsidiary Guarantee (as defined in this Agreement) are refinanced in part or
the Indebtedness to be refinanced is pari passu with the Term Loan B Loans, the
TWTC Guarantee or the TWTC Subsidiary Guarantee, such new Indebtedness, by its
terms or by the terms of any agreement or instrument pursuant to which such new
Indebtedness is outstanding, is expressly made pari passu with, or subordinate
in right of payment to, the remaining Term Loan B Loans, the TWTC Guarantee or
the TWTC Subsidiary Guarantee, as applicable; (B) in case the Indebtedness to be
refinanced is subordinated in right of payment to the Term Loan B Loans, the
TWTC Guarantee or the TWTC Subsidiary Guarantee, such new Indebtedness, by its
terms or by the terms of any agreement or instrument pursuant to which such new
Indebtedness is issued or remains outstanding, is expressly made subordinate in
right of payment to the Term Loan B Loans, the TWTC Guarantee or the TWTC
Subsidiary Guarantee, as applicable, at least to the extent that the
Indebtedness to be refinanced is subordinated to the Term Loan B Loans, the TWTC
Guarantee or the TWTC Subsidiary Guarantee, as applicable; and (C) such new
Indebtedness, determined as of the date of Incurrence of such new Indebtedness,
does not mature prior to the Stated Maturity of the Indebtedness to be
refinanced or refunded, and the Average Life of such new Indebtedness is at
least equal to the remaining Average Life of the Indebtedness to be refinanced
or refunded; and provided further that in no event may (I) Indebtedness of TWTC
be refinanced by means of any Indebtedness of any of its Restricted Subsidiaries
pursuant to this clause (iii) or

 

80



--------------------------------------------------------------------------------

(II) Indebtedness of the Borrower be refinanced by means of any Indebtedness of
any of its Restricted Subsidiaries pursuant to this clause (iii);

 

(iv) Indebtedness (A) in respect of performance, surety or appeal bonds provided
in the ordinary course of business, (B) under Currency Agreements and Interest
Rate Agreements; provided that such agreements (I) are designed solely to
protect the Borrower, TWTC or the Restricted Subsidiaries of either against
fluctuations in foreign currency exchange rates or interest rates and (II) do
not increase the Indebtedness of the obligor outstanding at any time other than
as a result of fluctuations in foreign currency exchange rates or interest rates
or by reason of fees, indemnities and compensation payable thereunder, and
(C) arising from agreements providing for indemnification, adjustment of
purchase price or similar obligations, or from Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of the Borrower or
TWTC or any of the Restricted Subsidiaries of either pursuant to such
agreements, in any case Incurred in connection with the disposition of any
business, assets or Restricted Subsidiary (other than Guarantees of Indebtedness
Incurred by any Person acquiring all or any portion of such business, assets or
Restricted Subsidiary for the purpose of financing such acquisition), in a
principal amount not to exceed the gross proceeds actually received by the
Borrower, TWTC or any Restricted Subsidiary, as applicable, in connection with
such disposition;

 

(v) Indebtedness of the Borrower or TWTC, and Guarantees thereof, to the extent
the net proceeds thereof are promptly (A) used to purchase Second Lien Notes or
2014 Senior Notes tendered in an “Offer to Purchase “ as defined in the Second
Lien Note Indenture or an “Offer to Purchase” as defined in the 2014 Senior Note
Indenture made as a result of a Change of Control Triggering Event or to prepay
the Term Loan B Loans under the circumstances contemplated by Section 2.25 of
the this Agreement or (B) deposited to defease the Second Lien Notes pursuant to
Article Eight of the Second Lien Note Indenture or the 2014 Senior Notes
pursuant to Article Eight of the 2014 Senior Note Indenture;

 

(vi) Guarantees of the Second Lien Notes and the 2014 Senior Notes and the Term
Loan B Loans including the TWTC Guarantee, the TWTC Subsidiary Guarantee and
Guarantees of Indebtedness of TWTC or the Borrower by TWTC, the Borrower or any
Restricted Subsidiary; provided that the Guarantee by any Restricted Subsidiary
of such Indebtedness (other than the Second Lien Notes and the 2014 Senior
Notes) is permitted by and made in accordance with Section 9.6;

 

(vii) Indebtedness Incurred to finance or refinance the cost (including the cost
of design, development, acquisition, construction, installation, improvement,
transportation or integration and all transaction costs related to the
foregoing) to acquire equipment, inventory or network assets (including
acquisitions by way of Capitalized Leases and acquisitions of the Capital Stock
of a Person that becomes a Restricted Subsidiary to the extent of the fair
market value of the equipment, inventory or network assets so acquired plus
goodwill associated therewith) by the Borrower, TWTC or a Restricted Subsidiary
after February 20, 2004; provided however that the aggregate principal amount of
such Indebtedness outstanding at any time may not exceed $150,000,000;

 

(viii) Indebtedness of the Borrower or TWTC not to exceed, at any one time
outstanding, (A) the Net Cash Proceeds received by the Borrower or TWTC after
the

 

81



--------------------------------------------------------------------------------

Existing High Yield Closing Date from the issuance and sale of its Capital Stock
(other than Disqualified Stock) to a Person that is not TWTC or a Subsidiary of
TWTC to the extent (I) such Net Cash Proceeds have not been used pursuant to
clause (C)(2) of Section 9.3(a) or clause (iii), (iv), (vi) or (vii) of
Section 9.3(b) to make a Restricted Payment and (II) if such Net Cash Proceeds
are used to consummate a transaction pursuant to which the Borrower or TWTC, as
applicable, Incurs Acquired Indebtedness, the amount of such Net Cash Proceeds
exceeds one half of the amount of Acquired Indebtedness so Incurred and (B) 80%
of the fair market value of property (other than cash and cash equivalents)
received by the Borrower or TWTC, as applicable, after the Existing High Yield
Closing Date from the sale of its Capital Stock (other than Disqualified Stock)
to a Person that is not TWTC or a Subsidiary of TWTC, to the extent (I) such
sale of Capital Stock has not been used pursuant to clause (C)(2) of
Section 9.3(a) or clause (iii), (iv), (vi) or (vii) of Section 9.3(b) to make a
Restricted Payment and (II) if such Capital Stock is used to consummate a
transaction pursuant to which the Borrower or TWTC, as applicable, Incurs
Acquired Indebtedness, 80% of the fair market value of the property received
exceeds one half of the amount of Acquired Indebtedness so Incurred; provided
that such Indebtedness does not mature prior to the Stated Maturity of the Term
Loan B Loans and has an Average Life longer than the Term Loan B Loans;

 

(ix) Acquired Indebtedness;

 

(x) Strategic Subordinated Indebtedness;

 

(xi) Indebtedness or related obligations of the Borrower, TWTC or any Restricted
Subsidiary under (A) Currency Agreements, Interest Rate Agreements or cash
management or similar treasury or custodial arrangements with any Lender (for
the avoidance of doubt, as defined in the Second Lien Note Indenture) or an
affiliate of a Lender (as so defined) or (B) Currency Agreements, Interest Rate
Agreements (up to a maximum of $25 million at any one time outstanding measured
by termination value) or cash management or similar treasury or custodial
arrangements with any Person that is not a Lender (as so defined) or an
affiliate of any Lender (as so defined); and

 

(xii) subordinated Indebtedness of the Borrower or TWTC (in addition to
Indebtedness permitted under clauses (i) through (xi) above) in an aggregate
principal amount outstanding at any time not to exceed $200 million.

 

(c) Notwithstanding any other provision of this Section 9.2, the maximum amount
of Indebtedness that the Borrower, TWTC or a Restricted Subsidiary may Incur
pursuant to this Section 9.2 shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness due solely to the result of fluctuations in the
exchange rates of currencies.

 

(d) For purposes of determining any particular amount of Indebtedness under this
Section 9.2, Guarantees, Liens or obligations with respect to letters of credit
supporting Indebtedness otherwise included in the determination of such
particular amount shall not be included. For purposes of determining compliance
with this Section 9.2, in the event that an item of Indebtedness meets the
criteria of more than one of the types of Indebtedness described in the above
clauses, the Borrower or TWTC, as applicable, in its sole discretion, shall
classify, and from time to time may reclassify, such

 

82



--------------------------------------------------------------------------------

item of Indebtedness and only be required to include the amount and type of such
Indebtedness in one of such clauses.

 

(e) For purposes of determining compliance with any Dollar denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the Dollar equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, provided that (x) the
Dollar equivalent principal amount of any such Indebtedness outstanding on
February 20, 2004 shall be calculated based on the relevant currency exchange
rate in effect on February 20, 2004 and (y) if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable Dollar denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness, converted into the currency in which the Indebtedness being
refinanced is denominated at the currency exchange rate in effect on the date of
such refinancing, does not exceed the principal amount of such Indebtedness
being refinanced (plus premiums, accrued interest, fees and expenses). The
principal amount of any Indebtedness Incurred to refinance other Indebtedness,
if Incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the foreign currency exchange rate applicable to
the currencies in which such respective Indebtedness is denominated that is in
effect on the date of such refinancing.

 

(f) The Borrower and TWTC jointly and severally agree that neither the Borrower
nor TWTC nor any Subsidiary Guarantor shall Incur any Indebtedness that pursuant
to its terms is subordinate or junior in right of payment to any Indebtedness
unless such Indebtedness is subordinated in right of payment to the Term Loan B
Loans, the TWTC Guarantee or the TWTC Subsidiary Guarantee, as applicable, to
the same extent; provided that Indebtedness will not be considered subordinate
or junior in right of payment to any other Indebtedness solely by virtue of
being unsecured or secured to a greater or lesser extent or with greater or
lower priority.

 

9.3. Limitation on Restricted Payments. (a) The Borrower and TWTC jointly and
severally agree that the Borrower and TWTC shall not, and shall not permit any
Restricted Subsidiary of either the Borrower or TWTC to, directly or indirectly:

 

(i) declare or pay any dividend or make any distribution on or with respect to
its Capital Stock (other than (x) dividends or distributions payable solely in
shares of the Borrower’s or TWTC’s Capital Stock (other than Disqualified Stock)
or in options, warrants or other rights to acquire shares of such Capital Stock
(other than Disqualified Stock) and (y) pro rata dividends or distributions on
Common Stock of Restricted Subsidiaries held by minority stockholders) held by
Persons other than the Borrower, TWTC or any Restricted Subsidiary;

 

(ii) purchase, redeem, retire or otherwise acquire for value any shares of
Capital Stock of (x) TWTC or an Unrestricted Subsidiary (including options,
warrants or other rights to acquire such shares of Capital Stock) held by any
Person or (y) a Restricted Subsidiary (including options, warrants or other
rights to acquire such shares of Capital Stock) held by any Affiliate of TWTC
(other than a Wholly Owned Restricted

 

83



--------------------------------------------------------------------------------

Subsidiary) or any holder (or any Affiliate of such holder) of 5% or more of the
Capital Stock of TWTC;

 

(iii) make any voluntary or optional principal payment, or voluntary or optional
redemption, repurchase, defeasance, or other acquisition or retirement for
value, of any Indebtedness that is subordinated in right of payment to the Term
Loan B Loans, the TWTC Guarantee or the TWTC Subsidiary Guarantee; or

 

(iv) make any Investment, other than a Permitted Investment, in any Person

 

(such payments or any other actions described in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”) if, at the time of, and
after giving effect to, the proposed Restricted Payment: (A) a Term Loan B
Default (as defined in this Agreement) or Term Loan B Event of Default (as
defined in this Agreement) shall have occurred and be continuing, (B) TWTC could
not Incur at least $1.00 of Indebtedness under clause (i) of Section 9.2(a) or
(C) the aggregate amount of all Restricted Payments (the amount, if other than
in cash, to be determined in good faith by the Board of Directors, whose
determination shall be conclusive and evidenced by a Board Resolution) made
after the Existing High Yield Closing Date shall exceed the sum of (1) the
amount by which Consolidated EBITDA of TWTC exceeds 150% of Consolidated
Interest Expense of TWTC, in each case, determined on a cumulative basis during
the period (taken as one accounting period) beginning on the first day of the
fiscal quarter immediately following the Existing High Yield Closing Date and
ending on the last day of the last fiscal quarter preceding the Transaction Date
for which reports have been filed with the Commission or provided to the
Administrative Agent pursuant to Section 9.15, plus (2) the aggregate Net Cash
Proceeds and the fair market value of all non-cash proceeds received by the
Borrower or TWTC after the Existing High Yield Closing Date from the issuance
and sale permitted by this Agreement of its Capital Stock (other than
Disqualified Stock) to a Person who is not a Subsidiary of the Borrower or TWTC,
including an issuance or sale permitted by this Agreement of Indebtedness of the
Borrower or TWTC for cash subsequent to the Existing High Yield Closing Date
upon the conversion of such Indebtedness into Capital Stock (other than
Disqualified Stock) of the Borrower or TWTC, or from the issuance to a Person
who is not a Subsidiary of the Borrower or TWTC of any options, warrants or
other rights to acquire Capital Stock of the Borrower or TWTC (in each case,
exclusive of any Disqualified Stock or any options, warrants or other rights
that are redeemable at the option of the holder, or are required to be redeemed,
prior to the Stated Maturity of the Term Loan B Loans), in each case except to
the extent such Net Cash Proceeds and non-cash proceeds are used to Incur
Indebtedness pursuant to clause (viii) of Section 9.2(b), plus (3) an amount
equal to the net reduction in Investments (other than reductions in Permitted
Investments) in any Person resulting from payments of interest on Indebtedness,
dividends, repayments of loans or advances, or other transfers of assets, in
each case to the Borrower, TWTC or any Restricted Subsidiary or from the Net
Cash Proceeds from the sale of any such Investment (except, in each case, to the
extent any such payment or proceeds are included in the calculation of Adjusted
Consolidated Net Income), or from redesignations of Unrestricted Subsidiaries as
Restricted Subsidiaries (valued in each case as provided in the definition of
“Investments”), not to exceed, in each case, the amount of Investments
previously made by the Borrower, TWTC or any Restricted Subsidiary in such
Person or Unrestricted Subsidiary.

 

(b) The foregoing provision shall not be violated by reason of:

 

(i) the payment of any dividend within 60 days after the date of declaration
thereof if, at said date of declaration, such payment would comply with the
foregoing paragraph (a);

 

84



--------------------------------------------------------------------------------

(ii) the redemption, repurchase, defeasance or other acquisition or retirement
for value of Indebtedness that is subordinated in right of payment to the Term
Loan B Loans, the TWTC Guarantee or the TWTC Subsidiary Guarantee, including
premium, if any, and accrued and unpaid interest, with the proceeds of, or in
exchange for, Indebtedness Incurred under clauses (iii) and (xii) of
Section 9.2(b);

 

(iii) the repurchase, redemption or other acquisition of Capital Stock of TWTC
or an Unrestricted Subsidiary (or options, warrants or other rights to acquire
such Capital Stock) in exchange for, or out of the proceeds of a substantially
concurrent offering of, shares of Capital Stock (other than Disqualified Stock)
of TWTC (or options, warrants or other rights to acquire such Capital Stock);

 

(iv) the making of any principal payment or the repurchase, redemption,
retirement, defeasance or other acquisition for value of any Indebtedness which
is subordinated in right of payment to the Term Loan B Loans, the TWTC Guarantee
or the TWTC Subsidiary Guarantee, in exchange for, or out of the proceeds of a
substantially concurrent sale of, shares of the Capital Stock (other than
Disqualified Stock) of the Borrower or TWTC, as applicable (or options, warrants
or other rights to acquire such Capital Stock);

 

(v) payments or distributions to dissenting stockholders pursuant to applicable
law, pursuant to or in connection with a consolidation, merger or transfer of
assets that complies with the provisions of this Agreement applicable to
mergers, consolidations and transfers of all or substantially all of the
property and assets of the Borrower or TWTC;

 

(vi) Investments in any Person the primary business of which is related,
ancillary or complementary to the business of the Borrower, TWTC and the
Restricted Subsidiaries on the date of such Investments; provided that the
aggregate amount of Investments made pursuant to this clause (vi) does not
exceed the sum of (a) $20 million plus (b) the amount of Net Cash Proceeds and
the fair market value of all non-cash proceeds received by the Borrower or TWTC
after the Existing High Yield Closing Date from the sale of its Capital Stock
(other than Disqualified Stock) to a Person who is not a Subsidiary of the
Borrower or TWTC, except to the extent such Net Cash Proceeds and non-cash
proceeds are used to Incur Indebtedness pursuant to clause (viii) of
Section 9.2(b) or to make Restricted Payments pursuant to clause (C)(2) of
paragraph (a), or clauses (iii), (iv) or (vii) of this paragraph (b), of this
Section 9.3, plus (c) the net reduction in Investments made pursuant to this
clause (vi) resulting from distributions on or repayments of such Investments or
from the Net Cash Proceeds or non-cash proceeds from the sale of any such
Investment (except in each case to the extent any such payment or proceeds is
included in the calculation of Adjusted Consolidated Net Income) or from such
Person becoming a Restricted Subsidiary (valued in each case as provided in the
definition of “Investments”), provided, however, that the net reduction in any
Investment shall not exceed the amount of such Investment;

 

(vii) Investments acquired in exchange for Capital Stock (other than
Disqualified Stock) of TWTC or the Borrower (except to the extent such acquired
property has been used to make Restricted Payments pursuant to clause (C)(2) of
paragraph (a) of this Section 9.3 to make a Restricted Payment);

 

85



--------------------------------------------------------------------------------

(viii) other Restricted Payments in an aggregate amount not to exceed $25
million; and

 

(ix) the repurchase, redemption or other acquisition of Capital Stock of the
Borrower or TWTC (or options, warrants or other rights to acquire such Capital
Stock) from Persons who are or were formerly directors, officers or employees of
the Borrower, TWTC or any Restricted Subsidiary, provided, however, that the
aggregate amount of all such repurchases made in any calendar year pursuant to
this clause (ix) shall not exceed $2.0 million; provided that, except in the
case of clauses (i) and (iii) of this paragraph (b), no Term Loan B Default or
Term Loan B Event of Default shall have occurred and be continuing or occur as a
consequence of the actions or payments set forth therein.

 

(c) Each Restricted Payment permitted pursuant to the preceding paragraph
(b) (other than the Restricted Payment referred to in clause (ii) thereof, an
exchange of Capital Stock for Capital Stock or Indebtedness referred to in
clause (iii) or (iv) thereof and an Investment referred to in clause (vi) or
(vii) thereof), and the Net Cash Proceeds and the fair market value of all
non-cash proceeds from any issuance of Capital Stock referred to in clauses
(iii), (iv), (vi) and (vii), shall be included in calculating whether the
conditions of clause (C) of paragraph (a) of this Section 9.3 have been met with
respect to any subsequent Restricted Payments. In the event the proceeds of an
issuance of Capital Stock of the Borrower or TWTC are used for the redemption,
repurchase or other acquisition of the Term Loan B Loans, or Indebtedness that
is pari passu with the Term Loan B Loans, then the Net Cash Proceeds of such
issuance shall be included in clause (C) of paragraph (a) of this Section 9.3
only to the extent such proceeds are not used for such redemption, repurchase or
other acquisition of Indebtedness.

 

9.4. Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries. (a) The Borrower shall not, and shall not permit any Restricted
Subsidiary to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Restricted Subsidiary to:

 

(i) pay dividends or make any other distributions permitted by applicable law on
any Capital Stock of such Restricted Subsidiary owned by the Borrower or any
other Restricted Subsidiary;

 

(ii) pay any Indebtedness owed to the Borrower or any other Restricted
Subsidiary;

 

(iii) make loans or advances to the Borrower or any other Restricted Subsidiary;
or

 

(iv) transfer any of its property or assets to the Borrower or any other
Restricted Subsidiary.

 

(b) The provisions of Section 9.4(a) shall not restrict any encumbrances or
restrictions:

 

(i) existing on February 20, 2004 or any other agreements in effect on
February 20, 2004, and any extensions, refinancings, renewals or replacements of
such agreements; provided that the encumbrances and restrictions in any such
extensions, refinancings, renewals or replacements are no less favorable in any
material respect to the Term Loan

 

86



--------------------------------------------------------------------------------

B Lenders than those encumbrances or restrictions that are then in effect and
that are being extended, refinanced, renewed or replaced;

 

(ii) existing under or by reason of applicable law or required by any regulatory
authority having jurisdiction over the Borrower or any Restricted Subsidiary;

 

(iii) existing with respect to any Person or the property or assets of such
Person acquired by the Borrower or any Restricted Subsidiary, existing at the
time of such acquisition and not Incurred in contemplation thereof, which
encumbrances or restrictions are not applicable to any Person or the property or
assets of any Person other than such Person or the property or assets of such
Person so acquired, and any extensions, renewals or replacements of such
encumbrances or restrictions; provided, however, that the encumbrances and
restrictions in any such extensions, renewals or replacements are no less
favorable in any material respect to the Term Loan B Lenders than those
encumbrances or restrictions that are then in effect and that are being
extended, renewed or replaced;

 

(iv) in the case of clause (iv) of paragraph (a) of this Section 9.4, (A) that
restrict in a customary manner the subletting, assignment or transfer of any
property or asset that is a lease, license, conveyance or contract or similar
property or asset, (B) existing by virtue of any transfer of, agreement to
transfer, option or right with respect to, or Lien on, any property or assets of
the Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement or (C) arising or agreed to in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
reduce the value of property or assets of the Borrower or any Restricted
Subsidiary in any manner material to the Borrower or any Restricted Subsidiary;

 

(v) with respect to a Restricted Subsidiary and imposed pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the Capital Stock of, or property and assets of, such Restricted
Subsidiary; or

 

(vi) contained in the terms of any Indebtedness or any agreement pursuant to
which such Indebtedness was issued if (A) the encumbrance or restriction either
(1) applies only in the event of a payment default or non compliance with
respect to a financial covenant contained in such Indebtedness or agreement or
(2) is contained in a Credit Agreement, (B) the encumbrance or restriction is
not materially more disadvantageous to the Term Loan B Lenders (as defined in
this Agreement) than is customary in comparable financings (as determined by the
Borrower) and (C) the Borrower determines on the date of the Incurrence of such
Indebtedness that any such encumbrance or restriction would not be expected to
materially impair the Borrower’s ability to make principal or interest payments
on the Term Loan B Loans.

 

(c) Nothing contained in this Section 9.4 shall prevent the Borrower or any
Restricted Subsidiary from (1) creating, Incurring, assuming or suffering to
exist any Liens otherwise permitted in Section 9.8 or (2) restricting the sale
or other disposition of property or assets of the Borrower or any of its
Restricted Subsidiaries that secure Indebtedness of the Borrower or any of its
Restricted Subsidiaries.

 

87



--------------------------------------------------------------------------------

9.5. Limitation on the Issuance and Sale of Capital Stock of Restricted
Subsidiaries. The Borrower and TWTC jointly and severally agree that the
Borrower and TWTC shall not sell, and shall not permit any Restricted Subsidiary
of either the Borrower or TWTC, directly or indirectly, to issue or sell, any
shares of Capital Stock of a Restricted Subsidiary (including options, warrants
or other rights to purchase shares of such Capital Stock) except:

 

(i) to the Borrower, TWTC or a Wholly Owned Restricted Subsidiary;

 

(ii) issuances of director’s qualifying shares or sales to foreign nationals of
shares of Capital Stock of foreign Restricted Subsidiaries, to the extent
required by applicable law;

 

(iii) if, immediately after giving effect to such issuance or sale, such
Restricted Subsidiary would no longer constitute a Restricted Subsidiary and any
Investment in such Person remaining after giving effect to such issuance or sale
would have been permitted to be made under Section 9.3 if made on the date of
such issuance or sale; or

 

(iv) issuances or sales of Common Stock of a Restricted Subsidiary.

 

9.6. Limitation on Issuances of Guarantees by Restricted Subsidiaries. (a) The
Borrower and TWTC jointly and severally agree that the Borrower and TWTC shall
not permit any Restricted Subsidiary of either the Borrower or TWTC, directly or
indirectly, to Guarantee any Indebtedness of TWTC which is pari passu with or
subordinate in right of payment to the TWTC Guarantee or to Guarantee any of the
Borrower’s Indebtedness which is pari passu with or subordinate in right of
payment to the Term Loan B Loans (any such Indebtedness being the “Guaranteed
Indebtedness”), unless:

 

(i) such Restricted Subsidiary simultaneously executes and delivers a
supplemental agreement to this Agreement providing for a TWTC Subsidiary
Guarantee of payment of the Term Loan B Loans by such Restricted Subsidiary;

 

(ii) such Restricted Subsidiary waives and will not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Borrower or TWTC or any
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under the TWTC Guarantee; provided that this paragraph shall not be applicable
to any Guarantee of any Restricted Subsidiary that existed at the time such
Person became a Restricted Subsidiary and was not Incurred in connection with,
or in contemplation of, such Person becoming a Restricted Subsidiary; and

 

(iii) if the Guaranteed Indebtedness is Indebtedness of TWTC, the Borrower would
have been permitted to Incur such Guaranteed Indebtedness pursuant to clause
(ii) of Section 9.2(a). If the Guaranteed Indebtedness is (A) pari passu with
the Term Loan B Loans or the TWTC Guarantee, as applicable, then the Guarantee
of such Guaranteed Indebtedness shall be pari passu with, or subordinated to,
the TWTC Subsidiary Guarantee or (B) subordinated to the Term Loan B Loans or
the TWTC Guarantee, then the Guarantee of such Guaranteed Indebtedness shall be
subordinated to the TWTC Subsidiary Guarantee at least to the extent that the
Guaranteed Indebtedness is subordinated to the Term Loan B Loans.

 

88



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of paragraph (a) of this Section 9.6, the
TWTC Subsidiary Guarantee by a Restricted Subsidiary may provide by its terms
that it shall be automatically and unconditionally released and discharged upon:

 

(i) any sale, exchange or transfer, to any Person not an Affiliate of the
Borrower or TWTC, of all of the Borrower’s, TWTC’s and each Restricted
Subsidiary’s Capital Stock in, or all or substantially all the assets of, such
Restricted Subsidiary (which sale, exchange or transfer is not prohibited by
this Agreement) or

 

(ii) the release or discharge of the Guarantee which resulted in the creation of
a TWTC Subsidiary Guarantee, except a discharge or release by or as a result of
payment under the TWTC Subsidiary Guarantee.

 

9.7. Limitation on Transactions with Stockholders and Affiliates. (a) The
Borrower and TWTC jointly and severally agree that the Borrower and TWTC shall
not, and shall not permit any Restricted Subsidiary of either the Borrower or
TWTC to, directly or indirectly, enter into, renew or extend any transaction
(including, without limitation, the purchase, sale, lease or exchange of
property or assets, or the rendering of any service) with a Related Person or
with any Affiliate of the Borrower, TWTC or any Restricted Subsidiary, except
upon fair and reasonable terms no less favorable to the Borrower, TWTC or such
Restricted Subsidiary than could be obtained, at the time of such transaction
or, if such transaction is pursuant to a written agreement, at the time of the
execution of the agreement providing therefor, in a comparable arm’s length
transaction with a Person that is not such a Related Person or an Affiliate.

 

(b) The foregoing limitation does not limit, and shall not apply to
(i) transactions (A) approved by a majority of the disinterested members of the
Board of Directors or (B) for which the Borrower, TWTC or a Restricted
Subsidiary delivers to the Administrative Agent a written opinion of a
nationally recognized investment banking firm stating that the transaction is
fair to the Borrower, TWTC or such Restricted Subsidiary from a financial point
of view; (ii) any transaction solely between the Borrower or TWTC and any Wholly
Owned Restricted Subsidiary or solely between Wholly Owned Restricted
Subsidiaries; (iii) the payment of reasonable and customary regular fees to
directors of the Borrower or TWTC who are not employees of the Borrower or TWTC;
(iv) any transaction with respect to the lease or sharing or other use of cable
or fiber lines, equipment, transmission capacity, right of way or other access
rights, between the Borrower, TWTC or any Restricted Subsidiary and any other
Person; provided that such transaction is on terms that (A) are consistent with
past practice of the Borrower, TWTC or such Restricted Subsidiary and (B) are no
less favorable, taken as a whole, to the Borrower, TWTC or the relevant
Restricted Subsidiary than those that could have been obtained in a comparable
transaction by the Borrower, TWTC or such Restricted Subsidiary with an
unrelated Person (or, in the event that there are no comparable transactions
involving unrelated Persons to apply for comparative purposes, is otherwise on
terms that, taken as a whole, the Borrower or TWTC, as applicable, has
determined to be fair to the Borrower or TWTC or the relevant Restricted
Subsidiary) or (v) any Restricted Payments not prohibited by Section 9.3.
Notwithstanding the foregoing, any transaction or series of related transactions
covered by the first paragraph of this Section 9.7 and not covered by clauses
(ii) through (v) of this paragraph, the aggregate amount of which exceeds $20
million in value, must be determined to be fair in the manner provided for in
clause (i)(A) or (B) above.

 

89



--------------------------------------------------------------------------------

9.8. Limitation on Liens. The Borrower and TWTC jointly and severally agree that
the Borrower and TWTC shall not, and shall not permit any Restricted Subsidiary
of either the Borrower or TWTC to, create, Incur, assume or suffer to exist any
Lien on any of its assets or properties of any character (including, without
limitation, licenses), or any shares of Capital Stock or Indebtedness of any
Restricted Subsidiary, except Permitted Liens.

 

9.9. Limitation on Sale-Leaseback Transactions. (a) The Borrower and TWTC
jointly and severally agree that the Borrower and TWTC shall not, and shall not
permit any Restricted Subsidiary of either the Borrower or TWTC to, enter into
any sale leaseback transaction involving any of its assets or properties whether
now owned or hereafter acquired, whereby the Borrower, TWTC or a Restricted
Subsidiary sells or transfers such assets or properties and then or thereafter
leases such assets or properties or any part thereof or any other assets or
properties which the Borrower, TWTC or such Restricted Subsidiary, as the case
may be, intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.

 

(b) The foregoing restriction shall not apply to any sale leaseback transaction
if (i) the lease is for a period, including renewal rights, of not in excess of
three years; (ii) the lease secures or relates to industrial revenue or
pollution control bonds; (iii) the transaction is solely between the Borrower or
TWTC and any Wholly Owned Restricted Subsidiary or solely between Wholly Owned
Restricted Subsidiaries; or (iv) the Borrower, TWTC or such Restricted
Subsidiary applies an amount not less than the net proceeds received from such
sale in compliance with Section 2.12.

 

9.10. Limitation on Asset Sales. The Borrower and TWTC jointly and severally
agree that the Borrower and TWTC shall not, and shall not permit any Restricted
Subsidiary of either the Borrower or TWTC to, consummate any Asset Sale, unless:

 

(i) the consideration received by the Borrower, TWTC or the Restricted
Subsidiary is at least equal to the fair market value of the assets sold or
disposed of and

 

(ii) at least 75% of the consideration received consists of cash, Temporary Cash
Investments or the assumption of Indebtedness of TWTC (other than Indebtedness
that is subordinated to the TWTC Guarantee), the Borrower (other than
Indebtedness that is subordinated to the Term Loan B Loans) or a Restricted
Subsidiary (other than Indebtedness that is subordinated to the TWTC Subsidiary
Guarantee) and unconditional release of the Borrower, TWTC or the Restricted
Subsidiary from all liability on the Indebtedness assumed; provided, however,
that this clause (ii) shall not apply to long term assignments of capacity in a
telecommunications network.

 

9.11. Existence. Subject to the provisions of Article 5 of the 2011 Second Lien
Note Indenture (it being understood and agreed that in addition to the
requirements for successor corporations contained therein, for purposes of this
Section 9.11, the successor corporation must also expressly assume, by amendment
to this Agreement executed by the predecessor (if TWTC or the Borrower), such
successor corporation and the Administrative Agent, the due and punctual payment
of the obligations of the predecessor under the Loan Documents, if any), the
Borrower and TWTC jointly and severally agree that the Borrower and TWTC shall
do or cause to be done all things necessary to preserve and keep in full force
and effect their respective existences and the existence of each of their
Restricted Subsidiaries in accordance with the respective organizational
documents of the Borrower, TWTC and each Restricted Subsidiary and the rights
(whether pursuant to charter, partnership certificate, agreement, statute or
otherwise), licenses and franchises of the Borrower, TWTC and each Restricted
Subsidiary; provided that

 

90



--------------------------------------------------------------------------------

neither the Borrower nor TWTC shall be required to preserve any such right,
license or franchise, or the existence of any Restricted Subsidiary, if the
maintenance or preservation thereof is no longer desirable in the conduct of the
business of the Borrower, TWTC and their Restricted Subsidiaries taken as a
whole.

 

9.12. Payment of Taxes and Other Claims. The Borrower and TWTC jointly and
severally agree that the Borrower and TWTC shall pay or discharge and shall
cause each of their Restricted Subsidiaries to pay or discharge, or cause to be
paid or discharged, before the same shall become delinquent:

 

(i) all material taxes, assessments and governmental charges levied or imposed
upon (a) the Borrower, TWTC or any such Restricted Subsidiary, (b) the income or
profits of the Borrower, TWTC or any such Restricted Subsidiary which is a
corporation or (c) the property of the Borrower, TWTC or any such Restricted
Subsidiary; and

 

(ii) all material lawful claims for labor, materials and supplies that, if
unpaid, might by law become a lien upon the property of the Borrower, TWTC or
any such Restricted Subsidiary;

 

provided that neither the Borrower nor TWTC shall be required to pay or
discharge, or cause to be paid or discharged, any such tax, assessment, charge
or claim the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established.

 

9.13. Maintenance of Properties and Insurance. (a) The Borrower and TWTC jointly
and severally agree that the Borrower and TWTC shall cause all properties used
or useful in the conduct of their business or the business of any of the
Restricted Subsidiaries to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment and will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower and TWTC may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided that nothing in this
Section 9.13 shall prevent the Borrower, TWTC or any Restricted Subsidiary from
discontinuing the use, operation or maintenance of any of such properties or
disposing of any of them, if such discontinuance or disposal is, in the judgment
of the Borrower, TWTC or such Restricted Subsidiary having managerial
responsibility for any such property, desirable in the conduct of the business
of the Borrower, TWTC or such Restricted Subsidiary.

 

(b) The Borrower and TWTC jointly and severally agree that the Borrower and TWTC
shall provide or cause to be provided, for themselves and the Restricted
Subsidiaries, insurance (including appropriate self-insurance) against loss or
damage of the kinds customarily insured against by corporations similarly
situated and owning like properties with reputable insurers or with the
government of the United States of America, or an agency or instrumentality
thereof, in such amounts, with such deductibles and by such methods as the
Borrower and TWTC in good faith shall determine to be reasonable and appropriate
in the circumstances.

 

9.14. Notice of Defaults. In the event that any Officer of the Borrower or TWTC
becomes aware of any Term Loan B Default or Term Loan B Event of Default
relating to the Term Loan B Loans or in favor of the Term Loan B Lenders, the
Borrower or TWTC, as applicable, shall promptly deliver to the Administrative
Agent a Certificate of a Responsible Officer specifying such Term Loan B Default
or Term Loan B Event of Default.

 

91



--------------------------------------------------------------------------------

9.15. Financial Statements. TWTC and the Borrower shall furnish to the
Administrative Agent for duplication and distribution to the Term Loan B
Lenders:

 

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year of TWTC, a copy of the audited consolidated balance sheet of TWTC
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by Ernst &Young LLP or
other independent certified public accountants of nationally recognized
standing; and

 

(b) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of TWTC, the
unaudited consolidated balance sheet of TWTC and its consolidated Subsidiaries
as at the end of such quarter and the related unaudited consolidated statements
of income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end adjustments).

 

All such financial statements, together with the notes thereto, shall be
complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

 

Any financial statement required to be delivered pursuant to this Section 9.15
shall be deemed to have been delivered on the date on which TWTC posts such
financial statement on its website on the Internet at www.twtelecom.com or when
such financial statement is posted on the SEC’s website on the Internet at
www.sec.gov; provided that TWTC shall give notice of any such posting to the
Administrative Agent (who shall then give notice of any such posting to the Term
Loan B Lenders); provided, further, that TWTC shall deliver paper copies of any
financial statement referred to in this Section 9.15 to the Administrative Agent
if the Administrative Agent or any Term Loan B Lender acting through the
Administrative Agent requests TWTC to deliver such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent.

 

9.16. Certificates. TWTC and the Borrower shall furnish to the Administrative
Agent for duplication and distribution to the Term Loan B Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 9.15, a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Term Loan B Default or Term
Loan B Event of Default relating to the Term Loan B Loans or in favor of the
Term Loan B Lenders, except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 9.15, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed in all material respects all of its covenants
and other agreements relating to the

 

92



--------------------------------------------------------------------------------

Term Loan B Loans or in favor of the Term Loan B Lenders, and satisfied every
condition, contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, in each case, relating
to the Term Loan B Loans or in favor of the Term Loan B Lenders, and that such
Responsible Officer has obtained no knowledge of any Term Loan B Default or Term
Loan B Event of Default relating to the Term Loan B Loans or in favor of the
Term Loan B Lenders except as specified in such certificate; and

 

(c) within five days after the same are sent, copies of all financial statements
and reports that TWTC or the Borrower sends to the holders of any class of its
debt securities or public equity securities and, within five days after the same
are filed, copies of all financial statements and reports that TWTC or the
Borrower may make to, or file with, the SEC.

 

(d) Any delivery required to be made pursuant to Section 9.16(c) shall be deemed
to have been made on the date on which TWTC posts such delivery on its website
on the Internet at www.twtelecom.com or when such delivery is posted on the
SEC’s website on the Internet at www.sec.gov; provided that TWTC shall give
notice of any such posting to the Administrative Agent (who shall then give
notice of any such posting to the Term Loan B Lenders); provided, further, that
TWTC shall deliver paper copies of any delivery referred to in Section 9.16(c)
to the Administrative Agent if the Administrative Agent or any Term Loan B
Lender acting through the Administrative Agent requests TWTC to deliver such
paper copies until written notice to cease delivering such paper copies is given
by the Administrative Agent.

 

9.17. Waiver of Stay, Extension or Usury Laws. The Borrower covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury law or other law that would prohibit or
forgive the Borrower from paying all or any portion of the principal of,
premium, if any, or interest on the Term Loan B Loans as contemplated herein,
wherever enacted, now or at any time hereafter in force, or that may affect the
covenants or the performance of this Agreement; and (to the extent that it may
lawfully do so) the Borrower hereby expressly waives all benefit or advantage of
any such law and covenant that it will not hinder, delay or impede the execution
of any power herein granted to the Administrative Agent, but will suffer and
permit the execution of every such power as though no such law had been enacted.

 

SECTION 10. TERM LOAN B LOAN EVENTS OF DEFAULT

 

The provisions contained in this Section 10 are for the sole and exclusive
benefit of the Term Loan B Lenders and shall not inure to the benefit of the
Revolving Lenders (or their successors or permitted assigns) and such provisions
may only be amended, modified, supplemented or waived by the Required Term Loan
B Lenders and without notice to, or the consent of, the Revolving Lenders (or
their successors or permitted assigns). Subject to the foregoing, if any of the
following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Term Loan B Loan when
due in accordance with the terms hereof; or the Borrower shall fail to pay any
interest payable on any Term Loan B Loan, or any other amount payable to a Term
Loan B Lender hereunder or under

 

93



--------------------------------------------------------------------------------

any other Loan Document, in either case with respect to the Term Loan B Loans,
within five days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b) any representation or warranty made or deemed made to a Term Loan B Lender
by any Loan Party herein or in any other Loan Document or that is contained in
any certificate, document or financial or other statement furnished to a Term
Loan B Lender by it, in either case with respect to the Term Loan B Loans or the
Term Loan B Lenders, at any time under or in connection with this Agreement or
any such other Loan Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made; or

 

(c) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document which is for
the express benefit of the Term Loan B Lenders or with respect to the Term Loan
B Commitments (other than as provided in paragraphs (a) and (b) of this
Section), and such default shall continue unremedied for a period of 30 (or, if
no Term Loan B Loans are then outstanding hereunder, 60) days after notice to
the Borrower from the Administrative Agent or the Required Term Loan B Lenders;
or

 

(d) there occurs with respect to any issue or issues of Indebtedness of TWTC,
the Borrower or any Significant Subsidiary having an outstanding principal
amount of $20 million or more in the aggregate for all such issues of all such
Persons, whether such Indebtedness now exists or shall hereafter be created,
(A) an event of default that has caused the holder thereof to declare such
Indebtedness to be due and payable prior to its Stated Maturity (as defined in
the Second Lien Note Indenture) and such Indebtedness has not been discharged in
full or such acceleration has not been rescinded or annulled within 30 days of
such acceleration and/or (B) the failure to make a principal payment at the
final (but not any interim) fixed maturity and such defaulted payment shall not
have been made, waived or extended within 30 days of such payment default; or

 

(e) any of the Revolving Loans are accelerated, in each case, by the Revolving
Lenders in accordance with Section 8 of this Agreement following a Revolving
Event of Default with respect to the Revolving Commitments or in favor of the
Revolving Lenders; or

 

(f) (i) TWTC, the Borrower or any Significant Subsidiary shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
TWTC, the Borrower or any Significant Subsidiary shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against TWTC,
the Borrower or any Significant Subsidiary any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against TWTC, the Borrower or any Significant Subsidiary any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) TWTC, the Borrower or any Significant
Subsidiary shall take any action in

 

94



--------------------------------------------------------------------------------

furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) TWTC, the
Borrower or any Significant Subsidiary shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or

 

(g) any final judgment or order (not covered by insurance) for the payment of
money in excess of $20 million in the aggregate for all such final judgments or
orders against all such Persons (treating any deductibles, self insurance or
retention as not so covered) shall be rendered against the Borrower, TWTC or any
Significant Subsidiary and shall not be paid or discharged, and there shall be
any period of 30 consecutive days following entry of the final judgment or order
that causes the aggregate amount for all such final judgments or orders
outstanding and not paid or discharged against all such Persons to exceed $20
million during which a stay of enforcement of such final judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect; or

 

(h) (A) default by the Borrower, TWTC or any Subsidiary Guarantor in the
performance of the Security Documents which adversely affects the
enforceability, validity, perfection or priority of the Liens for the Term Loan
B Loans or which adversely affects the condition or value of the Collateral, in
each case, taken as a whole, in any material respect, (B) repudiation or
disaffirmation by the Borrower, TWTC or any of such Subsidiary Guarantors that
individually or together would constitute a Significant Subsidiary of its or
their obligations under the Security Documents or (C) the determination in a
judicial proceeding that all or any material portion of the Security Documents,
taken as a whole, are unenforceable or invalid, for any reason, against the
Borrower, the Parent Guarantor or any of such Subsidiary Guarantors that
individually or together would constitute a Significant Subsidiary; or

 

(i) (A) the TWTC Subsidiary Guarantee provided by Subsidiary Guarantors that
individually or together would constitute a Significant Subsidiary ceases to be
in full force and effect (other than in accordance with the terms of the TWTC
Subsidiary Guarantees or the terms of this Agreement) or any Subsidiary
Guarantor denies or disaffirms its obligations under the TWTC Subsidiary
Guarantee; or (B) the TWTC Guarantee ceases to be in full force and effect or
the Parent Guarantor denies or disaffirms its obligations under the TWTC
Guarantee;

 

then, and in any such event, (A) if such event is a Term Loan B Event of Default
specified in clause (i) or (ii) of paragraph (f) above with respect to the
Borrower, automatically the Term Loan B Commitments shall immediately terminate
and the Term Loan B Loans hereunder (with accrued interest thereon) and all
other amounts owing to the Term Loan B Lenders under this Agreement and the
other Loan Documents shall immediately become due and payable, and (B) if such
event is any other Term Loan B Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Term Loan B Lenders,
the Administrative Agent may, or upon the request of the Required Term Loan B
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Term Loan B Commitments to be terminated forthwith, whereupon the Term Loan B
Commitments shall immediately terminate; and (ii) with the consent of the
Required Term Loan B Lenders, the Administrative Agent may, or upon the request
of the Required Term Loan B Lenders, the Administrative Agent shall, by notice
to the Borrower, declare the Term Loan B Loans hereunder (with accrued interest
thereon) and all other amounts owing to the Term Loan B Lenders under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

 

95



--------------------------------------------------------------------------------

SECTION 11. THE AGENTS

 

11.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent and the Collateral Agent as the agents of such Lender under
this Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent and the Collateral Agent, in such
capacities, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent and the
Collateral Agent by the terms of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither the Administrative Agent nor the Collateral Agent shall have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.

 

11.2. Delegation of Duties. The Administrative Agent and the Collateral Agent
may execute any of their respective duties under this Agreement and the other
Loan Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. Neither
the Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

 

11.3. Exculpatory Provisions. None of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.

 

11.4. Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including counsel to TWTC or the Borrower), independent accountants and other
experts selected by it. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. Each of the Administrative Agent and the Collateral Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence, as it deems appropriate, of the Person(s) whose consent is
required as specified in Sections 12.1 or it shall first be indemnified to its
satisfaction by the Revolving Lenders or the Term Loan B Lenders, as the case
may be, against any and all liability and expense that may be incurred by it by
reason of taking or continuing

 

96



--------------------------------------------------------------------------------

to take any such action. The Administrative Agent and the Collateral Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Person(s) whose consent is required as specified in Section 12.1, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

11.5. Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Revolving Default or Revolving Event of Default hereunder unless the
Administrative Agent has received notice from a Revolving Lender, TWTC or the
Borrower referring to this Agreement, describing such Revolving Default or
Revolving Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent or the Collateral Agent
receives such a notice, the Administrative Agent or the Collateral Agent shall
send a copy of such notice to the Revolving Lenders, the Borrower and TWTC.
Neither the Administrative Agent nor the Collateral Agent shall be deemed to
have knowledge or notice of the occurrence of any Term Loan B Default or Term
Loan B Event of Default hereunder unless the Administrative Agent has received
notice from a Term Loan B Lender, TWTC or the Borrower referring to this
Agreement, describing such Term Loan B Default or Term Loan B Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent or the Collateral Agent receives such a notice, the
Administrative Agent or the Collateral Agent shall send a copy of such notice to
the Term Loan B Lenders, the Borrower and TWTC. Subject to Section 12.16 of this
Agreement and Section 8.19 of the Guarantee and Collateral Agreement, the
Administrative Agent or the Collateral Agent, as the case may be, shall take
such action with respect to any Default or Event of Default as shall be
reasonably directed by the Majority Facility Lenders; provided that unless and
until the Administrative Agent and the Collateral Agent shall have received such
directions, the Administrative Agent and the Collateral Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders. Subject to Section 12.16 of this Agreement and
Section 8.19 of the Guarantee and Collateral Agreement, the Administrative Agent
or the Collateral Agent, as the case may be, shall take such action with respect
to any Revolving Default or Revolving Event of Default as shall be reasonably
directed by the Required Revolving Lenders; provided that unless and until the
Administrative Agent and the Collateral Agent shall have received such
directions, the Administrative Agent and the Collateral Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Revolving Default or Revolving Event of Default as it shall deem
advisable in the best interests of the Revolving Lenders. Subject to
Section 12.16 of this Agreement and Section 8.19 of the Guarantee and Collateral
Agreement, the Administrative Agent or the Collateral Agent, as the case may be,
shall take such action with respect to any Term Loan B Default or Term Loan B
Event of Default as shall be reasonably directed by the Required Term Loan B
Lenders; provided that unless and until the Administrative Agent and the
Collateral Agent shall have received such directions, the Administrative Agent
and the Collateral Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Term Loan B Default or
Term Loan B Event of Default as it shall deem advisable in the best interests of
the Term Loan B Lenders.

 

11.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and

 

97



--------------------------------------------------------------------------------

creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Revolving Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Revolving Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
the Collateral Agent or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Term Loan B Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Term Loan
B Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of the Administrative Agent or the Collateral Agent or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

11.7. Indemnification. (a) Insofar as the same relates to the Revolving Facility
or the Revolving Extensions of Credit, the Revolving Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the Loan
Parties and without limiting the obligation of the Loan Parties to do so),
ratably according to their respective Aggregate Revolving Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Revolving Loans shall have been paid in full,
ratably in accordance with such Aggregate Revolving Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Revolving
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Revolving
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that have resulted from such Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Revolving Loans and all other amounts payable hereunder.

 

(b) Insofar as the same relates to the Term Loan B Facility or the Term Loan B
Loans, the Term Loan B Lenders agree to indemnify each Agent in its capacity as
such (to the extent not reimbursed by the Loan Parties and without limiting the
obligation of the Loan Parties to do so), ratably according to their respective
Aggregate Term Loan B Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Term Loan B Commitments shall have terminated and
the Term Loan B Loans shall have been paid in full, ratably in accordance with
such Aggregate Term Loan B Exposure Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment

 

98



--------------------------------------------------------------------------------

of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Term Loan B Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Term Loan B Lender shall be liable for the payment
of any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Term Loan B Loans and all other amounts
payable hereunder.

 

11.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

11.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Revolving Event of Default under Section 8(a) or Section 8(f)
or a Term Loan Event of Default under Section 10(a) or Section 10(f), in each
case, with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 11 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

11.10. Successor Collateral Agent. Subject to the provisions of the
Intercreditor Agreement and the Guarantee and Collateral Agreement, the
Collateral Agent may resign as Collateral Agent upon 30 days’ notice to the
Lenders and the Borrower. If the Collateral Agent shall resign as Collateral
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless a Revolving Event of Default under
Section 8(a) or Section 8(f) or Term Loan B Event of Default under Section 10(a)
or Section 10(f), in each case, with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Collateral Agent, and the term
“Collateral Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Collateral Agent’s rights, powers and
duties as Collateral Agent shall be terminated, without any other or further act
or deed on the part of such former Collateral Agent or any of

 

99



--------------------------------------------------------------------------------

the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Collateral Agent by the date that is 30 days
following a retiring Collateral Agent’s notice of resignation, the retiring
Collateral Agent’s resignation shall nevertheless thereupon become effective and
the Administrative Agent shall assume and perform all of the duties of the
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring Collateral
Agent’s resignation as Collateral Agent, the provisions of this Section 11 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Collateral Agent under this Agreement and the other Loan Documents.

 

11.11. Syndication Agent and Documentation Agent. Neither the Syndication Agent
nor the Documentation Agent shall have any duties or responsibilities hereunder
in its capacity as such.

 

11.12. Confirmation. Without intending to derogate from the discretion retained
by the Administrative Agent and the Collateral Agent under each of the Loan
Documents, the Administrative Agent, as the “Controlling Party” under the
Guarantee and Collateral Agreement, and the Collateral Agent, hereby confirm and
agree that with respect to amendments, supplements, or modifications to, and
waivers and releases of, any of the terms and provisions of the Guarantee and
Collateral Agreement, the Intercreditor Agreement or with respect to the
Collateral or any portion thereof or with respect to the Obligors (as defined in
the Guarantee and Collateral Agreement) that are (i) requested or consented to
by TWTC or the Borrower, (ii) approved or not opposed by the Required Lenders,
and (iii) not inconsistent with or contrary to the provisos to Sections 8.1 and
8.2 of the Guarantee and Collateral Agreement, shall be effected or accomplished
as promptly as is reasonably practicable.

 

SECTION 12. MISCELLANEOUS

 

12.1. Amendments and Waivers. (a) Subject to Section 12.16, neither this
Agreement, nor any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 12.1 and, in the case of the Intercreditor Agreement, the
provisions of Section 9.3 thereof and, in the case of the Guarantee and
Collateral Agreement, the provisions of Section 8.2 thereof.

 

(b) Subject to the foregoing and Section 12.16, the Required Lenders and each
Loan Party party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent (or the Collateral Agent, as
the case may be) and each Loan Party party to the relevant Loan Document may,
from time to time, (x) enter into written amendments (including amendments and
restatements), supplements, or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights or obligations of the
Lenders or of the Loan Parties hereunder or thereunder or (y) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent (or the
Collateral Agent, as the case may be), with the written consent of the Required
Lenders, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents; provided that
(A) only the Required Revolving Lenders or the Administrative Agent (or the
Collateral Agent, as the case many be), with the written consent of the Required
Revolving Lenders shall waive any Revolving Default or Revolving Event of
Default and its consequences, including, without limitation, the termination of
the Revolving Commitments and the Revolving Loans being due and payable and
(B) only the Required Term Loan B Lenders or the Administrative Agent (or the
Collateral Agent, as the case may be), with the written consent of

 

100



--------------------------------------------------------------------------------

the Required Term Loan B Lenders, shall waive any Term Loan B Default or Term
Loan B Event of Default and its consequences, including, without limitation, the
termination of the Term Loan B Commitments and the Term Loan B Loans being due
and payable; and provided, further, that, subject to the last sentence of this
Section 12.1(b), no such waiver and no such amendment, supplement or
modification shall (i) reduce or forgive the principal amount or extend the
final scheduled date of maturity of any Revolving Loan, reduce the stated rate
of any interest or fee payable with respect to the Revolving Facility or the
Revolving Extensions of Credit (except that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Revolving Lender’s Revolving
Commitment, in each case without the written consent of each Revolving Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Revolving Lender under Section 2.1(b) or this Section 12.1 without the written
consent of such Revolving Lender; (iii) reduce any percentage specified in the
definition of Required Revolving Lenders, Required Lenders or Majority Facility
Lenders or consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents with
respect to the Revolving Facility or the Revolving Extensions of Credit, in each
case without the written consent of all Revolving Lenders; (iv) amend, modify or
waive any provision of Section 2.18(a) or (b) without the written consent of
each Revolving Lender adversely affected thereby; (v) amend or modify any
provision of Section 12.6(c)(i) to add any additional consent requirements
necessary to effect any assignment under such Section without the written
consent of the Supermajority Revolving Lenders; (vi) reduce or forgive the
principal amount or extend the scheduled date of any amortization payment or the
final scheduled date of maturity of any Term Loan B Loan, reduce the stated rate
of any interest or fee payable with respect to the Term Loan B Facility or the
Term Loan B Loans or extend the scheduled date of any payment thereof, or
increase the amount of any Term Loan B Lender’s Term Loan B Commitment, in each
case without the written consent of each Term Loan B Lender directly affected
thereby; (vii) eliminate or reduce the voting rights of any Term Loan B Lender
under this Section 12.1 without the written consent of such Term Loan B Lender;
(viii) reduce any percentage specified in the definition of Required Term Loan B
Lenders, Required Lenders or Majority Facility Lenders or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents with respect to the Term Loan
B Facility or the Term Loan B Loans, in each case without the written consent of
all Term Loan B Lenders; (ix) amend, modify or waive any provision of
Section 2.18(a) or (c) without the written consent of each Term Loan B Lender
adversely affected thereby; (x) amend or modify any provision of
Section 12.6(c)(ii) to add any additional consent requirements necessary to
effect any assignment under such Section without the written consent of the
Supermajority Term Loan B Lenders; (xi) exercise any remedies under the
Guarantee and Collateral Agreement or take any “Enforcement Action” (as defined
in the Intercreditor Agreement) without the written consent of the Majority
Facility Lenders; (xii) release, or subordinate to any other Person the Liens of
the Collateral Agent upon, or permit Liens in favor of any other Person that are
pari passu to the Liens of the Collateral Agent upon, all or substantially all
of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (xiii) amend, modify or
waive any provision of Section 11 relating to the Administrative Agent without
the written consent of the Administrative Agent; (xiv) amend, modify or waive
any provisions of section 11 relating to the Collateral Agent without the
written consent of the Collateral Agent; (xv) amend, modify or waive any
provision of Section 2.7 or 2.8 without the written consent of the Swingline
Lender; or (xvi) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender. It is agreed and

 

101



--------------------------------------------------------------------------------

understood that the voting requirements contained in clauses (i) through (v) in
the immediately preceding sentence shall not require any vote of any Term Loan B
Lender and that the voting requirements contained in clauses (vi) through (x) in
the immediately preceding sentence shall not require any vote of any Revolving
Lender.

 

(c) Any such waiver and any such amendment, supplement or modification made with
respect to the Revolving Facility shall apply equally to each of the Revolving
Lenders and shall be binding upon the Loan Parties, the Revolving Lenders, the
Collateral Agent, the Administrative Agent and all future holders of the
Revolving Loans. In the case of any waiver under the Revolving Facility, the
Loan Parties, the Revolving Lenders, the Collateral Agent and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Revolving Default or Revolving Event of
Default (or, insofar as the Revolving Facility is concerned, Default or Event of
Default) waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Revolving Default or Revolving
Event of Default (or, insofar as the Revolving Facility is concerned, Default or
Event of Default), or impair any right consequent thereon. Any such waiver and
any such amendment, supplement or modification made with respect to the Term
Loan B Facility shall apply equally to each of the Term Loan B Lenders and shall
be binding upon the Loan Parties, the Term Loan B Lenders, the Collateral Agent,
the Administrative Agent and all future holders of the Term Loan B Loans. In the
case of any waiver under the Term Loan B Facility, the Loan Parties, the Term
Loan B Lenders, the Collateral Agent and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Term Loan B Default or Term Loan B Event of Default (or,
insofar as the Term Loan B Facility is concerned, Default or Event of Default)
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Term Loan B Default or Term Loan B Event of
Default (or, insofar as the Term Loan B Facility is concerned, Default or Event
of Default), or impair any right consequent thereon. Any other such waiver and
any other such amendment, supplement or modification made shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Collateral Agent, the Administrative Agent and all future holders of the Loans.

 

(d) Notwithstanding anything to the contrary above, each Lender hereby
authorizes the Administrative Agent on its behalf, and without its further
consent, to enter into amendments to this Agreement (including, without
limitation, amendments to this Section 12.1) and the other Loan Documents as the
Administrative Agent may reasonably deem appropriate in order to effectuate an
Incremental Facility, including, without limitation, amendments to permit the
Incremental Loans to share ratably (to the extent that such benefits are
otherwise available to all Lenders) in the benefits of this Agreement and the
other Loan Documents and to include appropriately the Lenders under an
Incremental Facility in any determination of the Required Lenders; provided that
no such amendment shall modify any provision described in clauses (i), (ii),
(vi) and (vii) of Section 12.1(b) or otherwise adversely affect in any material
respect the rights of any Lender, in each case without the written consent of
such Lender.

 

(e) In addition, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Collateral Agent and the
Administrative Agent to add one or more additional credit facilities to this
Agreement and to permit the

 

102



--------------------------------------------------------------------------------

extensions of credit from time to time outstanding thereunder to share ratably
in the benefits of this Agreement and the other Loan Documents and to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

 

12.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of TWTC, the Borrower, the Collateral Agent,
the Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

TWTC:

   Time Warner Telecom Inc.      10475 Park Meadows Drive      Littleton, CO
80124      Attention: Mark A. Peters, Vice President, Treasurer      Telecopy:
(303) 566-1776      Telephone: (303) 566-1545 the Borrower:    Time Warner
Telecom Holdings Inc.      10475 Park Meadows Drive      Littleton, CO 80124  
   Attention: Paul B. Jones, Esq., General Counsel      Telecopy: (303) 566-1237
     Telephone: (303) 566-1777 the Administrative Agent:    Lehman Commercial
Paper Inc.      745 Seventh Avenue, 16th Floor      New York, NY 10019     
Attention: Maritza Ospina      Telecopy: (646) 758-4648      Telephone: (212)
526-6590 the Collateral Agent:    Lehman Commercial Paper Inc.      745 Seventh
Avenue      New York, NY 10019      Attention: Robert Berzins      Telecopy:
(646) 758-1906      Telephone: (212) 526-3712

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Collateral Agent or the Lenders shall not be effective until received.

 

12.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or

 

103



--------------------------------------------------------------------------------

privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

12.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

12.5. Payment of Expenses and Taxes. Each of TWTC and the Borrower agrees (a) to
pay or reimburse the Administrative Agent, the Collateral Agent and the Joint
Lead Arrangers for all their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the syndication of this Agreement and the
preparation, execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable and documented fees, disbursements and other charges of one firm
of primary counsel to the Administrative Agent and the Collateral Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Effective Date (in the
case of amounts to be paid on the Effective Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent or the Collateral Agent shall deem appropriate, (b) to pay
or reimburse each Lender (other than in respect of intercreditor disputes
arising from the Intercreditor Agreement), the Administrative Agent and the
Collateral Agent for all its costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees, disbursements and
other charges of counsel to each Lender and of counsel to the Administrative
Agent, the Collateral Agent and the Joint Lead Arrangers, (c) to pay, indemnify,
and hold each Lender, the Administrative Agent and the Collateral Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender, the Administrative Agent , the Collateral Agent and the Joint Lead
Arrangers and their respective officers, directors, employees, affiliates,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of TWTC or any of its
Subsidiaries or any of the Properties and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
neither TWTC nor the Borrower shall have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from the gross negligence or willful
misconduct of such Indemnitee. It is understood and agreed that, to the extent
not precluded by a conflict of interest, each Indemnitee shall endeavor to work
cooperatively with a view to minimizing the legal and other expenses associated
with any defense and any potential settlement or judgment. Without limiting the
foregoing, and to the extent permitted by applicable law, TWTC agrees not to
assert and to cause its Subsidiaries not to assert, and hereby waives and agrees
to cause its Subsidiaries to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements,

 

104



--------------------------------------------------------------------------------

damages, costs and expenses of whatever kind or nature, under or related to
Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee. All amounts due under this Section 12.5 shall be payable not
later than 10 days after written demand therefor. Statements payable by TWTC or
the Borrower pursuant to this Section 12.5 shall be submitted to the address of
the Borrower set forth in Section 12.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 12.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

12.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of TWTC, the Borrower, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender.

 

(b) (i) Any Revolving Lender other than any Conduit Lender may, without the
consent of the Borrower or any Agent, in accordance with applicable law, at any
time sell to one or more banks, financial institutions or other entities (each,
a “Revolving Participant”) participating interests in any Revolving Loan owing
to such Revolving Lender, any Revolving Commitment of such Revolving Lender or
any other interest of such Revolving Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Revolving Lender of a
participating interest to a Revolving Participant, such Revolving Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Revolving Lender shall remain solely responsible for the
performance thereof, such Revolving Lender shall remain the holder of any such
Revolving Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Revolving Lender in connection with such Revolving
Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Revolving Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Revolving Loans or any fees payable
hereunder, or postpone the date of the final maturity of the Revolving Loans, in
each case to the extent subject to such participation. The Borrower agrees that
if amounts outstanding under this Agreement and the Revolving Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of a Revolving Event of Default, each Revolving Participant
shall, to the maximum extent permitted by applicable law, be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Revolving Lender under this Agreement; provided
that, in purchasing such participating interest, such Revolving Participant
shall be deemed to have agreed to share with the Revolving Lenders the proceeds
thereof as provided in Section 12.7(a)(i) as fully as if it were a Revolving
Lender hereunder. The Borrower also agrees that each Revolving Participant shall
be entitled to the benefits of Sections 2.19, 2.20 and 2.21 with respect to its
participation in the Revolving Commitments and the Revolving Loans outstanding
from time to time as if it was a Revolving Lender; provided that, in the case of
Section 2.20, such Revolving Participant shall have complied with the
requirements of said Section; and provided, further, that no Revolving
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor

 

105



--------------------------------------------------------------------------------

Revolving Lender would have been entitled to receive in respect of the amount of
the participation transferred by such transferor Revolving Lender to such
Revolving Participant had no such transfer occurred. In the event that any
Revolving Lender sells participations in a Revolving Loan, such Revolving Lender
shall maintain a register on which it enters the name of all participants in the
Revolving Loans held by it (the “Revolving Participant Register”). A Revolving
Loan (and the Revolving Note, if any, evidencing the same) may be participated
in whole or in part only by registration of such participation on the Revolving
Participant Register.

 

(ii) Any Term Loan B Lender other than any Conduit Lender may, without the
consent of the Borrower or any Agent, in accordance with applicable law, at any
time sell to one or more banks, financial institutions or other entities (each,
a “Term Loan B Participant”) participating interests in any Term Loan B Loan
owing to such Term Loan B Lender, any Term Loan B Commitment of such Term Loan B
Lender or any other interest of such Term Loan B Lender hereunder and under the
other Loan Documents. In the event of any such sale by a Term Loan B Lender of a
participating interest to a Term Loan B Participant, such Term Loan B Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Term Loan B Lender shall remain solely responsible for
the performance thereof, such Term Loan B Lender shall remain the holder of any
such Term Loan B Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Term Loan B Lender in connection with such Term
Loan B Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Term Loan B Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Term Loan B Loans or any fees
payable hereunder, or postpone the date of the final maturity of the Term Loan B
Loans, in each case to the extent subject to such participation. The Borrower
agrees that if amounts outstanding under this Agreement and the Term Loan B
Loans are due or unpaid, or shall have been declared or shall have become due
and payable upon the occurrence of a Term Loan B Event of Default, each Term
Loan B Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Term Loan B Lender under
this Agreement; provided that, in purchasing such participating interest, such
Term Loan B Participant shall be deemed to have agreed to share with the Term
Loan B Lenders the proceeds thereof as provided in Section 12.7(a)(i) as fully
as if it were a Term Loan B Lender hereunder. The Borrower also agrees that each
Term Loan B Participant shall be entitled to the benefits of Sections 2.19, 2.20
and 2.21 with respect to its participation in the Term Loan B Commitments and
the Term Loan B Loans outstanding from time to time as if it was a Term Loan B
Lender; provided that, in the case of Section 2.20, such Term Loan B Participant
shall have complied with the requirements of said Section; and provided,
further, that no Term Loan B Participant shall be entitled to receive any
greater amount pursuant to any such Section than the transferor Term Loan B
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Term Loan B Lender to such Term
Loan B Participant had no such transfer occurred. In the event that any Term
Loan B Lender sells participations in a Term Loan B Loan, such Term Loan B
Lender shall maintain a register on which it enters the name of all participants
in the

 

106



--------------------------------------------------------------------------------

Term Loan B Loans held by it (the “Term Loan B Participant Register”). A Term
Loan B Loan (and the Term Loan B Note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Term Loan B Participant Register.

 

(c) (i) Any Revolving Lender other than any Conduit Lender (a “Revolving
Assignor”) may, in accordance with applicable law, at any time and from time to
time assign to any Revolving Lender, any Affiliate of any Revolving Lender or
any Approved Fund or, with the consent of the Borrower, the Administrative Agent
and the Issuing Lender (which, in each case, shall not unreasonably be withheld
or delayed), to an additional bank, financial institution or other entity (a
“Revolving Assignee”) all or any part of its rights and obligations under this
Agreement and the other Loan Documents pursuant to a Revolving Assignment and
Acceptance, executed by such Revolving Assignee, such Revolving Assignor and any
other Person whose consent is required pursuant to this paragraph, and delivered
to the Administrative Agent for its acceptance and recording in the Revolving
Register; provided that, unless otherwise agreed by the Borrower and the
Administrative Agent, no such assignment to a Revolving Assignee (other than any
Revolving Lender or any Affiliate of any Revolving Lender or any Approved Fund)
shall be in an aggregate principal amount of less than $5,000,000, except in the
case of an assignment of all of a Revolving Lender’s interests under this
Agreement. For purposes of the proviso contained in the preceding sentence, the
amount described therein shall be aggregated in respect of each Revolving Lender
and its related Approved Funds, if any. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Revolving Assignment and Acceptance, (x) the Revolving Assignee
thereunder shall be a party hereto and, to the extent provided in such Revolving
Assignment and Acceptance, have the rights and obligations of a Revolving Lender
hereunder with a Revolving Commitment and/or Revolving Loans as set forth
therein, and (y) the Revolving Assignor thereunder shall, to the extent provided
in such Revolving Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of a Revolving Assignment and Acceptance
covering all of a Revolving Assignor’s rights and obligations under this
Agreement, such Revolving Assignor shall cease to be a party hereto) except with
respect to its obligations under Section 12.15. Notwithstanding any provision of
this Section 12.6(c)(i), the consent of the Borrower shall not be required for
any assignment by a Revolving Lender that occurs when a Revolving Event of
Default shall have occurred and be continuing. Notwithstanding the foregoing,
any Conduit Lender may assign at any time to its designating Revolving Lender
hereunder without the consent of the Borrower or the Administrative Agent any or
all of the Revolving Loans it may have funded hereunder and pursuant to its
designation agreement and without regard to the limitations set forth in the
first sentence of this Section 12.6(c)(i). In addition, a Revolving Lender shall
permitted to transfer internally any of its Revolving Loans or any portion of
its Revolving Commitments to an Approved Fund of such Revolving Lender without
delivering a Revolving Assignment and Acceptance to the Administrative Agent,
provided that (a) the transferring Revolving Lender shall maintain a register
with respect to any such transfer and (b) notwithstanding the effectiveness of
any such transfer, the transferring Revolving Lender shall continue to be the
Revolving Lender of record, and be obligated, hereunder for all purposes of this
Agreement and the other Loan Documents until such Approved Fund that is a
transferee of such Revolving Lender delivers a Revolving Assignment and
Acceptance to the Administrative Agent for recording in accordance with this
Section 12.6(c)(i).

 

107



--------------------------------------------------------------------------------

(ii) Any Term Loan B Lender other than any Conduit Lender (a “Term Loan B
Assignor”) may, in accordance with applicable law, at any time and from time to
time assign to any Term Loan B Lender, any Affiliate of any Term Loan B Lender
or any Approved Fund or, with the consent of the Borrower and the Administrative
Agent (which, in each case, shall not unreasonably be withheld or delayed), to
an additional bank, financial institution or other entity (a “Term Loan B
Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to a Term Loan B Assignment and
Acceptance, executed by such Term Loan B Assignee, such Term Loan B Assignor and
any other Person whose consent is required pursuant to this paragraph, and
delivered to the Administrative Agent for its acceptance and recording in the
Term Loan B Register; provided that, unless otherwise agreed by the Borrower and
the Administrative Agent, no such assignment to a Term Loan B Assignee (other
than any Term Loan B Lender or any Affiliate of any Term Loan B Lender or any
Approved Fund) shall be in an aggregate principal amount of less than
$1,000,000, except in the case of an assignment of all of a Term Loan B Lender’s
interests under this Agreement. For purposes of the proviso contained in the
preceding sentence, the amount described therein shall be aggregated in respect
of each Term Loan B Lender and its related Approved Funds, if any. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Term Loan B Assignment and Acceptance, (x) the Term
Loan B Assignee thereunder shall be a party hereto and, to the extent provided
in such Term Loan B Assignment and Acceptance, have the rights and obligations
of a Term Loan B Lender hereunder with a Term Loan B Commitment and/or Term Loan
B Loans as set forth therein, and (y) the Term Loan B Assignor thereunder shall,
to the extent provided in such Term Loan B Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of a Term
Loan B Assignment and Acceptance covering all of a Term Loan B Assignor’s rights
and obligations under this Agreement, such Term Loan B Assignor shall cease to
be a party hereto) except with respect to its obligations under Section 12.15.
Notwithstanding any provision of this Section 12.6(c)(ii), the consent of the
Borrower shall not be required for any assignment by a Term Loan B Lender that
occurs when a Term Loan B Event of Default shall have occurred and be
continuing. Notwithstanding the foregoing, any Conduit Lender may assign at any
time to its designating Term Loan B Lender hereunder without the consent of the
Borrower or the Administrative Agent any or all of the Term Loan B Loans it may
have funded hereunder and pursuant to its designation agreement and without
regard to the limitations set forth in the first sentence of this
Section 12.6(c)(ii). In addition, a Term Loan B Lender shall permitted to
transfer internally any of its Term Loan B Loans or any portion of its Term Loan
B Commitments to an Approved Fund of such Term Loan B Lender without delivering
a Term Loan B Assignment and Acceptance to the Administrative Agent, provided
that (a) the transferring Term Loan B Lender shall maintain a register with
respect to any such transfer and (b) notwithstanding the effectiveness of any
such transfer, the transferring Term Loan B Lender shall continue to be the Term
Loan B Lender of record, and be obligated, hereunder for all purposes of this
Agreement and the other Loan Documents until such Approved Fund that is a
transferee of such Term Loan B Lender delivers a Term Loan B Assignment and
Acceptance to the Administrative Agent for recording in accordance with this
Section 12.6(c)(ii).

 

(d) (i) The Administrative Agent shall, on behalf of the Borrower, maintain at
its address referred to in Section 12.2 a copy of each Revolving Assignment and
Acceptance delivered to it and a register (the “Revolving Register”) for the
recordation of

 

108



--------------------------------------------------------------------------------

the names and addresses of the Revolving Lenders and the Revolving Commitment
of, and the principal amount of the Revolving Loans owing to, each Revolving
Lender from time to time. The Revolving Register shall be available for
inspection by the Borrower or any Revolving Lender at any reasonable time and
from time to time upon reasonable prior notice. The entries in the Revolving
Register shall be conclusive, in the absence of manifest error, and the
Borrower, each other Loan Party, the Administrative Agent, the Collateral Agent
and the Revolving Lenders shall treat each Person whose name is recorded in the
Revolving Register as the owner of the Revolving Loans and any Notes evidencing
the Revolving Loans recorded therein for all purposes of this Agreement. Any
assignment of any Revolving Loan, whether or not evidenced by a Revolving Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Revolving Register. Any assignment or transfer of all or part of a
Revolving Loan evidenced by a Revolving Note shall be registered on the
Revolving Register only upon surrender for registration of assignment or
transfer of the Revolving Note evidencing such Revolving Loan, accompanied by a
duly executed Revolving Assignment and Acceptance, and thereupon one or more new
Revolving Notes shall be issued to the designated Revolving Assignee.

 

(ii) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 12.2 a copy of each Term Loan B Assignment and
Acceptance delivered to it and a register (the “Term Loan B Register”) for the
recordation of the names and addresses of the Term Loan B Lenders and the Term
Loan B Commitment of, and the principal amount of the Term Loan B Loans owing
to, each Term Loan B Lender from time to time. The Term Loan B Register shall be
available for inspection by the Borrower or any Term Loan B Lender at any
reasonable time and from time to time upon reasonable prior notice. The entries
in the Term Loan B Register shall be conclusive, in the absence of manifest
error, and the Borrower, each other Loan Party, the Administrative Agent, the
Collateral Agent and the Term Loan B Lenders shall treat each Person whose name
is recorded in the Term Loan B Register as the owner of the Term Loan B Loans
and any Term Loan B Notes evidencing the Term Loan B Loans recorded therein for
all purposes of this Agreement. Any assignment of any Term Loan B Loan, whether
or not evidenced by a Term Loan B Note, shall be effective only upon appropriate
entries with respect thereto being made in the Term Loan B Register. Any
assignment or transfer of all or part of a Term Loan B Loan evidenced by a Term
Loan B Note shall be registered on the Term Loan B Register only upon surrender
for registration of assignment or transfer of the Term Loan B Note evidencing
such Term Loan B Loan, accompanied by a duly executed Term Loan B Assignment and
Acceptance, and thereupon one or more new Term Loan B Notes shall be issued to
the designated Term Loan B Assignee.

 

(e) (i) Upon its receipt of a Revolving Assignment and Acceptance executed by a
Revolving Assignor, a Revolving Assignee and any other Person whose consent is
required by Section 12.6(c)(i), together with payment to the Administrative
Agent of a registration and processing fee of $3,500, the Administrative Agent
shall (i) promptly accept such Revolving Assignment and Acceptance and
(ii) record the information contained therein in the Revolving Register on the
effective date determined pursuant thereto.

 

(ii) Upon its receipt of a Term Loan B Assignment and Acceptance executed by a
Term Loan B Assignor, a Term Loan B Assignee and any other Person whose consent

 

109



--------------------------------------------------------------------------------

is required by Section 12.6(c)(ii), together with payment to the Administrative
Agent of a registration and processing fee of $3,500, the Administrative Agent
shall (i) promptly accept such Term Loan B Assignment and Acceptance and
(ii) record the information contained therein in the Term Loan B Register on the
effective date determined pursuant thereto.

 

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 12.6 concerning assignments of Revolving Loans and
Revolving Notes relate only to absolute assignments and that such provisions do
not prohibit assignments creating security interests, including any pledge or
assignment by a Revolving Lender of any Revolving Loan or Revolving Note to any
Federal Reserve Bank in accordance with applicable law. For avoidance of doubt,
the parties to this Agreement acknowledge that the provisions of this
Section 12.6 concerning assignments of Term Loan B Loans and Term Loan B Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Term Loan B Lender of any Term Loan B Loan or Term Loan B Note to any Federal
Reserve Bank in accordance with applicable law.

 

(g) The Borrower, upon receipt of written notice from the relevant Revolving
Lender, agrees to issue a Revolving Note to any Revolving Lender requiring a
Revolving Note to facilitate transactions of the type described in paragraph
(f) above. The Borrower, upon receipt of written notice from the relevant Term
Loan B Lender, agrees to issue a Term Loan B Note to any Term Loan B Lender
requiring a Term Loan B Note to facilitate transactions of the type described in
paragraph (f) above.

 

(h) Each of TWTC, the Borrower, each Lender and each Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

12.7. Adjustments; Set-off. (a) (i) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Revolving
Lender, if any Revolving Lender (a “Benefitted Revolving Lender”) shall receive
any payment of all or part of the Obligations owing to it, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f) or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Revolving Lender, if any, in respect of the Obligations
owing to such other Revolving Lender, such Benefitted Revolving Lender shall
purchase for cash from the other Revolving Lenders a participating interest in
such portion of the Obligations owing to each such other Revolving Lender, or
shall provide such other Revolving Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Revolving Lender to
share the excess payment or benefits of such collateral ratably with each of the
Revolving Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Revolving
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

110



--------------------------------------------------------------------------------

(ii) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Term Loan B Lender, if any Term Loan B Lender (a
“Benefitted Term Loan B Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10(f) or otherwise), in a greater proportion
than any such payment to or collateral received by any other Term Loan B Lender,
if any, in respect of the Obligations owing to such other Term Loan B Lender,
such Benefitted Term Loan B Lender shall purchase for cash from the other Term
Loan B Lenders a participating interest in such portion of the Obligations owing
to each such other Term Loan B Lender, or shall provide such other Term Loan B
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Term Loan B Lender to share the excess payment or benefits of
such collateral ratably with each of the Term Loan B Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Term Loan B Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b) (i) In addition to any rights and remedies of the Revolving Lenders provided
by law, each Revolving Lender shall have the right, at any time that a Revolving
Event of Default shall have occurred and be continuing, without prior notice to
TWTC or the Borrower, any such notice being expressly waived by TWTC and the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by TWTC or the Borrower hereunder, subject to applicable grace
periods (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Revolving Lender or any branch or agency thereof to or for
the credit or the account of TWTC or the Borrower, as the case may be. Each
Revolving Lender agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Revolving Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

(ii) In addition to any rights and remedies of the Term Loan B Lenders provided
by law, each Term Loan B Lender shall have the right, at any time that a Term
Loan B Event of Default shall have occurred and be continuing, without prior
notice to TWTC or the Borrower, any such notice being expressly waived by TWTC
and the Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by TWTC or the Borrower hereunder, subject to
applicable grace periods (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Term Loan B Lender or any branch or
agency thereof to or for the credit or the account of TWTC or the Borrower, as
the case may be. Each Term Loan B Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Term Loan B Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

111



--------------------------------------------------------------------------------

12.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

12.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of TWTC, the Borrower, the Administrative Agent, the Collateral
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Collateral Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

12.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

12.12. Submission To Jurisdiction; Waivers. Each of TWTC and the Borrower hereby
irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to TWTC or the Borrower,
as the case may be at its address set forth in Section 12.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

112



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

12.13. Acknowledgments. Each of TWTC and the Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither any Agent nor any Lender has any fiduciary relationship with or duty
to TWTC or the Borrower arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between Agents and
Lenders, on one hand, and TWTC and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among TWTC, the Borrower, the Agents and the Lenders.

 

12.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Collateral Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 12.1) to take
any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations of any Subsidiary Guarantor or other Person
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 12.1 or (ii) under the circumstances described in paragraph (b) below.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedge Agreements and other than obligations in respect of indemnities and
expense reimbursement that are, at the time, contingent and in respect of which
no assertion of liability or demand for payment has been made) shall have been
paid in full, the Revolving Commitments and Term Loan B Commitments have been
terminated and no Letters of Credit shall be outstanding, (x) the Collateral
shall be released from the Liens created by the Security Documents, (y) the
Subsidiary Guarantors shall be released from all obligations under the Guarantee
and Collateral Agreement (other than those expressly stated to survive
termination) and (z) the Security Documents and all obligations (other than
those expressly stated to survive termination) of the Administrative Agent, the
Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

12.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information and all other information specifically designated as
“confidential” by the Borrower, TWTC or one of their respective authorized
representatives (including oral information for which such designation has been
specifically made) provided to it by any Loan Party pursuant to this Agreement;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to an Agent, a Lender, any Affiliate of a
Lender or any Approved Fund (provided that

 

113



--------------------------------------------------------------------------------

such Approved Fund expressly agrees to comply with the provisions of this
Section), (b) to any actual or prospective Transferee or Hedge Agreement
counterparty that expressly agrees to comply with the provisions of this
Section, (c) to its employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its Affiliates (provided that
such Lender or Agent shall be required to inform such Persons of the
confidential nature of such information), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed or
otherwise disclosed to such Person on a non-confidential basis, (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) to any direct or indirect
contractual counterparty in Hedge Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty expressly agrees to be bound by the
provisions of this Section 12.15); provided, further, that with respect to
disclosures pursuant to clauses (d), (e) and (f) of this Section, unless
prohibited by applicable law or court order, each Lender and each Agent shall
attempt to notify TWTC of any request by any governmental agency or
representative thereof or other Person (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) for disclosure of any material confidential information
after receipt of such request, and if reasonably practicable and permissible,
before disclosure of such information.

 

12.16. The Facilities. (a) Notwithstanding anything to the contrary contained
herein, the provisions of Section 2.24, Section 3, Section 5.3, Section 6,
Section 7 and Section 8 (together with all related definitions and ancillary
provisions) and the other matters relating solely to the Revolving Lenders or
the Revolving Commitments:

 

(i) shall be for the sole and exclusive benefit of the Revolving Lenders and
shall not inure to the benefit of the Term Loan B Lenders (or their successors
or permitted assigns)

 

(ii) may be amended, waived, modified, or supplemented solely with the consent
of the Required Revolving Lenders or all Revolving Lenders, as the case may be,
and without notice to, or the consent of, the Term Loan B Lenders (or their
successors or permitted assigns); and

 

(iii) shall terminate and be of no further force or effect upon the termination
of the Revolving Commitments and the repayment of all Revolving Loans made
pursuant thereto and the expiration or cancellation of all Letters of Credit
issued pursuant thereto.

 

(b) Notwithstanding anything to the contrary contained herein, the provisions of
Section 2.12, Section 2.25, Section 5.4, Section 9 and Section 10 (together with
all related definitions and ancillary provisions) and the other matters relating
solely to the Term Loan B Lenders or the Term Loan B Commitments or the Term
Loan B Loans:

 

(i) shall be so included for the sole and exclusive benefit of the Term Loan B
Lenders and shall not inure to the benefit of the Revolving Lenders (or their
successors or permitted assigns);

 

114



--------------------------------------------------------------------------------

(ii) may be amended, waived, modified, or supplemented solely with the consent
of the Required Term Loan B Lenders or all Term Loan B Lenders, as the case may
be, and without notice to, or the consent of, the Revolving Lenders (or their
successors or permitted assigns); and

 

(iii) shall terminate and be of no further force or effect upon the termination
of the Term Loan B Commitments and the repayment of all Term Loan B Loans made
pursuant thereto.

 

12.17. WAIVERS OF JURY TRIAL. TWTC, THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

TIME WARNER TELECOM INC.

By:  

/s/ Mark A. Peters

   

Name: Mark A. Peters

   

Title: Senior Vice President, Chief Financial Officer

TIME WARNER TELECOM HOLDINGS INC.

By:  

/s/ Mark A. Peters

   

Name: Mark A. Peters

   

Title: Senior Vice President, Chief Financial Officer

LEHMAN COMMERCIAL PAPER INC., as

Administrative Agent, Collateral Agent and as a Lender

By:  

/s/ Diane Albanese

   

Name: Diane Albanese

   

Title: Authorized Signatory

WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:  

/s/ Russell Lyons

   

Name: Russell Lyons

   

Title: Director

MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent and as a Lender By:
 

/s/ Eugene F. Martin

   

Name: Eugene F. Martin

   

Title: Morgan Stanley Senior Funding, Inc.

 

[Signature page to the Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Signature page to the Amended and Restated Credit Agreement, dated as of
November 3, 2005, among Time Warner Telecom Inc., a Delaware corporation, Time
Warner Telecom Holdings Inc., a Delaware corporation, the several banks and
other financial institutions or entities from time to time parties thereto as
lenders, Wachovia Bank, National Association, as syndication agent, Morgan
Stanley Senior Funding, Inc., as documentation agent, and Lehman Commercial
Paper Inc., as administrative agent and as collateral agent.  

[NAME OF LENDER]

By:        

Name:

   

Title:



--------------------------------------------------------------------------------

Annex A

 

PRICING GRID

 

REVOLVING LOANS

 

Consolidated Total

Leverage Ratio

--------------------------------------------------------------------------------

   Revolving Applicable
Margin for
Eurodollar Loans


--------------------------------------------------------------------------------

  Revolving Applicable
Margin for
ABR Loans


--------------------------------------------------------------------------------

Greater than or equal to 5.50 to 1.0    3.00%   1.75% Greater than or equal to
4.50 to 1.0 but less than 5.50 to 1.0    2.75%   1.50% Greater than or equal to
3.50 to 1.0 but less than 4.50 to 1.0    2.50%   1.25% Less than or equal to
3.50 to 1.00    2.25%   1.00%

 

For the purposes of the foregoing, changes in the Revolving Applicable Margin
resulting from changes in the Consolidated Total Leverage Ratio shall become
effective on the date (the “Revolving Adjustment Date”) that is three Business
Days after the date on which financial statements are delivered to the Revolving
Lenders pursuant to Section 6.1 and shall remain in effect until the next change
to be effected pursuant to this paragraph. If any financial statements referred
to above are not delivered within the time periods specified in Section 6.1,
then, until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column
above for the Revolving Loans shall apply. In addition, at all times while a
Revolving Event of Default shall have occurred and be continuing, the highest
rate set forth in each column above for Revolving Loans shall apply. Each
determination of the Consolidated Total Leverage Ratio pursuant to the Pricing
Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

 

TERM LOAN B LOANS

 

Consolidated Total

Leverage Ratio

--------------------------------------------------------------------------------

   Term Loan B
Applicable Margin for
Eurodollar Loans


--------------------------------------------------------------------------------

 

Term Loan B

Applicable Margin

for ABR Loans

--------------------------------------------------------------------------------

Greater than or equal to 3.25 to 1.00

   2.50%   1.50%

Less than 3.25 to 1.00

   2.25%   1.25%

 

For the purposes of the foregoing, changes in the Term Loan B Applicable Margin
resulting from changes in the Consolidated Total Leverage Ratio shall become
effective on the date (the “Term Loan B Adjustment Date”) that is three Business
Days after the date on which financial statements are delivered to the Term Loan
B Lenders pursuant to Section 9.15 and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified in
Section 9.15, then, until the date that is three Business Days after the date on
which such financial statements are delivered, the highest rate set forth in
each column above for the Term Loan B Loans shall apply. In addition, at all
times while a Term Loan B Event of Default shall have occurred and be
continuing, the highest rate set forth in each column above for Term Loan B
Loans shall apply.